     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 1 of 125        3867


 1                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 2

 3      * * * * * * * * * * * * * * * *         )
        UNITED STATES OF AMERICA,               )    Criminal Action
 4                                              )    No. 1:17-cr-00213
                        Plaintiff,              )
 5                                              )
          vs.                                   )
 6                                              )
        MUSTAFA MUHAMMAD MUFTAH                 )    Washington, DC
 7      AL-IMAM,                                )
                                                )    Tuesday, June 4, 2019
 8                      Defendant.              )    2:33 p.m.
                                                )
 9      * * * * * * * * * * * * * * * *         )

10
                 TRANSCRIPT OF JURY TRIAL ~ AFTERNOON SESSION
11               BEFORE THE HONORABLE CHRISTOPHER R. COOPER
                         UNITED STATES DISTRICT JUDGE
12

13

14      APPEARANCES:

15      FOR THE GOVERNMENT:          JOHN M. CUMMINGS, ESQ.
                                     KAREN PATRICIA SEIFERT, ESQ.
16                                   UNITED STATES ATTORNEY'S OFFICE
                                       FOR THE DISTRICT OF COLUMBIA
17                                   555 Fourth Street, NW
                                     Eleventh Floor
18                                   Washington, DC 20530

19
        FOR THE DEFENDANT:           MATTHEW J. PEED, ESQ.
20                                   TIMOTHY RYAN CLINTON, ESQ.
                                     CLINTON & PEED
21                                   777 6th Street, NW
                                     Eleventh Floor
22                                   Washington, DC 20001

23
        INTERPRETERS:                AZIZ ERRAZIQI
24                                   GHADA ATTIEH

25
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 2 of 125   3868


 1      REPORTED BY:                LISA EDWARDS, RDR, CRR
                                    Official Court Reporter
 2                                  United States District Court for the
                                      District of Columbia
 3                                  333 Constitution Avenue, NW
                                    Room 6706
 4                                  Washington, DC 20001
                                    (202) 354-3269
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 3 of 125       3869


 1
                                  I N D E X
 2

 3      Closing Argument By Mr. Peed                            Page 3871

 4      Closing Argument By Mr. Cummings                        Page 3930

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 4 of 125            3870


 1                  THE COURT:   Before we bring the jury in, how are

 2      we on compiling all of the exhibits?

 3                  MS. SEIFERT:    The Government's exhibits are in

 4      their -- in a binder, and there's also a clean laptop that

 5      we will check out to the jury that has all the exhibits and

 6      the video on it.

 7                  THE COURT:   Great.

 8                  MS. SEIFERT:    After the close, we can sit with

 9      defense and go through them to make sure that only the

10      correct exhibits have been admitted.        I believe we sent the

11      clerk a copy of the list, and I don't think there were any

12      changes or additions since the time we sent it.

13                  THE COURT:   Okay.    Mr. Clinton?    Mr. Peed?

14                  MR. CLINTON:    We believe we have everything.

15      We'll work with the Government to make sure we have it all.

16                  THE COURT:   You know, I don't want them to start

17      deliberating until all the exhibits get back there.             So I'm

18      not sure what time we're going to finish up today, but we'll

19      see where we are.

20                  MR. CLINTON:    Yes, your Honor.

21                  MS. SEIFERT:    Your Honor, has the Court circulated

22      the verdict form yet?

23                  THE COURT:   If not, we're there -- it was jointly

24      submitted, if I recall.      Or were there --

25                  MS. SEIFERT:    I don't believe so.
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 5 of 125         3871


 1                  THE COURT:   Were there any disputes?

 2                  MS. SEIFERT:    I don't recall submitting a verdict

 3      form, your Honor.     But we can work on that, obviously,

 4      quickly.

 5                  THE COURT:   Please do.

 6                  MS. SEIFERT:    Okay.

 7                  THE COURT:   It should track the one in the last

 8      trial except for the last count.

 9                  (Whereupon, the jury entered the courtroom at 2:38

10      p.m. and the following proceedings were had:)

11                  THE COURT:   Welcome back, everyone.

12                  Mr. Peed.

13                  MR. PEED:    Good afternoon, ladies and gentlemen.

14                  We've been together for a month now.        You've seen

15      the Government's case and you've seen our case.          Now it's

16      time for closing arguments.

17                  I want to say that I'm nervous.       You are the

18      second jury that I've ever had the opportunity to look in

19      the eyes of holding the future of a client in my hands.

20                  And, you know, I've had a lot of troubles with the

21      video and finding notes, and you've had to be patient with

22      me in that.    And I know that as soon as I sit down, I'm

23      going to think of things that I should have said.

24                  The good thing is, as the Court instructed you, we

25      don't have anything to prove.       And so I will just do my best



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 6 of 125      3872


 1      to go through what the Government has said because, as I

 2      said in the opening, I cannot open up my client's head and

 3      show you what was in his mind.       And he's charged with

 4      something that is in his mind.

 5                   Every single charge that the Judge read to you,

 6      every single charge that the Government threw at you in

 7      their opening, requires you to find beyond a reasonable

 8      doubt that my client agreed with attacking the United

 9      States.

10                   Who is my client?

11                   Mustafa Al-Imam is a simple man.

12                   Would you stand, Mustafa?

13                   THE DEFENDANT:   (Complies.)

14                   MR. PEED:   My client is a simple man.      He's a

15      convenience store clerk.      He worked two jobs.     He's not a

16      political man.    He did not fight in the revolution that

17      almost every single person you've heard about in this case

18      fought in.    In the revolution, he was keeping his head down,

19      minding the store, taking care of his family

20      responsibilities.

21                   He is not someone who agreed to attack the United

22      States.

23                   Sit down, Mustafa.

24                   THE DEFENDANT:   (Complies.)

25                   MR. PEED:   He had a close friend named Ahmed Abu



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 7 of 125        3873


 1      Khatallah, whose name you've heard over and over and over.

 2      He was a very political man.       He had very strong opinions.

 3      He was a mover and shaker.      He was well connected.

 4                  You've heard that he was connected to a witness in

 5      this case, Bilal Al-Ubaydi.       You've heard he was connected

 6      to a man named Wissam Bin Hamid.       You've heard lots of

 7      connections that he had.      He was operating in the security

 8      environment of Benghazi in this time period after the

 9      revolution.

10                  He's also a human being.      He also had friends.

11      One of them was my client.      They met in prison under the

12      Gaddafi era, when people would be put in prison for no

13      reason without due process.       They formed a bond.     And he

14      lived next to my client's uncle.       So they stayed in touch.

15      They would talk.     It was a friendship.

16                  Now, if you listen carefully to the evidence that

17      you heard from the witnesses in this case -- which isn't

18      that difficult, because only one person talked about my

19      client in terms of facts on the ground, Ali Majrisi -- you

20      did not hear one time from his mouth that my client was a

21      member of any brigade, much less Ubaydah Bin Jarrah.            He

22      wasn't.   He never said he was a member.       He said he was a

23      friend.

24                  He talked about lots of members, lots of fighters,

25      lots of people he knew, lots of people he met in this



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 8 of 125       3874


 1      political sphere.

 2                  When we talked about my client, he said, "That's

 3      Ahmed's friend."     My client, he said he smiled when he heard

 4      that Ahmed thought he was a friend.        As I say, he's a simple

 5      man.   Friendship means something to him.

 6                  Mustafa went to the US Mission that night, like

 7      lots of people did.     The Government is right that I asked

 8      you in the opening to look at context.        I'm going to ask you

 9      again when you go back to look at the evidence to look at

10      the context.

11                  They didn't show you the context I was hoping they

12      would do.    They still spliced it a little bit, which I

13      understand, because we don't want to waste your time.           I

14      know you're going to be careful and review the evidence.

15                  But what you'll remember from the testimony, there

16      were people going there that had no connection as far as the

17      witnesses knew to any brigade, especially a brigade

18      involving Mr. Abu Khatallah.

19                  You've heard there was a young man there taking

20      pictures.    You've heard there was someone who went there

21      right -- two minutes after my client who went inside, looked

22      around and then went to the Joint Operations Room, where

23      Bilal Al-Ubaydi was, and talked to the media.

24                  When you look at the video, you'll see for

25      yourself just people walking around.        Some of them look like



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 9 of 125    3875


 1      they're from a brigade, which doesn't mean they did the

 2      attack, because you've heard there were lots of brigades in

 3      this time frame.     Some of them just look like regular

 4      people.

 5                  So watch that -- watch that video.       Watch the

 6      context.    You'll see the melee that followed, as it says in

 7      the stipulation, the melee that followed that my client was

 8      swept up in.

 9                  Now, the Government wants you to look at the case,

10      as I said in the opening, through prosecutor-colored

11      glasses.    And I thought of a new term for that as we went

12      through the case.     They want you to put on eye protection.

13      This is what they call eye protection.        They want you to put

14      on eye protection and see everything through a lens of

15      conspiracy:    phone calls, just being near somebody, knowing

16      somebody, having someone in your contacts.

17                  What I'm going to go through with you is to show

18      you what it looks like when you take off those glasses.

19                  When they were doing their case, there was a lot

20      of terminology that was along the lines of this eye

21      protection.    For example, when certain witnesses like Scott

22      Wickland said that he couldn't remember the precise time of

23      events but could remember the sequence, the Government

24      asked:    Are you able to recall the time that everything

25      happened?



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 10 of 125           3876


 1                   No.

 2                   So I'm just going to ask you about the sequence.

 3      That makes sense.     These events happened a long time ago.

 4      You expect someone to kind of remember the sequence of

 5      things, but not the time of things.

 6                   But when it -- when the same thing happens to

 7      Mr. Al-Imam, they want to say:        This is incriminating.          He's

 8      giving a time that is trying to cover for himself, when the

 9      same thing has happened.

10                   You saw Agent Marcano, who had reviewed his notes

11      and reviewed his summaries to get ready to testify.              He

12      liked the prep sessions.       You know, he got a few things

13      wrong, which is fine.      He said:    I made a mistake.     He

14      didn't change his story.       It was just a mistake.

15                   But when it's Mr. Al-Imam, he's changing his

16      story.

17                   And then there was this issue with Mr. Buck, who

18      testified about the Awards for Justice Program.          And he said

19      it very clearly:     Absolutely not.     We do not pay for

20      testimony.

21                   So we asked him:    Well, do you pay for cooperation

22      at trial?    Because that's where testimony happens.         And the

23      statute says you pay for information leading to a

24      conviction.    And a conviction happens at trials.        So is the

25      degree of cooperation at trial a factor?



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 11 of 125        3877


 1                  No, it's not, he said.      But he corrected himself.

 2      He was mistaken.

 3                  I showed him the actual words from the program

 4      website, that they do pay for cooperation at trial.

 5                  I only go through this to show that when you take

 6      off the prosecutor-colored glasses, you see mistakes as

 7      mistakes.    You see paying for cooperation at trial as paying

 8      for cooperation at trial.       Just -- it's okay to say that it

 9      is.   Someone can get paid for testimony.        Someone can get a

10      reward for testimony.      He says there's $20 million on the

11      table for every witness that can help lead to a conviction.

12                  When you put on the prosecutor glasses and looking

13      at a defendant making these same kind of makes, same kind of

14      word issues, they want to say that's evidence of a

15      conspiracy.

16                  You'll see the stipulation, so you can read that

17      on your own.

18                  It's because of the unique burdens that we're

19      under and the constitutional system that we operate under

20      that we have to have the presumption of innocence, not eye

21      protection, when we look at the evidence.

22                  And I put this up here because I had it in my

23      opening.    And I told you this ambassador was all of our

24      ambassadors.     He stood for the values of our country.         He

25      wanted those values to be honored in Libya.          He wanted our



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 12 of 125         3878


 1      Constitution to be honored in Libya.        That includes the

 2      presumption of innocence for this Libyan who is here before

 3      you and whose fate you will decide.

 4                  Now, let's talk about the evidence.        I told you in

 5      the opening, I think fairly -- you'll be able to go back

 6      fairly quickly this afternoon and take a red pen and draw a

 7      line through everything that has to do with the Annex.

 8      There is not a shred of evidence Mr. Al-Imam or UBJ or Abu

 9      Khatallah had anything to do with the Annex attack.

10                  The attack happened around 5:00 in the morning.

11      We're going to talk about phone records later.          But even

12      using these phone records they rely so much on, there's an

13      eight-hour gap between 2:35 in the morning and 10:23 in the

14      morning.

15                  The obvious inference when someone according to

16      them has been using their phones to coordinate all this

17      conspiratorial activity and then it gets around 2:00 and

18      you've got dead air until 10:00 in the morning, is they were

19      done for the night and then they went to sleep.

20                  Someone else did the attack on the Annex, not

21      Mr. Abu Khatallah.      My client had nothing to do with it.

22      There's no evidence whatsoever he had anything to do with

23      it.

24                  Of course, they need a theory.       They have

25      Mr. Al-Imam and they want this to be one conspiracy:             the



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 13 of 125         3879


 1      Mission and the Annex.      So their theory that they talked

 2      over and over with you about was about MGRS and the map.

 3      They didn't mention it so much in their closing, but you

 4      heard it over and over in their case.

 5                   And I think it's another example of how in this

 6      case different language has been used, sleight of hand has

 7      been used.

 8                   As the Government said in their closing, we know

 9      that the brave men who left the Mission and went to the

10      Annex were coming in hot.       People saw them.     They were

11      speeding, getting there in three minutes with flat tires,

12      rumbling along, getting shot at, people waving at them.

13      There was no secret about where they went.         Their location

14      was figured out, if not already known, by the moment they

15      pulled in there.

16                   There was some car that followed them and went

17      into the buildings to the north.

18                   So there was no reason a map was needed to know

19      where they were.

20                   But more than that, they didn't just not need a

21      map to know where they were.       The map that the Government

22      talked so much about wouldn't help them.         The Government

23      said there was a laminated card that was taken from the

24      office that night, and it had these numbers on it.           It said

25      Annex.    It had an MGRS coordinate on it.       And they said they



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 14 of 125        3880


 1      had another sheet of paper that said the evacuation plan is

 2      to go to the Annex.

 3                  So you don't need the third thing, the map, if

 4      it's like an escape room puzzle.        You already have the two

 5      things that you can put together.        You've got the thing

 6      saying you're going to the Annex and the thing saying the

 7      coordinates of the Annex.

 8                  So they went out of their way to talk about a map

 9      that doesn't have MGRS on it, that you don't need to

10      complete any puzzle.      Why did they do that?      Because they

11      just wanted you to have these glasses that see Mr. Al-Imam

12      as tied to the conspiracy.       They needed to have some way to

13      tie it to the map.

14                  What they never told you in their case -- we had

15      to put it on in our case -- was where those MGRS coordinates

16      actually are.     So we plotted it and showed you that they are

17      in the courtyard at the building to the south.          At the top,

18      you'll see the MGRS coordinates that were used that were

19      from that laminated card.

20                  Now, the Government's witnesses testified that the

21      mortars when they came down on Building 3 were dialed in.

22      They came one after another:       boom, boom, boom.     So they

23      were dialed in.

24                  And they went out of their way to have multiple

25      witnesses tell you that if you have the MGRS coordinates,



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 15 of 125            3881


 1      you can dial in to a square meter.        That's how precise it

 2      is.

 3                  Well, if they were using that laminated card and

 4      those MGRS coordinates and they were dialed into a square

 5      meter, they would have hit the courtyard.

 6                  So if they used the MGRS, they didn't use the

 7      coordinates on the laminated card, because they would have

 8      missed, missed to the south.

 9                  Now, we know that Agent -- that Mr. Tiegen

10      testified he heard a thump sound, the distinctive sound of a

11      mortar, that went far north of the Annex.         That was the

12      first that he heard.      He said he heard another one.          It hit

13      the wall and then three more on Building 3.

14                  And you heard testimony that people were in the

15      area and you heard that people -- when you use mortars, you

16      use spotters to help target your ultimate target.

17                  So if Mr. Tiegen heard one that was really far to

18      the north, so far it didn't even scare the sheep, and then a

19      second one hits the wall, and then the next series are right

20      on the building, you've got two corrections going on by

21      someone who's spotting there, none of which involved a

22      precise one-meter location from a laminated card that's not

23      even on that building.

24                  Why didn't they plot that for you and show you

25      that?    Why do they over and over say:       MGRS is super, super



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 16 of 125       3882


 1      precise; that's how they got it so precise?

 2                  Even the idea that MGRS is more precise in

 3      latitude and longitude is an insult to your intelligence.

 4      It's like asking:     Is Celsius or Fahrenheit more accurate?

 5                  As you can see, there's an MGRS coordinate at the

 6      top.    There's a latitude and longitude coordinate at the

 7      bottom.    Both take you to the spot.      If you have enough

 8      decimals, you'll get to the same spot.         More decimals is

 9      more precise than less decimals.        The MGRS is not more

10      precise than latitude and longitude.        Celsius is not more

11      precise than Fahrenheit.       Yards are not more precise than

12      meters.

13                  Why did they go through all of that?

14                  They want to have some theory to tie it to the

15      map.    That just happened to be what was in Mr. Al-Imam's

16      hand.    And they want to connect him to the Annex.        As they

17      said in their closing, they don't know who did it.

18                  Now, the agents on the ground, they talked about

19      ways that this attack could have been done.          And in closing,

20      Government counsel asked you not to consider your personal

21      experience with Google and dropping a pin.

22                  But we don't need to rely on our personal

23      experience, because there were people on the ground in 2012.

24      They had lived in that environment.        It was their job to

25      provide security in that environment.         It was their job to



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 17 of 125        3883


 1      know what kinds of security to be concerned about.

 2                   They would have known if there were cell phones.

 3      They would have known the capabilities of those cell phones.

 4      And they told you, as Mr. Geist said:

 5                   "If you'd seen a cell phone in their hand, what

 6      would your calculus have been?

 7                   "I wouldn't have perceived it as a threat.

 8      Hindsight, I guess maybe I would probably regret that,

 9      because I'm sure that's how they identified exactly where we

10      were at."

11                   So people on the ground are sure that there was

12      technology that could locate them using a cell phone.

13                   Now, helpfully, the Government showed you that it

14      wasn't Mr. Abu Khatallah's cell phones that located it.

15      Mr. Inman said his cell phones don't have the capability.

16      Someone else is responsible for the attack.          He didn't seem

17      to have had a smartphone.       The agents on the ground were

18      aware that smartphones in Libya in 2012 could locate

19      somebody.

20                   So I would ask you to do two things with regard to

21      the Annex:    Even though there's not a shred of evidence

22      tying the map or the need for a map to the attack other than

23      a theory which has been discredited, when they weren't even

24      willing to show you where it plotted, given the map itself

25      was a latitude and longitude map -- I thought halfway



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 18 of 125        3884


 1      through the trial we were going to hear that it was an MGRS

 2      map.   It was a latitude and longitude map.        It literally

 3      adds nothing to finding the location.

 4                  I would ask you to just go back there and draw a

 5      line through anything having to do with the Annex.

 6                  They cannot argue that the mortars that rained

 7      down at 5:00 in the morning have anything to do with

 8      Mr. Al-Imam or with Mr. Abu Khatallah, who appears to have

 9      been asleep.

10                  And it also applies to Count 1.       As the Government

11      told you, they have charged one conspiracy.          They've charged

12      one conspiracy involving the Mission and the Annex.

13                  They have to prove beyond a reasonable doubt it's

14      one conspiracy.     If there were several conspiracies, if

15      there was a conspiracy to attack the Mission and some other

16      people conspired to attack the Annex later on, then you have

17      to vote not guilty on Count 1, because it charges them as

18      one.

19                  So let's talk about the Mission.       As you heard in

20      the instructions, mere presence is not enough to prove

21      conspiracy.

22                  Unknowingly helping is not enough.

23                  And even knowing about a plan without an intention

24      to join or help the plan is not enough.

25                  So what is Mr. Al-Imam's need to know?        I want to



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 19 of 125         3885


 1      give the Government every benefit of the doubt, which you're

 2      not supposed to do.      It's supposed to be the opposite.

 3      Let's just accept wholesale everything they told you.

 4                  So there's a guy named Ahmed Abu Khatallah, and he

 5      wanted to attack America.       And he has a brigade called the

 6      Ubaydah Bin Jarrah Brigade.       This brigade is full of

 7      extremists.    And he has a special operations unit in this

 8      brigade.

 9                  And that special operations unit, along with other

10      brigades, appears from outside of town; and along with

11      Mr. Bakoush and Fitori, they attack the Mission.          They

12      attack the Mission and then they did a site exploitation to

13      drive the Americans out.       So they drove the Americans out.

14                  Khatallah's elite special forces -- special

15      operations group, the hardened fighters who had been through

16      the revolution together -- and then the next wave comes and

17      does the site exploitation.       They go in the office and they

18      take sensitive data.      It's all for a conspiracy.      Let's give

19      them all of that.

20                  What is the need for someone like Mr. Al-Imam to

21      know about that plan?

22                  Okay.   So their theory is:      Mr. Abu Khatallah

23      wanted to use Mr. Al-Imam as an extra pair of hands to carry

24      out some stuff.

25                  Why does he have to know about the attack?           Why



                            Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 20 of 125     3886


 1      would a special operations unit about to attack a

 2      superpower's embassy need to tell a convenience store clerk

 3      the full plan?     Why wouldn't they just say something like:

 4      Be available at 11:45?      What is the need to know this of

 5      this individual?

 6                  You heard through the witnesses that in the

 7      military context, the concept of need to know is important,

 8      because it can threaten a mission if people know about

 9      things and talk about things beyond what is necessary to

10      complete the mission.

11                  So, giving them everything they want you to find,

12      where is the evidence that all of these calls they're

13      talking about were telling Mr. Al-Imam that they were

14      actually going to do an attack, versus, "We'll need you at a

15      certain time.     You don't need to know the details"?

16                  Benghazi, you've heard, is a small town.         You

17      heard that people are very well connected, that everyone

18      knows everybody.

19                  In this kind of environment, rumors are going to

20      be going fast.     So if you are assembling your team using

21      your special operations group of five hardened revolutionary

22      fighters that Mr. Majrisi told you about, Dijawi, Saglusi,

23      Jutuf, Jamaica, Birnawi, these hard-core warriors, if you

24      have a special operations group, why would you tell someone

25      you just need to go look around and take some things home



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 21 of 125      3887


 1      with?    That's going to make rumors spread.       It's going to

 2      threaten the operation.

 3                   They've had no evidence for that last step

 4      because, as I told you, Mr. Al-Imam is not charged with

 5      taking some government property.        If he were, we wouldn't be

 6      here.

 7                   He's charged with murder.     This is a murder case.

 8                   He's charged with knowing about, agreeing with,

 9      wishing to bring about the murder of an internationally

10      protected person.     Where is the evidence that he knew that,

11      that he's the kind of person that would want to do that?

12                   Everything in their theory is consistent with the

13      last step of him just being someone who doesn't need to

14      know.    And that's giving them everything.

15                   Now, of course, we don't want to give them

16      everything.    They are supposed to prove everything beyond a

17      reasonable doubt.

18                   So these are questions raised by the Government's

19      case.    These are things that I just gave them, the things

20      that they need to prove to you.

21                   Were these people you saw on the videos actually

22      Abu Khatallah's men?

23                   You've got the identifications of two people.

24      They brought you two people, Ali Majrisi and Bilal

25      Al-Ubaydi.    They had some identifications.       They had some



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 22 of 125        3888


 1      overlapping identifications.       Some of the identifications,

 2      like for Mr. Majrisi -- Mr. Majrisi said:         I've never met

 3      Khalid Saglusi.     Never met him.

 4                  But that's him.     We know that they know each

 5      other.    We know the two witnesses knew each other in

 6      Benghazi.

 7                  Can you trust the identifications that were made

 8      by these two witnesses?

 9                  As we'll see later, I think there's a lot of

10      credibility issues with Mr. Ubaydi and Mr. Majrisi.

11      Mr. Majrisi, who has received $7 million and wants a visa;

12      Mr. Ubaydi, who asked for $10 million and he wants to stay

13      here with his family and get a job at Quantico.

14                  If they were Khatallah's men, were they acting on

15      his orders?    Were they acting on their own initiative?         Were

16      they acting under a different brigade?

17                  I think -- I'm going to be honest with you.          I

18      think it's a more problematic question than whether those

19      were the right IDs.      You heard:    People switch brigades.

20      Brigades were fluid.      You heard people could be in more than

21      one brigade at the same time.

22                  And you heard of this concept of wasta.         Mr. Roy

23      Edwards talked about a scene when they were coming from the

24      airport trying to get to the Annex, and they ran into two

25      brigades having a standoff.       The brigade taking them got



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 23 of 125          3889


 1      into a standoff with another brigade.

 2                  There was a lot of power projection.        These

 3      brigades were trying to project power to each other.             This

 4      is after the war.     People are trying to jockey for position.

 5                  You heard him say -- Mr. Edwards say that Fati

 6      Al-Abedi was someone that people respected.          He had wasta,

 7      that Arabic term for commanding respect and authority.

 8                  So even if those were Khatallah's men, there were

 9      two other brigade commanders that we saw on the video.

10      There's a man named Zubayr Al-Bakoush.         If you'll excuse me,

11      I'll read the Arabic name for his brigade.         I want to make

12      sure I get it right.      There's just so much paper.      The Tariq

13      Bin Ziyad Brigade, I believe it was.        He was the commander.

14                  And there was Ahmed Al-Fitori.       He was the

15      commander of another brigade.

16                  You actually saw a video at the moment of the

17      gathering outside the Mission of two brigade commanders

18      commanding fighters on to the Mission.

19                  So even assuming those are Khatallah's men, how do

20      we know there wasn't a power play going on, that these two

21      commanders maybe got tired of debates?         You heard about a

22      debate within Ansar Al-Sharia, a debate whether it was

23      advancing their ultimate goal of having Sharia law to attack

24      Western interests or whether to just win hearts and minds

25      through philanthropy and social programs.         Mr. Majrisi told



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 24 of 125          3890


 1      you that was an ongoing debate.

 2                  So how do we know that Mr. Bakoush and Mr. Fitori,

 3      the people actually commanding these guys to go in, weren't

 4      being tired of that debate and trying to take some action

 5      and they were talking to this group, this group of four or

 6      five hard-core fighters, and saying:        Let's do this.       Your

 7      boss has taken too much of that debate on the

 8      dragging-your-feet side.       Let's be men of action.     Let's get

 9      wasta?

10                  The thing is, we don't know.

11                  So even giving the Government this idea that this

12      spreadsheet they give you is actual call records and actual

13      calls -- and we'll get to that in a minute -- were these men

14      calling Khatallah to throw him off?        Were they calling Abu

15      Khatallah to talk about a demonstration so that he doesn't

16      think there's an attack?

17                  MS. SEIFERT:    Objection.    Misstates evidence.

18                  MR. PEED:    It's questions, your Honor.

19                  THE COURT:    Overruled.

20                  MR. PEED:    Agent Krueger told you, which was

21      common sense, we had no idea what was said on these calls.

22                  So if there's a plausible explanation of why these

23      men would be calling Abu Khatallah while going in to attack

24      with a completely different commander, then the Government

25      hasn't proved beyond a reasonable doubt.         There's still



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 25 of 125     3891


 1      reason to doubt that.

 2                  So I would ask you to use your eyes when you see

 3      two commanders going into battle.        Hold them accountable for

 4      that, not someone who's not there.

 5                  The Government had a theory in closing that

 6      Mr. Abu Khatallah -- they said commanders, they're on the

 7      outside.    They're just calling in the shots.

 8                  Well, that's not what Commander Bakoush thought.

 9      That's not what Commander Al-Fitori must have been thinking.

10      They're going in there.

11                  And if this is a postwar situation where people

12      are jockeying for power and position, what's going to give

13      you the most power and position?        Being there in the heat of

14      the battle against the United States government and being

15      able to put that feather in your cap?         Or being out there

16      making phone calls all night, having your phone blow out?

17      So it's not been proved beyond a reasonable doubt.

18                  Even if these are Khatallah's men, even if you can

19      trust the IDs of these two witnesses, if those people were

20      acting as part of UBJ that night -- because people were in

21      different brigades and people would move from brigade to

22      brigade.

23                  A similar question:     Did Ahmed Abu Khatallah know

24      about the attack and agree with it and send his men to help?

25      He could have learned about the attack from these phone



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 26 of 125          3892


 1      calls.    A lot of these phone calls could have been him

 2      telling his men:     I think it's a stupid idea.

 3                   And they could have been saying:      Yeah.    That's

 4      why we're going with Bakoush, because you're always dragging

 5      your feet.

 6                   And once he learns that it's happening and he

 7      can't control his men, what if he shows up and tries to

 8      reassert his position there and give a talking-to to his

 9      men?    We don't know what's being said on this video.           We

10      don't know what's being said on these phone calls.           We have

11      a visual of two commanders going into battle with a group of

12      special operations guys who have been in the revolution.

13                   And then, of course, the reason we're here:          The

14      Government's approved not just that these IDs were correct

15      by these witnesses that you cannot trust, not just that if

16      they were Khatallah's men at one point but they weren't that

17      night acting on their own or as part of Bakoush's or

18      Al-Fitori's group, not just that Abu Khatallah learned about

19      it, but did he tell Mustafa that this was an attack on the

20      United States and give Mustafa a chance to say:          You know

21      what?    I don't want to attack the United States of America.

22      I don't want to murder the ambassador.

23                   Again, why would -- why would anyone tell a

24      convenience store clerk, a very simple man, a nonpolitical

25      man who didn't even fight in the revolution -- and the only



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 27 of 125       3893


 1      description by Majrisi is he was a friend, a close friend --

 2      why would you tell that person?

 3                  In fact, it's entirely consistent with the

 4      evidence that Mr. Al-Imam was brought along because he

 5      wasn't told, that Mr. Khatallah could have been -- could

 6      have been some guy he knows.       He could say:     Well, talk to

 7      Mustafa.    He knows that we were just hanging out that night.

 8                  It's not how you prove conspiracy.        You don't

 9      prove conspiracy by drawing a bunch of lines, talking about

10      the existence of phone calls without any knowledge of what's

11      on those phone calls.      There's no wiretaps.      There's no

12      content whatsoever.      There's no witnesses from that time.

13                  You have Mr. Majrisi, who spent around 17 months

14      in the year and a half after the attack.         You've got nobody

15      to tell you what anyone knew that night, much less what this

16      convenience store clerk knew that night.

17                   As they said in the instructions, even if -- even

18      if Mustafa Al-Imam learned about the attack, giving them

19      everything, even if he learned and knew about the attack, it

20      doesn't mean he wanted it to happen and he agreed to be

21      personnel for it.

22                  He could have learned it was going -- he could

23      have learned from Khatallah finally on the way there that it

24      was -- that he had this plan to attack the United States.

25      By that point, it's over.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 28 of 125        3894


 1                   The Government made a big deal about, "Did you

 2      hear gunfire?"     It's Benghazi.    We hear there's gunfire all

 3      the time in Benghazi.

 4                   And if he's coming on one side as the Americans

 5      are leaving, he's not coming to be part of the attack.

 6                   So he could have actually learned about the attack

 7      and known about it after the fact; and that still doesn't

 8      get them where they want you to go, which is to convict him

 9      of murder.

10                   If a friend tells you, you know:      I did this

11      attack.    It's over now.    Will you help me move some stuff or

12      look around?     Just come with me.     Whatever was said.

13                   They're supposed to prove to you beyond a

14      reasonable doubt that he agreed with this plan to attack the

15      United States.     And if they don't do that, if they don't

16      show you that kind of animus, that kind of desire -- you

17      know, there's a big difference between, "Hey, I'll go with

18      you and check something out" and "You know what?          I'm going

19      to join a conspiracy to murder the ambassador and drive

20      Americans out of Benghazi and attack the facility."

21                   There's not a shred of evidence, and there's

22      actually contrary evidence that Mr. Al-Imam was not a

23      fighter.    He was not a fighter and did nothing in the

24      revolution.    Why would that person agree all of a sudden to

25      launch a spectacular attack against a superpower?



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 29 of 125            3895


 1                   Lastly, he's charged with providing personnel.

 2      And that was the conspiracy.       The conspiracy was to provide

 3      personnel.

 4                   The Government talked a lot about orders.           Did he

 5      agree to take orders?      We had this whole issue during the

 6      testimony of Agent Marcano, who is describing a statement:

 7      Yep.   Mr. Khatallah ordered Mustafa to take a phone.            It was

 8      an order.

 9                   So I showed him the notes:      Does that refresh your

10      recollection that he just said -- just told him to get a

11      phone?

12                   Yes.   He must have said it the next time.

13                   So we go to those notes.

14                   No.    That time he just said -- he told him to get

15      a phone, pick up the phone, too.

16                   Then he said:   Well, I -- after we did the

17      interviews, I talked with Agent Larkin and we both agreed

18      that he had said orders or meant orders.         So that's why we

19      wrote it in the report.

20                   And that fits the theme I'm trying to take you

21      through here, where you've got facts and you've got spin.

22      He said:    Khatallah told me to pick up the phone.        And

23      counsel made themselves evidence in the redirect:          If I tell

24      my colleague to give me water, is that an order?          If that's

25      what it means to follow orders, then we're all ordering



                             Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 30 of 125        3896


 1      people around all the time.

 2                  We order our spouses.      We order our kids.        We

 3      order our friends:      "Hey, would you grab that for me?"

 4                  I talked through these.      This is my first time

 5      using a PowerPoint, so bear with me.

 6                  You heard those long list of stipulations that we

 7      read you.    There's information we can't present to you

 8      through witnesses, other people who may have participated in

 9      this attack, planned this attack and bragged of planning the

10      attack and participating in the attack.         And I'm sure you'll

11      read those carefully.

12                  But they collectively demonstrate that this was a

13      sophisticated operation involving a lot of people.           It had

14      to be kept under wraps because news travels fast in a small

15      place.    And at 8:30 and 9:00, no one at that Mission was

16      ready for this.

17                  In the stipulations you'll see Ansar Al-Sharia was

18      a disorganized organization comprised of subgroups and

19      factions, some of which participated in the attack on the

20      Mission and some of which were not involved.

21                  The testimony was that Mr. Bakoush, he was part of

22      Ansar Al-Sharia.     So he presumably is one of these people in

23      Ansar Al-Sharia, one of these subgroups.

24                  So again, the question of whether these attackers

25      who were identified -- are they acting as one of these



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 31 of 125        3897


 1      subgroups?

 2                   As I said earlier, Majrisi testified there was a

 3      debate within Ansar Al-Sharia.

 4                   You heard a lot about a 10:20 phone call from

 5      Bilal Al-Ubaydi.     This was the only -- the only evidence

 6      from any witness in this case that Ahmed Abu Khatallah took

 7      part in the planning of this event and knew about it in

 8      advance.    It is the only testimony before this event

 9      happened.

10                   And while Al-Ubaydi said there was this dramatic

11      phone call where Mr. Abu Khatallah said, "Pull back your

12      men," he thought it was the men he had sent to try to figure

13      out what was going on there, and that Mr. Abu [sic] had

14      detained and threatened his men.        A very specific account.

15                   This is not only the reason -- the reason that you

16      could take into consideration what was said by these men,

17      supposedly, is they're supposed to be excited.          And so when

18      someone's saying something in an excited manner, sometimes

19      that can be something that you consider as a jury even

20      though you don't hear it from the witness.

21                   As you heard from Mr. Kirkpatrick, this is not the

22      account that Mr. Al-Ubaydi told The New York Times in 2013.

23      He said in The New York Times that Mr. Abu Khatallah was

24      surprised there was an attack.

25                   MS. SEIFERT:   Objection, your Honor.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 32 of 125        3898


 1                  THE COURT:    We'll deal with it at the end.

 2                  MR. PEED:    I was going to say before the

 3      objection, this is not presented to you to know one way or

 4      the other what was said on that call.         But you can use it to

 5      ask yourself if you believe Bilal Al-Ubaydi when he tells

 6      you he had a threatening call the night on the attack where

 7      his men had been detained.       He first told that story to the

 8      United States Government in March of 2015.         And you can take

 9      into consideration, that two years earlier, in 2013, he told

10      The New York Times that Mr. Abu Khatallah was surprised by

11      the attack.

12                  You also heard Mr. Tiegen did not see any amassed

13      men, even though he took the same route at about the same

14      time.

15                  And then you have to -- the real head-scratcher.

16      So October 2013 -- and we'll get to this also later -- there

17      was an event involving threats against a couple people,

18      Wissam Bin Hamid, Ahmed Abu Khatallah, Ismail Chalabi.

19      There was threats made by members of a tribe.          It was

20      described as like a revenge mob.

21                  What did Mr. Abu Khatallah do?       He called Bilal

22      Al-Ubaydi and said:      Can you help me out here?      Can you ask

23      your uncle to come mediate this, get me out of a jam, save

24      my life?

25                  And Bilal did it.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 33 of 125    3899


 1                  So if the biggest mistake of Mr. Ubaydi's life was

 2      telling this dramatic roundtable that Mr. Abu Khatallah was

 3      responsible because of his phone call, why a year later is

 4      he saying something different in The New York Times on the

 5      public record and why is he helping Abu Khatallah when his

 6      life was threatened?

 7                  I think the reason is clear:       This is a story that

 8      he made up after the fact.

 9                  He already told the US Government he was willing

10      to provide the United States with information about the

11      attack in exchange for $10 million under the Rewards For

12      Justice program.

13                  He already tried to get 22,000 euros or a car that

14      came from the Mission.

15                  When he first told this story, he told it at the

16      March 12th meeting.      Now, he didn't say anything about the

17      second story that he had.       He had a second story, his

18      weapons story.

19                  Mr. Ubaydi's weapons story is that a couple

20      days -- somewhere between -- a couple days to a week before

21      the attack or two weeks before the attack, Mr. Abu Khatallah

22      went to the February 17th Compound and got weapons from a

23      commander named Mukhatar Bruyzayza.

24                  So despite waiting so long to tell the Government

25      what he knew about Mr. Abu Khatallah and that night, which



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 34 of 125         3900


 1      of course was different than what he told The New York

 2      Times, he didn't mention it at his first meeting.          He

 3      meaning his bank account number and he mentioned his need

 4      for a visa assistance.

 5                  Except at the next meeting, he gets paid $16,000

 6      and he remembers this story.       He remembers that Mr. Abu

 7      Khatallah picked up a truckload of weapons.

 8                  Eight months later, he meets again.        He gets

 9      $40,000.    Now the story's bigger.

10                  In the second retelling, there's more people there

11      that are named.     There's more vehicles.      He identifies

12      specific weapons, RPGs and AK-47s.        He didn't say anything

13      about mortars, because of course at that time he doesn't

14      know that mortars are going to be this important word in a

15      trial that's going to tie Mr. Abu Khatallah or Mr. Al-Imam

16      to an attack at the Annex happening hours later.

17                  Two years later, it's a bit more clear.         The

18      usefulness of the word "mortars" is a bit more clear.             So

19      after getting $300,000, he gives them the word "mortars."

20                  Not only that.     By now, he's actually taking

21      credit, personal credit, for recovering the body of

22      Ambassador Stevens.

23                  And what you heard from Roy Edwards is that there

24      was a commander -- there was a lieutenant who had a boss.

25      His boss's name Wissam Bin Hamid.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 35 of 125        3901


 1                   MS. SEIFERT:    Objection, your Honor.

 2                   THE COURT:   Counsel, approach.

 3                   (Whereupon, the following proceedings were had at

 4      side-bar outside the presence of the jury:)

 5                   THE COURT:   So that wasn't in evidence.       He only

 6      learned later that it was Wissam Bin Hamid.          There was an

 7      objection.

 8                   MR. PEED:    Other agents identified it as his name,

 9      though.

10                   MS. SEIFERT:    No.   That's not right.

11                   THE COURT:   There's nothing in the record that --

12                   MS. SEIFERT:    The person that Mr. Edwards spoke to

13      on the phone has never been identified at trial as Wissam

14      Bin Hamid.    There was other record evidence from other

15      witnesses that Dar Libya 1 had a commander named Wissam Bin

16      Hamid.

17                   MR. PEED:    No.

18                   MS. SEIFERT:    Nobody ever tied those two things

19      together, nor did anyone ever say there were only one

20      commander.

21                   MR. PEED:    It's very --

22                   THE COURT:   What are you suggesting I do about it

23      at this point?

24                   MS. SEIFERT:    Move to strike.

25                   MR. CUMMINGS:      We would move to strike, your



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 36 of 125    3902


 1      Honor.

 2                  MR. PEED:    It's a fair inference from the fact

 3      that he was identified as the commander.

 4                  THE COURT:    I'll sustain it.

 5                  MR. PEED:    Can I make an inference?

 6                  THE COURT:    Excuse me?

 7                  MR. PEED:    Given there is record that evidence he

 8      was the commander of Libya Shield and the person that

 9      Mr. Al-Ubaydi was speaking to was his boss, I think it's a

10      fair inference that that's who he was speaking to.

11                  MS. SEIFERT:    I think counsel has to lay this all

12      out and argue that the jury can infer.         Counsel made a

13      statement of fact as if it is true and it is evidence that

14      they heard that is clearly not the case.

15                  MR. PEED:    I will correct that.

16                  THE COURT:    State things that are in evidence and

17      ask them for an inference.

18                  (Whereupon, the following proceedings were had in

19      open court:)

20                  THE COURT:    The Court will strike counsel's

21      statement that Wissam Bin Hamid was Mr. -- was the boss of

22      the person that Roy Edwards was speaking to at the airport.

23                  Proceed.

24                  MR. PEED:    I'm a little ahead of myself.

25                  You heard that Roy Edwards was speaking to the



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 37 of 125       3903


 1      boss of Fati Al-Abedi and that Fati Al-Abedi was part of a

 2      militia group called Libya Shield 1.

 3                   You've heard that the commander of Libya Shield 1

 4      was a man named Wissam Bin Hamid.

 5                   Now, you heard Mr. Edwards say that when it came

 6      time to try to get the ambassador's body, that Fati Al-Abedi

 7      left with a white pickup truck and that the same white

 8      pickup truck came back.

 9                   So it was not Mr. Al-Ubaydi trying to take credit

10      for this.    That's not how the ambassador's body was

11      recovered.

12                   What we see is the story's growing, mutating,

13      getting more and more about Mr. Al-Ubaydi.

14                   Did Mustafa Al-Imam know the attack?       Talk about

15      need to know.

16                   He had a special give-man unit.      Mustafa was not

17      in it.

18                   Mr. Majrisi was asked to describe Mr. Al-Imam and

19      his interactions.

20                   When he talked about every other person that he

21      was asked about who was in UBJ, he would use terms like

22      "He's a fighter.     He's a fighter.     He's a fighter in the

23      special group."

24                   When he got to Mr. Al-Imam, he said, "He's a

25      friend."



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 38 of 125         3904


 1                  And I asked him, "He was just there as a regular

 2      person.    Right?"

 3                  He said, "Yes.     A regular person."

 4                  No one said he was even a member of this group.

 5      He sat out the revolution.

 6                  You heard where people were from and the cluster

 7      of relationships that you've heard about in this trial.

 8                  You heard Bilal Al-Ubaydi was from this

 9      neighborhood called Laythi.       Ahmed Abu Khatallah was from

10      Laythi.    Zakaria Jutuf was from Laythi.       Zacharia Al-Zway

11      was from Laythi.      Ibrahim Farsi was from Laythi.      Faraj

12      Al-Sharif was from Laythi.       Walid Birnawi was from Laythi.

13      Jamaica was from Laythi.       Muhammad Jafar was from Laythi.

14      Ziyad Ubaydi was from Laythi.       Nasiral Shari was from

15      Laythi.    Salah Al-Amari was from Laythi.

16                  And you heard who was not from Laythi was

17      Mr. Al-Imam.     He's from a neighborhood called Salami, up at

18      the top here, if I pronounced it right.

19                  MS. SEIFERT:    Objection.    Misstates evidence.

20                  THE COURT:    Overruled.    It's rebuttal.

21                  MR. PEED:    Now, he had an uncle in Laythi.          He had

22      an uncle who was neighbors with Mr. Abu Khatallah.           He

23      didn't grow up in the web of all these relationships that

24      you've heard about.      You've heard about people growing up in

25      this hotbed, this poor area that Gaddafi had mistreated.



                             Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 39 of 125           3905


 1      People were getting resentments.        Mr. Al-Ubaydi talked about

 2      all of that.

 3                   He does have an uncle that lives there.        He's got

 4      a reason whenever he's going to see his uncle to give Ahmed

 5      a call.    He's got a reason every time he's going to see

 6      Ahmed, his friend, to give his uncle a call.          Two birds with

 7      one stone.

 8                   Let's talk about the phone records, because in

 9      trying to answer these questions I have laid out to you that

10      they have to prove beyond a reasonable doubt, they've put so

11      much emphasis on these phone records.         And you'll see I've

12      got "phone records" in quotes.       So you heard this was

13      actually an Excel spreadsheet, completely able to be

14      manipulated.

15                   You heard lines can be copied and pasted.           Lines

16      can be copied and pasted in this Excel spreadsheet.

17                   You know that the spreadsheet -- we don't actually

18      have any evidence about the person or persons who made this

19      spreadsheet.     It's been sanitized.     There was metadata on

20      it, and now it's sanitized.       We don't know the author.        We

21      know that the person who gave the spreadsheet to the

22      Government is not the person who created the spreadsheet.

23                   So it was made by an unknown person or persons,

24      given to an unidentified person with a political agenda in

25      exchange for money at a time when there were political



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 40 of 125         3906


 1      factions within companies.

 2                  And we know -- I'm not sure if the Government

 3      wants to say Bilal Al-Ubaydi is truthful or untruthful,

 4      because he said there's no way I had more than five calls

 5      with Mr. Abu Khatallah.      He said there was one call in the

 6      month of September to Mr. Abu Khatallah.

 7                  We know that we don't -- Agent Krueger told you we

 8      have no idea if the lines -- if these are call records; we

 9      don't know if they were voicemails.        Like, you could be on

10      the call with somebody and it goes to your voicemail.            We

11      don't know if it's registering a 36-second voicemail or a

12      36-second call.     We don't know if you're on the phone with

13      somebody and you get a call waiting and you switch over.              We

14      don't know if it's counting the length of that first call in

15      the record.

16                  Think about the 18-minute call they keep

17      emphasizing.     Based on what Agent Krueger told us, we don't

18      actually know whether this didn't start out as, "Hey, what's

19      going on" and then a switchover to someone that

20      Mr. Khatallah feels is more important than Mr. Al-Imam and

21      he's sitting there on hold for 18 minutes.

22                  You know, at some point we get tired of waiting

23      for our friends.     Maybe he hung up.     There is no evidence

24      that any of these were actually connected calls.          Agent

25      Krueger told you you cannot read it that way.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 41 of 125      3907


 1                  Now, the CEO of the phone call in Libya gave you a

 2      certification saying these came from Libyana, the company

 3      that he started and he worked for.

 4                  But he also said in the stipulation that you have

 5      that the actual records are corrupted.         He had no ability to

 6      compare these records to the records from 2012.

 7                  So while he's signing a sheet of paper that says

 8      these are duplicates of originals that are stored in Libya,

 9      there weren't actually originals that he can compare and

10      know if that's even true.

11                  So again, we've got an Excel spreadsheet which

12      anyone can manipulate, wiped of any indication of who made

13      it, given by a person or groups of people to another person.

14      We don't know.     We know money was exchanged.       And we know

15      according to Mr. Al-Ubaydi there's too many calls in there

16      for it to be accurate by a factor of around ten.

17                  But consistent with what I was saying earlier,

18      let's just give the Government -- I don't like to do this.

19      I don't like to give the Government.        I think they're

20      supposed to prove it.      Let's give them that these actually

21      are call records.     They made a big deal at trial about

22      Mr. Al-Imam was the third-most-contacted person in the three

23      months they had records for.

24                  So I asked:    Well, how about number one?       If

25      frequent contact on the phone is what's making someone



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 42 of 125     3908


 1      proven beyond a reasonable doubt to be a conspirator in this

 2      case, you've got to have something to tell me about number

 3      one.

 4                  No.   That person wasn't relevant to the

 5      investigation.     We're not going to highlight that number.

 6                  Well, okay.    That might make sense.      If that

 7      person is not talking to Mr. Abu Khatallah on September

 8      11th, maybe it's just best friends or business partners and

 9      they talk all the time; but when he's planning the

10      conspiracy, when he's doing his big attack on the United

11      States, maybe the person is not relevant because they're not

12      talking to the person on that day.

13                  Except he did.     He talked to him at 11:18, six

14      minutes before the end of the Mission attack.          And he is

15      supposedly outside the Mission, commanding this attack,

16      commanding his forces, the absent commander, unlike

17      Mr. Bakoush and Mr. Fitori.

18                  So apparently, being the most frequent person to

19      talk to Mr. Abu Khatallah in this period by a factor of two

20      over Mr. Al-Imam and talking to Mr. Abu Khatallah on the

21      night of the attack six minutes before the attack ends, that

22      doesn't make you a conspirator.        It makes you somebody who

23      talks to a lot.

24                  I asked Mr. Clinton to make this slide just

25      because they've got a lot of slides showing call records and



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 43 of 125        3909


 1      bad photos of our client -- my client, bad photos of other

 2      people to make it look really sinister.         "Look at all the

 3      these calls.     They must be conspiracy calls."

 4                  So I thought, Well, let's take Mr. Al-Ubaydi and

 5      do the same thing there, because what they're asking you to

 6      do is put on prosecutor-colored classes.         Imagine you're a

 7      prosecutor.    Here's a picture of somebody, a whole bunch of

 8      calls to Mr. Abu Khatallah, calls happening on the night of

 9      the attack, calls happening around the same time that

10      Mr. Abu Khatallah supposedly is getting weapons from the

11      February 17th Compound where this person works.

12                  Does that look like a conspiracy to you, like

13      maybe this person was helping with the weapons around the

14      end of August or maybe doing some security for the attack on

15      that night?    Is this his man in the security room?

16                  We could spin all these conspiracy theories based

17      on the fact of calls or we could say:         We don't know.     We've

18      got calls which we don't even know if they were answered.

19      We don't know what was said.       We don't know if they were

20      copied and pasted.      In fact, the only evidence before you,

21      the only evidence before you, is by this witness who said he

22      did not make this many calls in this month period.           He did

23      not do that.

24                  So the only inference that you can make is that

25      the spreadsheet was multiplied.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 44 of 125        3910


 1                   It seems obvious that, given the glasses they want

 2      you to put on, the eye protection they want you to wear when

 3      you look at call records, that you need to know a friendship

 4      is not a conspiracy.      Mustafa Al-Imam showed up after the

 5      attack.    I was very surprised in the Government's closing to

 6      see they used the same slide from their opening that had the

 7      attack going until 12:10 in the morning.

 8                   We went through this with Agent Knapp.       Agent

 9      Knapp studied every bit of video evidence of weapons, and he

10      said the attack began at 9:42 p.m. and the attack ended at

11      11:24 p.m.

12                   There's no reason to show you a slide saying the

13      attack lasted until 12:10 a.m. except to try to rope

14      Mr. Al-Imam into it under the site exploitation theory.

15      They'll say the site exploitation is part of the attack.

16                   Mr. Knapp said the attack was over.

17                   And what's funny about the 12:10 slide they showed

18      you, we don't have -- we don't have video evidence of what

19      was happening at 12:10.      The video has a gap in it.          It

20      stops at around 12:03.      We don't even know what was

21      happening between 12:07 and 12:10.

22                   Now, I prepared a video to show you the context.

23      I'm not going to play it for you now.         I've had a problem

24      with the videos.     This is what the Government showed you

25      slices of, and I know that you'll be very careful and



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 45 of 125            3911


 1      considerate and look at the context I've asked you to look

 2      at.

 3                  My client is on video from around 11:53 to around

 4      12:03, about a ten-minute period.        And in that ten-minute

 5      period, I showed about the first half to Mr. Majrisi.             I

 6      didn't want to completely bore you.        But I had Mr. Majrisi

 7      identify everyone that he recognized after spending 17

 8      months with Ubaydah Bin Jarrah Brigade.         He identified, I

 9      think, three or four people, including Mr. Al-Imam.              And 15

10      to 20 people were just going by.        No identifications by

11      someone who was there.

12                  When you go back there, I know you'll look at the

13      whole context.

14                  The Government talked a lot about site

15      exploitation.     And that's their theory of what's going on

16      here and why it makes Mr. Al-Imam a conspirator.

17                  But if this is part of the attack as they're

18      saying, then why isn't there any locking down of the site

19      that they're exploiting?       People were curious.     People were

20      going in.    People were grabbing things.       Mr. Al-Imam grabbed

21      a map and a phone.      Some people were grabbing binders.         Some

22      people were grabbing -- if you keep watching, you'll see

23      office chairs.

24                  You'll see -- several minutes after Mr. Al-Imam's

25      on the camera, after the break, you'll see someone with a



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 46 of 125      3912


 1      bag.   It looks like binders.      It looks like the same kind of

 2      binders they're saying that had the information that Ahmed

 3      Fitori must have had.      There's lots of stuff being taken out

 4      of there.

 5                   As you'll hear in the stipulation, there was a

 6      melee.    There were looters.     If Mr. Al-Imam were here

 7      charged not with murder, but with looting, you wouldn't have

 8      to be here.

 9                   About two minutes on that video that I'll ask you

10      to watch back there, about two minutes after my client goes

11      in, there's someone named Jalal Al-Sudani who goes in.

12      Mr. Al-Ubaydi told you about this person.         He was a member

13      of Ansar Al-Sharia.      He went in about two minutes after

14      Mr. Al-Imam.

15                   Even from there, straight to the Joint Security

16      Room where Bilal was, again, if we want to have these guilty

17      glasses, hey, why is Ansar Al-Sharia going to where

18      Mr. Al-Ubaydi is, the guy who called Mr. Abu Khatallah

19      earlier in the evening?      But he went there.      He talked to

20      the media.

21                   No one said anything about this guy who was there

22      at the exact same time as Mr. Al-Imam going into the office

23      and going to the Joint Security Room is guilty of anything,

24      is part of any conspiracy.

25                   And you've got Ali Majrisi's friends.       Mr. Majrisi



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 47 of 125         3913


 1      told you he had a friend who introduced him to Mr. Abu

 2      Khatallah.    He said this friend hung out with Mr. Abu

 3      Khatallah and Salah Al-Amari.

 4                   And he said that to counsel for the Government and

 5      counsel for the defense because he'd already testified and

 6      we didn't want to keep him from his flight to Libya.             You

 7      didn't get to hear.      But we had a stipulation that said what

 8      he would testify to.

 9                   And he said he would go with his friend to the

10      home.    He said he and his friend would go and visit with

11      Ahmed Abu Khatallah and Salah Al-Amari.

12                   He said they talked about regular things.           He said

13      this friend was in UBJ during the revolution.

14                   So Majrisi, who testified about how the brigade

15      was this extremist brigade that wouldn't talk to us, they

16      had long beards, they kept to themselves, well, apparently,

17      they did make some relationships.        And he met someone in the

18      revolution.    He became his friend.      And he stopped being a

19      member in 2011, but he would still go with Salah Al-Amari

20      and Ahmed Abu Khatallah and they would visit.

21                   And here's the key:    Mr. Majrisi does not have any

22      reason to think his friend was a conspirator regarding this

23      attack.    This man who spent 17 months infiltrating the group

24      and has his friends who was a former member of the group

25      does not have any reason to think he was a conspirator.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 48 of 125            3914


 1                  But he told the US Government his friend was at

 2      the consulate that night.       So apparently, being at the

 3      consulate as a former member of UBJ, as a fighter in the

 4      revolution, as someone who hangs out with Salah Al-Amari and

 5      Ahmed Abu Khatallah, that's not -- it's not something they

 6      gave Mr. Majrisi.      There was nothing else that gave

 7      Mr. Majrisi any reason to think his friend was involved in

 8      the attack.

 9                  Mr. Majrisi gave his friend's information to the

10      US Government with the hopes the US Government would talk to

11      his friend.

12                  Now, it would be great if that's what happened

13      with Mr. Al-Imam, because he, like this friend who's at the

14      consulate, he hangs out with Ahmed Abu Khatallah and

15      sometimes Salah Al-Amari.       He wasn't in UBJ, so that's a

16      difference.    That goes in Al-Imam's favor.

17                  So it could have been great if instead of

18      capturing him, giving him eye protection and ear protection,

19      it would be great if they had the conversation that

20      Mr. Majrisi was asking for his friend.

21                  Two other friends of Mr. Majrisi:        Zubayr

22      Al-Bakoush -- you've heard me say him a lot.          He was

23      his friend from Boy Scouts.       They met as teenagers.         He was

24      asked:    Do you still talk to him?

25                  He said:    He's a friend.    Yes.   He's in his phone.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 49 of 125      3915


 1                   The Government said in its closing, Zubayr

 2      Al-Bakoush was in Mustafa's phone and in Mr. Abu Khatallah's

 3      phone.    And he's also in Mr. Majrisi's phone.

 4                   So taking out the eye protection, why is that

 5      incriminating?     At the time there was a debate in Ansar

 6      Al-Sharia.    At the time, Ansar Al-Sharia was considered by

 7      many people to be a peaceful organization involved in social

 8      improvement.

 9                   There's no reason to not be friends with this guy

10      unless there's something we don't know about Mr. Majrisi.

11      This was his friend.      This was in his phone.

12                   Another friend of Mr. Majrisi:      Ahmed Al-Fitori.

13      These are the two actual commanders who went into the

14      Mission attack at 9:42.      And they're Majrisi's friends.

15                   Now, I'm not saying this makes Mr. Majrisi a

16      conspirator.     I'm saying people have friendships in a small

17      town like Benghazi.      People have friendships across

18      idealogical differences and they have friendships where one

19      party has no idealogical positions.

20                   You heard that Mr. Majrisi spent 17 months

21      infiltrating the brigade, infiltrating the group of

22      Khatallah, which I don't think -- given his friends, it may

23      not have taken very much.       He never had one political

24      discussion with Mr. Al-Imam.       Not one.    He said he was a

25      quiet man who never talked politics.



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 50 of 125     3916


 1                  Given the way the Government's trying to give you

 2      eye protection and prosecutor glasses and make you see

 3      incriminating things everywhere, I just thought:          Let's have

 4      some fun with lines.      As you see, Bilal Al-Ubaydi is at the

 5      top.    He had four different phone numbers in his phone for

 6      Jutuf.    I don't think you have four different contact

 7      numbers for somebody if you're not talking to them.

 8                  Let's draw a line there.

 9                  Let's draw a line from Bilal Al-Ubaydi to Ahmed

10      Abu Khatallah, because they spoke on the night of September

11      11th on the phone and they spoke on August 27th, according

12      to those records, around the time when the weapons would

13      have been transferred.      Let's draw a line there.

14                  Mr. Al-Ubaydi knew Ahmed Al-Fitori.        He knew

15      Zubayr Al-Bakoush.      Ali Majrisi was friends with both of

16      them.    Let's draw those lines.

17                  Let's draw a line between Majrisi's friend and

18      Majrisi, because they're friends, and draw a line from

19      Majrisi to Ahmed Abu Khatallah because Majrisi used to be

20      literally -- Majrisi's friend used to be literally a fighter

21      for Abu Khatallah.      That's a pretty strong line to draw.

22      Mr. Majrisi's friend was at the consulate that night.

23                  Okay.   Now let's draw a line from Abu Khatallah to

24      some unnamed irrelevant person he called almost 200 times.

25      Let's draw a line from Ahmed Abu Khatallah to Mustafa



                            Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 51 of 125       3917


 1      Al-Imam.    Fun with lines.     This is not evidence of

 2      conspiracy.    This is not evidence of what anyone is saying

 3      or agreeing to.

 4                  You heard a lot about my client's statement.         What

 5      I found most surprising about the Government's closing is it

 6      seemed like they didn't expect you to have the intelligence

 7      to understand that they were taking the first half of the

 8      statement where he says 5:00 and ignoring the second half

 9      when he said, "I was there for a half-hour and then went to

10      the camp and was there for a half-hour."

11                  It's like they wrapped themselves around the 5:00

12      time because that helps them; and they want to say about

13      everything else:     Well, that wasn't true.      Let's just ignore

14      that.

15                  It's just a trick.     He gave a sequence of events.

16      As I said when I started, when Agent Wickland was asked to

17      describe something that happened in 2012, he said:           I can

18      get the sequence right.      The actual times, I'm not so sure

19      about.

20                  So Mustafa Al-Imam gave a statement in which he

21      gave a sequence.     And the Government is trying to invent

22      this 5:00-p.m.-to-midnight seven-hour period based on the

23      first thing in this account.       It doesn't make sense if he

24      was there a half-hour.      If he went there at 5:00 p.m., based

25      on his own statement, he'd be done by 5:30, done for the



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 52 of 125        3918


 1      night.

 2                  That's not what they're claiming.        He's on video

 3      at midnight.     If he's on video at midnight and he's telling

 4      them that he was there a half-hour, then he was there around

 5      11:30.

 6                  Now, what's written down is that -- he thinks --

 7      what was written down was he doesn't remember the time, but

 8      thinks it was -- it may have been around 5:00.

 9                  He was being asked questions five years after the

10      event.    He had just been abducted at around 11:00 p.m. his

11      time, gone through a series of steps using eye protection,

12      known as blindfolds; ear protection, known as earplugs;

13      verbal restraint, meaning pantyhose wrapped around his

14      mouth.

15                  He was taken through several watercraft to a final

16      watercraft where he did medical checks and was given rules,

17      one of which was:     If you attempt to escape, we will yell

18      "Halt" three times and then use deadly force.

19                  He threw up on the way to the watercraft.            He

20      threw up in the first interview.        That interview finished

21      around 3:00 his time.

22                  I'm sorry.    It started.    It started around 3:25

23      his time.    It ended around 5:00 his time.

24                  And he was put back into his pod, and the

25      testimony was they were checks through the night, some of



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 53 of 125         3919


 1      which he looked to be sleeping, some of which he wasn't

 2      sleeping.

 3                   Then at 6:30 Zulu Time, he's definitely awake

 4      because he's having his latrine break.         And at 8:00, he has

 5      his breakfast and he's back into the questioning room.

 6      Okay?    That's what he went through.

 7                   Now, you heard agents for the Government who have

 8      spent literally years reviewing these events, trying to make

 9      sure they understand the timeline.        And they have video

10      evidence to help them orient themselves to the timeline.

11      They practiced, and they still made some mistakes.           And

12      they're testifying in English.

13                   What you were told Mr. Al-Imam said was not

14      actually what he said.      Everything he said was through an

15      interpreter.

16                   We have no Arabic notes or recordings.       The FBI

17      did not record this statement so you can just actually hear

18      exactly what he said.      They had no orienting of him.         And

19      you can take this into account as you consider his

20      statement.

21                   In 2014, Mr. Al-Imam, you heard, had for four

22      months become a member of a militia.        He said it was the

23      February 17th Brigade.      And we have the stipulation where a

24      militia leader said that Mr. Al-Imam was regarded by most

25      members of the militia to be mentally handicapped.           He



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 54 of 125       3920


 1      insisted on sleeping with the lights on because he was

 2      terrified of the dark.

 3                  As I've said, my client's a simple man.         And he

 4      gave two interviews.      He waived his right to remain silent

 5      and he voluntarily gave an interview.         But those were the

 6      conditions that were leading up to that interview.

 7                  And the Government just wants to take the 5:00

 8      time and act like it's written in stone and ignore the rest

 9      of it instead of just asking you to use your common sense.

10      If someone is telling you about a sequence, like Agent

11      Wickland did, the sequence might be right but the times

12      might be off five years later when you're being questioned.

13                  That said, as you heard from the statement he

14      gave, Mr. Al-Imam did not put on airs.         The Government

15      made -- they've made a big deal out of him saying, "I know

16      why I'm here.     I'm here for -- because of Mr. Abu

17      Khatallah."

18                  As I said in my opening, I still can't figure out

19      why that's incriminating.       If you're a hard-core fighter

20      like Aymen Al-Dijawi, you probably have a long list of

21      crimes you've committed.       So if you get grabbed by somebody,

22      you probably don't know why you're there.

23                  If you're a fairly regular guy who obeys the law,

24      you know one night you're with this guy and that guy got

25      grabbed by the United States.       You're going to know exactly



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 55 of 125        3921


 1      why you're there.

 2                   That's not evidence that he has some guilty mind.

 3      It's the opposite.      It's evidence that he had one thing he

 4      knew could get him in trouble:       He took a map.     The FBI had

 5      a picture of it.      You heard he knew the FBI had his picture.

 6      He knew they had put his picture on the Internet.          Now he's

 7      on a ship.    He's on a watercraft with the FBI.

 8                   If there was anything else he had done in his

 9      past, that might have given him some reason to wonder why

10      he's there.    But he knew why he was there.       That shows

11      consciousness of innocence.

12                   What did he go on to tell them?      "Let me tell you

13      the story that night.      So I was hanging out at a radio

14      station where this UBJ Brigade and Ansar Al-Sharia hangs

15      out."

16                   Okay.   The Government doesn't need to know that

17      information.     Why are you telling them that you're hanging

18      out with these groups that are going to be considered

19      extremist?    Because he was, because at that time people

20      thought of them as just social improvement organizations.

21                   So he says, "I was hanging out with them."

22                   Then Mr. Abu Khatallah got a call about a

23      demonstration at the Mission.       He never said that he was

24      with Mr. Khatallah when that call happened.          He said that's

25      the reason that ultimately they all went over there.             He



                             Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 56 of 125          3922


 1      tells the story, said what happened.

 2                   And then here's the thing that I think is the best

 3      evidence this man is not a conspirator:         He said, "Yeah.     I

 4      saw a young man taking pictures, and I pushed him."

 5                   Okay.    Why does the FBI need to know that you got

 6      upset that someone took your picture and you pushed a guy?

 7      He's just recounting the entire night from his perspective,

 8      how that young man -- he's come up a lot.         He was called a

 9      young boy.    You know his age.     His age was 20.     The

10      testimony at first about this statement from Agent Marcano

11      was that Mr. Al-Imam said he attacked the boy and took part

12      in a beating.

13                   It is not what was said and it's not what the

14      notes reflect.

15                   I showed him the notes and refreshed his

16      recollection.       Mr. Al-Imam, what he said was, "He took my

17      picture.    I pushed him.    Khatallah told someone to take him

18      to the camp."

19                   Again, why are you telling the FBI this if you're

20      a conspirator?       You're like adding kidnapping to your crimes

21      voluntarily.

22                   Yes.    So Khatallah told him to take him to the

23      camp.    While at the camp, he saw Khatallah talking to him.

24      And the kid said that he was attacked at the camp.            And

25      Al-Imam said that he saw members of Ansar Al-Sharia and this



                             Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 57 of 125          3923


 1      group at the camp jumping the young man.

 2                  So all of this, first of all, happened at the

 3      camp.    The Government's repeatedly told you this story that

 4      Al-Imam admitted to assaulting someone right there at the

 5      Mission with all his conspirators to make sure there's no

 6      evidence.

 7                  What he said was, what is in the notes, is that he

 8      pushed him because he took his picture.

 9                  Again, this is in Libya.      Who knows where that

10      picture will be sent to?       This is Libya.    Push.

11                  And then the only report of a beating or jumping,

12      anything to that effect, is by other people.          And

13      Mr. Al-Imam is telling that to the FBI.         He's telling them

14      there's somebody who can give you evidence of a beating by

15      these people, a kidnapping by these people.          I saw that.

16                  And they keep telling you he's saying he beat the

17      guy.

18                  There's no pretense in that statement.          If he's a

19      conspirator, there was no need to say any of that.

20                  And then why say what you did with the map and the

21      phone if you're a conspirator?

22                  Yeah.   I gave it to Khalid Saglusi because I

23      didn't want to be thought of as a thief.

24                  Well, if you know Khalid Saglusi is part of this

25      elite special operations unit and you know the special



                            Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 58 of 125         3924


 1      operations unit is responsible for the attack on the

 2      Mission, and you're on a ship with the FBI, why don't you

 3      just leave that detail out?

 4                  "Oh, yeah.    The guy I gave it to was Khalid

 5      Saglusi."

 6                  Everything that they are using their eye

 7      protection, their prosecutor glasses, to look guilty does

 8      the opposite when you take them off and you apply the

 9      presumption of innocence.

10                  As the Judge instructed you, the entire time

11      Mr. Al-Imam sits there until the Government proves

12      otherwise, he's presumed innocent.        When you look at call

13      records, you hear stories, the presumption is there.

14                  When you hear that he told the FBI that he saw

15      someone get jumped at a camp, presume that he's innocent and

16      he's telling the FBI because they might want to know that

17      information.

18                  I think we've been through this.       The testimony

19      was "orders."     The agent was confronted with the notes.       He

20      admitted all Mr. Al-Imam said through the interpreter was,

21      "Mr. Khatallah told me to take a phone."         The notes say

22      "told."

23                  Mr. Ali Majrisi was asked by the Government:         Did

24      you ever see Mr. Abu Khatallah give Mustafa Al-Imam an

25      order?



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 59 of 125     3925


 1                  He was there for a long time.

 2                  He said no.

 3                  Let me try to be quick.

 4                  The garage incident:      Mr. Majrisi said in November

 5      2013 -- so this is about a year after the attacks, nothing

 6      to do with proving, you know, the events of that night, but

 7      the Government wants you to infer, like, a conspiratorial

 8      mindset here.

 9                  So we've got the garage incident in 2013, where

10      Mr. Majrisi said that Mr. Al-Imam was one of a group of

11      people that helped Mr. Khatallah move some weapons from a

12      garage to somewhere else.

13                  I asked him on the stand:      Did this happen in

14      November 2013?

15                  He said yes.

16                  Well, he told a US agent about the movement of the

17      garage November 7th, 2013.

18                  He told him the same month right after it

19      happened.    Tons of detail.     It's in the stipulations.

20                  He names the people that were there.        He named six

21      people.    He described the vehicles they were driving,

22      including a white pickup which he later included in the --

23      when he told the story about Mr. Al-Imam.

24                  He talked about even the detail of one guy

25      climbing over a fence -- that's how detailed this account



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 60 of 125         3926


 1      was -- climbing over the fence to unlock the gate.           It's in

 2      your stipulations.       He never mentioned Mr. Al-Imam there.

 3                   Then, of course, he gets the two rewards which

 4      total $7 million.     He doesn't have the visa.       But he comes

 5      here to testify in a deposition in this case in May 2018, so

 6      five years after this so-called garage incident, five years

 7      after he told a US agent in rich detail about this.

 8                   Now he's testifying.      So now he's in a position

 9      where he might be able to get something for cooperating in

10      trial.

11                   And Mustafa pops up in this story for the first

12      time.

13                   THE COURT:    Mr. Peed.

14                   MR. PEED:    You've got the other incident he

15      described.    The Government said this shows the depth of

16      loyalty of Mr. Al-Imam.      He showed up to defend his trusted

17      friend with an AK-47.      This is Libya.     You've heard:      AK-47s

18      are everywhere.

19                   But let's put it in context.      Number one,

20      Mr. Majrisi did not tell the US Government prior to May that

21      this happened or that Mr. Al-Imam was there.

22                   If it's true that he was there, this is what you

23      heard.    There was a tribal mob that had threatened Abu

24      Khatallah and Wissam Bin Hamid.        Abu Khatallah was the

25      next-door neighbor of his uncle -- or in the neighborhood of



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 61 of 125          3927


 1      his uncle.    Several brigades were there.       This is not like a

 2      loyalty contest to see who's loyal to Mr. Abu Khatallah.

 3                   Mr. Majrisi said everybody who knew Abu Khatallah

 4      came.    Stopping a revenging mob doesn't mean you're loyal to

 5      the person that you're trying to stop getting killed.             It

 6      could just mean you don't want mobs going around in your

 7      uncle's neighborhood.

 8                   You've heard from Raj Shuku, who was at the

 9      Mission that night and is the first person that radioed

10      Bilal and said:     I'm taking fire.     I'm taking fire.        He's

11      there defending the Mission.

12                   He sent two vehicles to this incident to defend

13      Mr. Abu Khatallah from this attack.

14                   Bilal and Majrisi mediated it.

15                   We've been through this.

16                   I'll wrap up.

17                   Who is Mustafa Al-Imam?     I had him stand for you.

18      You heard the guy who worked two jobs in convenience stores.

19      He helped take care of his uncle and did not participate in

20      the revolution.

21                   You heard he was a regular person.       He was quiet.

22      He never discussed politics.

23                   You've heard from a militia commander in your

24      stipulation:     He never expressed extreme ideology.

25                   He was close to Ahmed Abu Khatallah.       They were



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 62 of 125       3928


 1      close friends.     Apparently, not as close as the guy that

 2      Khatallah called the most, but close.         He was not associated

 3      with Ansar Al-Sharia or Al-Qaeda.

 4                   The scariest moment as a defense attorney is this

 5      moment.    I've got to sit down and the Government gets the

 6      last word.    In our system, they have the burden of proof.

 7      They get to go last.      And they get to answer the things I've

 8      told you.

 9                   And I just have to trust that I've done what I can

10      do.   And I know the flaws that I have.        You've seen them in

11      this trial.    But I know that you've been attentive in this

12      trial.

13                   And I ask that you listen to what they tell you.

14      Listen to when they're asking you to put on glasses that are

15      looking for guilt when you're supposed to be wearing glasses

16      that look through a presumption of innocence, because that

17      is what our Constitution requires.        It's what the brave men

18      who died and who came back injured represented.          And I'm

19      glad they came here and got to have their stories told.            I'm

20      glad that all of you listened to their stories, because the

21      stories of heroism, honor, patriotism, they deserve to be

22      heard and listened to.

23                   But it will not do any honor to their sacrifices

24      or the sacrifices of Ambassador Stevens to convict someone

25      without proof beyond a reasonable doubt based on eye



                           Closing Argument By Mr. Peed
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 63 of 125       3929


 1      protection the Government's asking you to put on.

 2                  Thank you.

 3                  THE COURT:    Thank you, Mr. Peed.

 4                  Ladies and gentlemen, we're going to take a very

 5      brief five- to seven-minute break and then we're going to

 6      receive the Government's rebuttal argument and then we're

 7      going to let you go for the day.

 8                  So we'll see you back here in five to seven

 9      minutes.

10                  (Whereupon, the jury exited the courtroom at 4:25

11      p.m. and the following proceedings were had:)

12                  MR. CUMMINGS:    I'll do my best.

13                  THE COURT:    You will.

14                  (Thereupon a recess was taken, after which the

15      following proceedings were had:)

16                  THE COURT:    We're back on the record.

17                  Mr. Cummings, I hazard to ask.

18                  MR. CUMMINGS:    I'll talk as quickly as I can, your

19      Honor.

20                  THE COURT:    Well, don't talk too quickly for the

21      court reporter.     But can we wrap up --

22                  MR. CUMMINGS:    I'll try to do it within 30 --

23                  THE COURT:    -- by 5:00?

24                  MR. CUMMINGS:    I'll do my best.     As close thereto

25      as possible.
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 64 of 125    3930


 1                   THE COURT:   Counsel, after you're done, I'm going

 2      to go ahead and give them the final instructions, release

 3      the alternates and have them come back tomorrow instead of

 4      bringing the two alternates back.

 5                   MR. CUMMINGS:   Okay.    I think I need the

 6      microphone, your Honor.      Or we'll do it from here.

 7                   THE COURT:   Get the microphone.

 8                   (Whereupon, the jury entered the courtroom at 4:38

 9      p.m. and the following proceedings were had:)

10                   THE COURT:   Please proceed.

11                   MR. CUMMINGS:   Thank you.

12                   It's late in the day, so I'm going to try and talk

13      fast, ladies and gentlemen.

14                   I'll going to be very clear about the lens or

15      glasses through which the Government wants you to look at

16      this case.

17                   The only thing we want you to look at is the

18      evidence; not speculation, not misstatements of the record,

19      which you just heard in large part, ladies and gentlemen.

20      I'm going to give you a few examples:

21                   First of all, the claim that Mr. Majrisi couldn't

22      identify Mr. Saglusi because he never met him:          That's

23      simply not the testimony, ladies and gentlemen.          The

24      testimony from Mr. Majrisi was:

25                   Who is that?



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 65 of 125     3931


 1                  Khalid Saglusi.

 2                  How did you happen to know him?

 3                  He lived in the same neighborhood as I live.

 4                  How long have you known Mr. Saglusi?

 5                  I've known him since he was a child.

 6                  Clearly, Mr. Majrisi knew exactly who Mr. Saglusi

 7      was.

 8                  On the whole issue of orders and whether or not

 9      Mr. Abu Khatallah gave orders to everybody, Mr. Majrisi

10      again testified:     Khatallah gave an order to everybody,

11      including Mustafa Al-Imam, to go to the garage.          And Mustafa

12      Al-Imam, he was present at this order.

13                  In terms of orders, you also know from Roy Edwards

14      something about militias in the East, because remember what

15      he told you about militias in the east?         He said:   Those

16      militias in the East, they follow orders.

17                  Other things that counsel just told you that may

18      obfuscate what the record actually is relate to when the

19      Defendant was at the Mission and how long he was inside.

20                  Agent Marcano's actual testimony about that

21      incident was:

22                  How long did he say he was inside the US Special

23      Mission?

24                  He said 30 minutes.

25                  Did Mr. Al-Imam tell you how soon after he arrived



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 66 of 125        3932


 1      at the US Special Mission he entered the compound?

 2                   No, he did not.

 3                   Did Mr. Al-Imam tell you how long he was standing

 4      outside the area of the Special Mission before he entered?

 5                   No, he did not.

 6                   The testimony is not that at 5:00 he was just in

 7      the Mission for half an hour or because he went to the

 8      Mission for half an hour.       The Defendant conveniently left

 9      out of his statement what he was doing during the period

10      before he was caught on camera, again, in an attempt to hide

11      from us what's actually going on here.         It applies also to

12      the defense's own witnesses.

13                   You remember counsel saying that Mr. Al-Imam knew

14      Mr. Khatallah because he came to visit his uncle all the

15      time and they must have had this relationship together.

16                   That's not what the uncle testified to, ladies and

17      gentlemen.    He said when asked:       Did Mr. Al-Imam ever visit

18      you in your home?

19                   Answer:   Mustafa?   No.    He lives in Ben Younis and

20      I live in Al-Laythi.      He'll come and visit me now and then

21      with his mother.

22                   He also makes clear that where the Defendant said

23      he lived was in the Ben Younis neighborhood.          That was what

24      the testimony was.

25                   Another thing counsel brought up with you is this



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 67 of 125   3933


 1      whole notion -- and I'll come back to this in a little

 2      bit -- about Bakoush and Al-Fitori and how they were leading

 3      the charge and that maybe it was the guys from Ubaydah Bin

 4      Jarrah following him or following them.

 5                  There's no evidence of that, ladies and gentlemen.

 6      We're short on time in the day, so I won't play it for you.

 7      But when you go back there, you can look at Government's

 8      Exhibit No. 301-5, which is the extended clip of the entry

 9      into that -- into the C-1 Gate at the beginning of the

10      attack.

11                  Al-Fitori and Bakoush are nowhere near the C-1

12      Gate because those weren't their men.         Those were Abu

13      Khatallah's men at the front of that gate underneath the

14      Ubaydah Bin Jarrah flag that was identified by

15      Mr. Al-Ubaydi.

16                  Who do you see the UBJ members with and Abu

17      Khatallah with?     Khalid Nayum, when Khalid Nayum and Abu

18      Khatallah in what I described to you as kind of a victory

19      moment enter into the Tactical Operations Center after they

20      gain complete control.      When you go and look at the video --

21      again, this will be part of 301-6 -- you'll notice that

22      actually Nayum appears to wait for Abu Khatallah before he

23      enters.

24                  You were also told something about this whole

25      notion that Mark Geist said it must have been a cell phone.



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 68 of 125      3934


 1      First of all, when you look at the testimony that was

 2      described to you by defense counsel, that was simply

 3      speculation on Mr. Geist's part, because what he had said is

 4      he didn't see any cell phones.

 5                  The testimony was:

 6                  You really couldn't see their hands.        Correct?   So

 7      they could have been holding cell phones.

 8                  Question:    You didn't see them use a phone, did

 9      you?

10                  Answer:     No, I didn't.

11                  So there was simply no testimony from Agent Geist

12      that there were any cellphones used.        He speculated that

13      somebody could have used it that way; but, ladies and

14      gentlemen, as Ms. Seifert pointed out for you, we have no

15      evidence about the technological capabilities of those

16      phones and their ability to use GPS.        And there is no

17      evidence in this record, none, that anybody was taking GPS

18      coordinates around the Annex that night.

19                  And more importantly, none -- again, if somebody

20      did have a phone or they did have a GPS tracker, as counsel

21      tried to suggest, nobody made it inside the walls of the

22      Annex.

23                  The only -- the information you saw in this case,

24      and somebody else with information about how to get to the

25      inside of the Annex or what the coordinates were for the



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 69 of 125       3935


 1      inside of the Annex, was what?       Those MGRS coordinates and

 2      that map with the blue code.       That is where that information

 3      came from, not somebody walking around the street or driving

 4      around with a phone.      There is simply no evidence that that

 5      happened in this case whatsoever.

 6                  Even more egregious is this notion that there was

 7      a mortar shell that flew far off to the distance.

 8                  You remember Agent Geist testifying how he could

 9      hear gunfire.     He could hear screeching tires a mile up at

10      the Mission.

11                  But there's no evidence there's another mortar

12      attack that happens anywhere within that area.

13                  And you may have wondered:       Why am I playing you

14      video of sheep?     It was to prove the point, ladies and

15      gentlemen, sheep don't lie.       Okay?   They know when the first

16      RPG hit that wall, and they reacted to it.         What you saw in

17      this case is very simple.

18                  And if you go look at Government's Exhibit No. --

19      I believe it's 304- -- I'm sorry -- 305-14, the side-by-side

20      clip of the exterior wall and the roof of Building 3, what

21      you'll see clearly happen is that John Tiegen from his

22      position mistook that RPG strike on the north side of the

23      wall for a mortar strike.       And the sequence then follows the

24      other mortar hitting the wall.

25                  And you know that also from Mark Geist's



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 70 of 125    3936


 1      observation, who nailed everything, saw each RPG hit,

 2      testified about it, including the order in which the mortars

 3      landed.

 4                  There was no walking in.      There was no bracketing.

 5      You heard that from Ed Knapp.       You heard that from Mark

 6      Geist.    You heard that from Dave Ubben.       That is simply just

 7      them trying to take -- the defense trying to take John

 8      Tiegen mistaking an RPG for a mortar strike and making it

 9      look like something happened that clearly didn't.

10                  This was a precision attack.       Go look at that

11      video.    Look at the timing, how quickly those rounds hit.

12      Look at Government's Exhibit No. -- I believe it's 143-76,

13      which shows those close impact points on the roof of

14      Annex -- of the Annex building.

15                  This was a precision attack all day long.

16                  The same is true of the claim that there were no

17      political discussions between Abu Khatallah and Mustafa

18      Al-Imam.

19                  The testimony from Mr. Majrisi was:

20                  Question:    When Mr. Abu Khatallah would talk about

21      the Americans spying, what types of things would he say?

22                  Answer:    Like they have a base.     They have spy

23      bases.

24                  When Mr. Abu Khatallah made those statements, did

25      Mr. Mustafa Al-Imam respond?



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 71 of 125      3937


 1                   Yes.    They agree.

 2                   Again, I don't know how you want to characterize

 3      talking about US spy bases in your city, but I'd say that's

 4      political in terms of the context of this case.

 5                   The other thing you know about Mr. Al-Imam's

 6      politics are his paranoia and animus towards the United

 7      States.

 8                   Remember the testimony regarding what he brought

 9      up numerous times during his conversations with Agent

10      Marcano.    He keeps bringing up General Haftar, General

11      Haftar who you know from the evidence in this case is

12      fighting extremist groups.

13                   And how does he view Haftar?      "He's an American

14      puppet.    He's sent there by the Americans.       He's there for

15      the Americans."

16                   There's clearly this fixation on America and its

17      role in Libya.       That --

18                   MR. PEED:    Objection, your Honor.

19                   THE COURT:    Overruled.

20                   MR. CUMMINGS:     That didn't just start at that

21      interview.    You can look at who Mustafa Al-Imam aligned

22      himself with, whose orders he followed and what he said

23      afterwards to indicates what his bias is.

24                   In terms of the timeline and the sequence, again,

25      I think it's important to talk about when Mustafa Al-Imam



                            Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 72 of 125        3938


 1      said that he first arrived inside of the United States

 2      Mission and what was going on inside the United States

 3      Mission, because what he said to Agent Marcano was:

 4                  Did Mr. Al-Imam tell you that when he entered the

 5      campus of the US Special Mission, whether he heard any

 6      sounds?

 7                  Yes, he did.

 8                  And what did he say?

 9                  He said he heard shooting outside, but he

10      explained he did not see any Americans.

11                  Okay.   He's putting himself inside of the Mission

12      when there's still a fight going on, ladies and gentlemen.

13                  And specifically in your notes, did you say that

14      Mr. Khatallah pointed at the phone -- I'm sorry.          This goes

15      back to the orders issue.       Again, I won't repeat it, because

16      you've heard it.     Again, if he's telling him to take a phone

17      and he takes a phone, it's an order.

18                  Again, remember what his role was:         He is the

19      trusted aide to Abu Khatallah.       He's not just some friend.

20                  And remember what Roy Edwards told you about what

21      members of militias do in the East and Benghazi:          They

22      follow orders.

23                  He followed his orders that night.         The sequence

24      of events that night -- again, counsel asked and says we're

25      just cherry-picking from the time.        We're not.    Could



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 73 of 125     3939


 1      Mustafa Al-Imam be off by 20 minutes, 10 minutes?          Yeah.

 2                   Agent Wickland didn't tell you something that was

 3      five hours off.       Agent Wickland couldn't lay out precisely

 4      what minute things happened, because people are actively

 5      trying to kill him.      He is trying to save the ambassador,

 6      trying to save Sean Smith, being shot at, calling for help,

 7      wondering if he's the only man alive on that compound for a

 8      while.    The same thing is going on with every other DSS

 9      member at the Mission during that attack.

10                   So no.    They couldn't nail stuff down minute by

11      minute.    But they weren't five hours off or ten hours off or

12      whatever the defense is asking you to believe about where

13      they were.

14                   As Ms. Seifert pointed out to you in her closing

15      argument, the sequence of events makes sense based on the

16      telephone call and Al-Imam's own statements.

17                   And the sequence of the events he describes

18      thereafter makes perfect sense in terms of his role in the

19      conspiracy, his movement with Abu Khatallah to the area of

20      the Mission.

21                   Again, this is an area where your common sense

22      applies.    When you're with somebody, you're not going to be

23      on the phone with them.      You're not sitting next to them in

24      the car talking to each other.

25                   Those moments you see when they're talking to each



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 74 of 125      3940


 1      other during the course of the attacks in the United States

 2      Mission, your common sense tells you they've separated,

 3      particularly when you're dealing with this 18-minute

 4      account.

 5                  Again, counsel wants to raise this idea of

 6      butt-dialing or voicemail.

 7                  Again, when you read the instructions, you are

 8      prohibited from engaging in speculation.         There is no

 9      evidence that there is a butt-dial.        There is no evidence

10      that there was voicemail for 18 minutes.         None.   That is

11      created out of thin air trying to distract you from the

12      evidence in this case.

13                  The evidence in this case is that Abu Khatallah

14      received call after call after call from his Scouts in the

15      field and his fighters getting updates.

16                  Again, your common sense will tell you that.

17                  Also, I want to touch on a couple other points.

18      First of all, keep those caps on your red pens.          There is

19      ample evidence that connects this conspiracy and the

20      conspiracy involving Mustafa Al-Imam to the attack on the

21      Annex.

22                  The first and foremost is the fact that they may

23      have been followed.      That's number one.

24                  And the second thing is, how close in time does

25      the attack begin?



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 75 of 125        3941


 1                  The attack on the Annex begins roughly 30 minutes

 2      after Mustafa Al-Imam and Abu Khatallah would have been

 3      wrapping up at the US Mission.

 4                  They'd gone to the Mission; they had driven the

 5      Americans out; and they had gained access to the office.

 6                  They exploited what was in the office and they had

 7      no reason to stay at that point in time.

 8                  Now, again, looking at Mustafa Al-Imam's role, he

 9      actively participated.      You heard testimony about a friend

10      of Ali Majrisi who may have been there or was identified by

11      Bilal as an AAS member, so an AAS member who was there and

12      came back and talked to him back at the Joint Operations

13      Room.

14                  Well, there's nothing on that video about that

15      person having a gun, taking property, setting anything on

16      fire.

17                  Mr. Al-Imam took an active role that night.          He

18      followed orders; he took a map.        And again, why do you

19      assault somebody with a phone who's taking your picture as

20      you're leaving the Mission unless you have something to

21      hide?    This is just common sense.      If you're walking down

22      the street doing nothing wrong and you see somebody taking a

23      picture, are you going to freak out and go over and assault

24      them?

25                  No.



                          Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 76 of 125        3942


 1                  That shows that Al-Imam had something to hide.          He

 2      had consciousness of guilt that night.

 3                  And in terms of the Annex itself, again, this was

 4      a continuing attack.      Leaving the Mission wasn't enough.

 5      After they left the Mission, they were ambushed.          They were

 6      followed.    Somebody tried to point them out in a crowd.         And

 7      again, within an hour of them arriving at the Annex, within

 8      half an hour of them finishing up at the Mission, another

 9      assault begins.

10                  And you have to wonder.      Remember, what were they

11      looking for that night?      What was Abu Khatallah so worried

12      about and the other members of his group?         What was their

13      fixation, including Mustafa Al-Imam?

14                  Spy bases.

15                  They thought they were going to the spy base.

16      They thought the Mission was the spy base.

17                  Guess what, ladies and gentlemen?        What happened

18      after they finished rummaging through it, burning it, going

19      through the office?      It didn't turn out it was a spy base,

20      so their work wasn't done.       So they finished the job they

21      started and went looking for that spy base.          And they found

22      it in the Annex.

23                  And to believe that these are distinct events just

24      blinks reality.     The CIA Annex was a covert location.         There

25      was no testimony in the record that it had ever been



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 77 of 125             3943


 1      attacked before or any reason to believe there was an

 2      American presence there.

 3                  Yet within --

 4                  MR. PEED:    Objection, your Honor.      Misstates the

 5      evidence.

 6                  THE COURT:    Overruled.

 7                  MR. CUMMINGS:    Within 30 minutes, Abu Khatallah

 8      and Al-Imam and others finishing up --

 9                  MR. PEED:    Can we approach, your Honor?

10                  (Whereupon, the following proceedings were had at

11      side-bar outside the presence of the jury:)

12                  MR. PEED:    Mr. Bilal Al-Ubaydi said that he was

13      aware of the American presence before the attack at the CIA

14      Annex.

15                  MR. CUMMINGS:    He said it was a bedroom area.           He

16      thought there was a bedding area, that he wasn't sure.

17                  THE COURT:    The only thing that I struck from your

18      closing was an area where there'd been an objection.             We

19      talked about it at the bench regarding Mr. Bin Hamid.

20                  For everything else, I'm going to trust you guys

21      to stick to the evidence.       And I will instruct them

22      afterwards that if their memory of the evidence differs from

23      how counsel stated it, that their memory should control.

24      Okay?

25                  (Whereupon, the following proceedings were had in



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 78 of 125         3944


 1      open court:)

 2                  MR. CUMMINGS:    The other thing regarding the

 3      attack on the Annex:      Again, defense counsel tries to point

 4      out there's this eight-hour gap, so these must be separate

 5      events.    Eight hours from when the initial attack on the

 6      Mission starts until what?       Until the mortars fall the

 7      following morning at 5:00 a.m.

 8                  What's going on in between?       Counsel would have

 9      you ignore that.     You have to look at all the facts here.

10      There's a continuing series of attacks going on against the

11      US personnel there, chased from the Mission down to the

12      Annex.    It's not an eight-hour gap.      It's ongoing, as

13      Ms. Seifert made very clear to you.

14                  Now, first of all, I just want to kind of touch on

15      some points defense counsel touched on briefly, which is,

16      number one, rewards.      Again, counsel's very clever going to

17      the website and finding out what they said.          The bottom

18      line:    Nobody has received any rewards for testimony.          The

19      individuals who administer the program made it clear there

20      are no rewards for testimony.

21                  And nobody in this case has received any reward

22      for testimony.

23                  Keep in mind that, you know, Mr. Majrisi received

24      his reward back in 2015.       He hasn't received any reward

25      since.    Even though you heard testimony he testified for the



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 79 of 125          3945


 1      first time related to this matter in 2017, there hasn't been

 2      any additional reward.

 3                   Mr. Al-Ubaydi is talking to the FBI back in -- I

 4      believe it's 2015 the first time they talk.

 5                   He hasn't gotten any reward.      You don't get

 6      rewards for testimony.      As clever as that was to pull down a

 7      website, there simply is no rewards in exchange for

 8      testimony.

 9                   In terms of the map, you know, the map plays a

10      number of roles.     First of all, the map isn't something you

11      try to look at in isolation, which is I think what defense

12      counsel tried to do.      There are all these different things

13      that you can put together.

14                   There's no evidence about what device they would

15      have had in terms of being able to tell from the MGRS

16      coordinate where the facility was located.         As I told you in

17      opening, you take the evacuation plan.         That tells you where

18      the Americans are going.       You look at the go-tag bag.       That

19      tells you what the blue code is.        And then you find it on

20      the map.

21                   The fact that you have the MGRS coordinate just

22      makes it easier for you to hit your target.          That's Ed

23      Knapp's testimony.

24                   His testimony also that defense counsel kind of

25      ignored in talking to you is, the expert in this area



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 80 of 125        3946


 1      testified that MGRS coordinates are more accurate than GPS

 2      coordinates.     That's the testimony.

 3                   The other interesting thing about the slide you

 4      were shown, the pin drop that shows the pin drop right

 5      inside the courtyard of the Annex, because he left off the

 6      slide that has the ruler that will allow you very easily --

 7      even as Ms. Wright testified, somebody with no military

 8      experience, that MGRS coordinate was really useful in

 9      finding the Annex and being able to figure out just how far

10      it was to the roof.

11                   The MGRS coordinate gave that additional detail

12      that any mortar team could have used had they launched that

13      precision attack.

14                   But here's the other reason why the map is so

15      important:    What does it say about Mustafa Al-Imam?            He

16      wasn't told to take that map.       He took that map on his own.

17      He saw it on the wall with its little blue dots and gray

18      codes and drawings.      And he realized that's important,

19      because he is the trusted servant, the trusted friend of Abu

20      Khatallah.    And he wanted to do a good job.        And he saw

21      that, and he took it.

22                   The defense counsel comes with this idea, as he

23      suggests, that there's looting.

24                   Again, use your common sense here.       What is

25      looting?    We've all seen looting on TV and examples of



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 81 of 125         3947


 1      looting.    What do you take?     Toasters, TV, microwaves,

 2      things that have value.

 3                  What value does this map have?

 4                  Now, if Mustafa Al-Imam had told the FBI, "Hey, I

 5      thought it was kind of cool and I took it home and I hung it

 6      on my wall," I really don't get to make this argument.

 7                  But what does he do with the phone he was told to

 8      take and the map that he chose to take off the wall?             He

 9      gives them to a member of the special group within UBJ,

10      Khalid Saglusi.     That's not looting.     If you loot, you want

11      personal gain.     You keep it for yourself.      You don't just

12      take it and walk out and give it right back to a member of

13      your militia.

14                  Mustafa Al-Imam was doing his job:        gathering that

15      information, following orders and giving it to other members

16      of UBJ to analyze.

17                  Whether or not they used it or not at the end of

18      the day doesn't matter, ladies and gentlemen, because it

19      says volumes about what Mustafa Al-Imam's intent was when he

20      walked out of that building with that map.

21                  Again, when you look at this whole notion that

22      Mustafa Al-Imam was merely present, you go back and look at

23      his actions.     Again, I won't go through all of them.          But

24      his actions that day are he's going to a radio station where

25      AAS members and Ubaydah Bin Jarrah members frequent,



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 82 of 125      3948


 1      extremist groups.     He's traveling with Abu Khatallah to the

 2      Mission.    He's going with a guy with an AK-47.        He's

 3      following Abu Khatallah, who's driving a military vehicle.

 4                  As Mark Geist told you, you can see the flames

 5      from the Mission a mile away.

 6                  He's going to act like he had no idea?        He just

 7      happened to be there?      Who else are they going to meet?

 8                  The Defendant keeps trying to talk to you about

 9      Wissam Bin Hamid.     Who is Wissam Bin Hamid?       Wissam Bin

10      Hamid is either, depending on which version of the

11      Defendant's statements you recognize, credit, he was either

12      going to meet Wissam Bin Hamid or met him at the Mission.

13                  Again, defense counsel brought out the picture of

14      him when Bilal Al-Ubaydi testified.        It's him in front of --

15      standing in front of an ISIS flag.        He's an ISIS member.

16      These are the people who Mustafa Al-Imam is going to the

17      Mission with.     And the defense wants you to believe that he

18      was just off on a lark for a day.

19                  His actions again, once he gets there, speak

20      volumes about his loyalty to Abu Khatallah and to the

21      movement he was a member of, as does his actions afterwards.

22                  If you want to make the argument, Well, hey, he

23      was not on a need-to-know basis; he just got there and

24      didn't realize what he was in for:        A, why did you assault

25      somebody on the way out?       And where does he go?     Whatever



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 83 of 125        3949


 1      claims they want to make, by the time he's there, he sees

 2      burning buildings, guys running around with RPGs on their

 3      shoulder, hears gunfire.       He clearly knows what's going on.

 4      What he does do?     He goes to the AAS camp.

 5                  Like if you were, like, Wow, this is not what I

 6      planned for, you're not going back to a militia camp.            Okay?

 7      His actions afterward inform his intent throughout that

 8      entire evening.

 9                  And in terms of, again, the testimony, Majrisi

10      didn't just say he was a regular guy.         He talked about him

11      being a trusted aide of Abu Khatallah, somebody who he would

12      always see around him.

13                  And again, he may have not been.       Again, it

14      appears clear he wasn't a frontline fighter.          But that

15      doesn't matter.     You don't have to be the guy at the tip of

16      the spear to play a role.       Al-Imam had a role to play.      He

17      didn't need to be there with the AK-47 at the front gate

18      because Abu Khatallah had people to do that for him.

19                  Mustafa Al-Imam's role was different.        He's the

20      eyes and ears on the outside, making that 18-minute call and

21      contributing as he could to the overall objects of the

22      conspiracy.

23                  With respect to -- again, I apologize.        I'm

24      jumping around.     But I know it's late in the day.

25                  This whole notion about the phone records and



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 84 of 125      3950


 1      there being something faulty in the phone records:           It's

 2      fascinating, because defense counsel wants to rely on the

 3      phone records at some points.       He introduces portions of

 4      them that contain text messages.

 5                  But then he wants to tell you they're not

 6      reliable.

 7                  Here's what you know about those phone records in

 8      addition to the information that you have from the executive

 9      that was referred to earlier:

10                  When do they run through?      They run through

11      October 21st of 2012.      They're transferred to the FBI or the

12      FBI pulls them out the following day, October 22nd, 2012.

13                  That's 24 hours to do all this manipulation that

14      defense counsel is talking about.

15                  Again, that manipulation is another example of

16      speculation.     There is no evidence that any of these records

17      were tampered with or manipulated in any way.

18                  Among the interesting things is the fact that, as

19      you heard during trial, Mustafa Al-Imam isn't even

20      identified until 2014 after Khatallah's arrest.

21                  So why is somebody bothering to manipulate the

22      phone records and put in an 18-minute phone call with

23      Mustafa Al-Imam in 2012 before he's even been identified?

24                  If you're going to falsify the records, why not

25      change his subscriber information to make it clear that this



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 85 of 125           3951


 1      is Abu Khatallah's phone, not his brother's phone?           Why is

 2      it that we're going through all of the members of Ubaydah

 3      Bin Jarrah?    We don't have more members on those phone

 4      records?

 5                  There's no evidence that those phone records were

 6      tampered with or manipulated in any way, shape or form.

 7                  Again, the calls to Al-Ubaydi are the same.           Yes.

 8      Al-Ubaydi originally said that he thought he only made one

 9      call.    But if you remember my redirect of him, when you talk

10      to him about specific events, he recalls about the

11      Al-Barghathi negotiations; there are calls about setting up

12      a media meeting.     He admitted at the end that there were

13      clearly more than just one call.

14                  So he didn't lock down and say:       I made one call

15      and one call only.      He acknowledged as the testimony went on

16      that there were clearly other calls.

17                  Those calls are not inconsistent with

18      Mr. Al-Ubaydi, and Mr. Al-Ubaydi's testimony is not

19      inconsistent with those phone records.

20                  In terms of Abu Khatallah and whether or not what

21      he had to tell Mustafa Al-Imam:        Again, go to the

22      instructions.     The conspiracy instructions make it clear

23      that you don't have to tell somebody about the conspiracy in

24      order to have him become a member of the conspiracy.             You

25      can prove membership in a conspiracy through indirect



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 86 of 125     3952


 1      evidence.

 2                   And again, there's plenty of evidence here that

 3      Abu Khatallah talked to him about the spy base, what they

 4      were going to do that night; that, based on the indirect

 5      evidence, which is Mustafa Al-Imam's actions, it becomes

 6      clear that he agreed to play a role in this conspiracy.

 7                   And again, counsel tells you:      Well, he had to

 8      agree to a conspiracy to commit murder.         That's what this is

 9      all about.

10                   Those aren't the instructions.      Again, I'd read

11      the instructions if there were more time.         You'll have

12      plenty of time to read.      It's whether or not there's a

13      foreseeable consequence.       When you're going with others to

14      attack a US facility and to drive out Americans, it is

15      foreseeable that in the course of that people are going to

16      commit felonies, including arson and burglary; people are

17      going to die.

18                   And when you go to an attack like that where you

19      have guys running around with AK-47s, again, just go look at

20      that C-1 Gate footage:      AK-47s, extra ammunition, RPGs and

21      masks.    When you look at the tail end of that exhibit,

22      again, 301-5, after the camera turns, you see a bunch of

23      guys coming in with masks, just as Mr. Al-Ubaydi described.

24                   So let me talk about, again, while I'm talking

25      about Mr. Al-Ubaydi a couple other issues with



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 87 of 125     3953


 1      Mr. Al-Ubaydi; particularly, this conversation with the

 2      reporter that he was confronted with.

 3                   I want you to think back about the questions that

 4      were posed to Mr. Al-Ubaydi about this cross-examination.

 5      Do you remember him being asked:        Do you remember meeting

 6      with a reporter in a fish restaurant?         Isn't that one of the

 7      most memorable things about that conversation, is where you

 8      met?

 9                   He asks:   Did you meet with a guy first and refuse

10      to talk to him and agree to meet with him later?

11                   He's not asked any of those questions.

12                   He talks about kind of the ultimate moment, the

13      kind of "a-ha" moment it's supposed to be, when he asked

14      him:   Well, didn't you tell the reporter Mr. Abu Khatallah

15      was surprised that there was an attack that night?

16                   What does Mr. Bilal say?     He says:    I don't

17      recall.    That was the testimony.

18                   Then we call the reporter.      Again, the question

19      was:   Did you ever tell the media Mr. Abu Khatallah was

20      surprised?

21                   And you call Mr. -- the reporter, who says:

22      Al-Ubaydi never used the phrase "surprised."

23                   He didn't quote Al-Ubaydi.      And he didn't remember

24      him using that word -- or candidly didn't remember exactly

25      what words he used.      He said, "Oh, really" or something like



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 88 of 125       3954


 1      that.

 2                  What the reporter acknowledged and he put in his

 3      article and what the witness was confronted with was the

 4      reporter's impression.      And when you look at the kind of

 5      quality of that impression, this -- the reporter's under the

 6      impression somehow Mr. Al-Ubaydi is covering for Abu

 7      Khatallah, somebody who basically is responsible for him

 8      having to leave Libya and leave his home.

 9                  Again, the context makes no sense whatsoever.        And

10      in terms of assessing Mr. Al-Ubaydi's credibility, the

11      questions that were posed to him and the reporter's

12      statements about what Mr. Al-Ubaydi actually said make it

13      clear that he wasn't impeached by what he said, because he

14      was never confronted with what he actually said to this

15      reporter.

16                  In terms of the fact that Mr. Al-Ubaydi -- again,

17      let me just --

18                  THE COURT:    You're okay.

19                  MR. CUMMINGS:    Thank you, your Honor.      I

20      appreciate it.

21                  Let's kind of talk a little bit about

22      Mr. Al-Ubaydi and some of the kind of why you can't believe

23      him, according to the defense.

24                  There is this whole issue on the phone call.

25      There's a lot of attention to this phone call.          He's asked



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 89 of 125        3955


 1      about:    Well, when did you tell the Government about Hamza

 2      and Hussein?     Wasn't it actually that he told you later?

 3                   Again, you recall Justin O'Donnell, who testified.

 4      When he testified about the fact -- no.         There were two

 5      discussions.     One was about a call on the radio and another

 6      was a conversation that occurred two days later, when he

 7      actually met them in person.

 8                   Those are not inconsistent at all, ladies and

 9      gentlemen.

10                   And Bilal Al-Ubaydi testified to you about what

11      happened during the radio call that night, how scared the

12      members of his group were, the fact that there were men with

13      masks and guns, which again is corroborated by what you see

14      in the C-1 Gate footage.

15                   He also mentions the call -- again, there was a

16      statement that he didn't mention that call in his first

17      meeting with the FBI in 2015.

18                   He did.   Again, there was no cross-examination

19      that you didn't mention the call during your first meeting

20      with the FBI.

21                   The claim was that during -- again, the

22      cross-examination about not mentioning something in the

23      first meeting was about the weapons transfer.          That was the

24      other area the defense tried to go after Mr. Al-Ubaydi

25      about:    "You never told the Government about this weapons



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 90 of 125       3956


 1      transfer until March 27th."

 2                  Remember the facts.     Mr. Al-Ubaydi held three

 3      meetings with the FBI:      March 11th, March 12th and March

 4      27th.    Mr. Al-Ubaydi consistently testified, despite

 5      extensive cross-examination:       I told them that.     I told them

 6      that.    I told them that.     I just don't remember which

 7      meeting:    Okay?

 8                  Ladies and gentlemen, during the course of this

 9      trial, you've heard about site exploitation.          So when is the

10      first day we mentioned site exploitation?         Does anyone

11      remember?

12                  No.

13                  Do you have any doubt that during the course of

14      this trial you heard about site exploitation?

15                  I hope not.    This is brought out during trial.

16      You don't know the exact day.       You keep in mind -- you've

17      been here, I believe, for about -- we've been on this case

18      for 27 days at this point.

19                  Mr. Al-Ubaydi was being asked to distinguish

20      between conversations that occurred between a 16-day time

21      frame.    It's no wonder that he couldn't remember exactly in

22      which conversation he mentioned that.         And he was steadfast

23      that he had mentioned it.

24                  The same is true with the attempt to say he only

25      mentioned a truckload.      He didn't mention multiple cars.



                          Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 91 of 125        3957


 1                  Ladies and gentlemen, getting a truckload of

 2      weapons is not inconsistent with showing up in a convoy to

 3      pick up your weapons.      It's trying to make it look like

 4      there were a truckload through an interpreter and if it's a

 5      singular item it can only have one meaning.          There is simply

 6      nothing that impeaches in Al-Ubaydi regarding his testimony

 7      about the vehicles and the weapons transfer.

 8                  In terms of him not mentioning the mortars to the

 9      FBI, what would his motivation be for doing that?          Again,

10      he's a senior member of security.        He knows the Annex has

11      been hit by mortars.      That became common knowledge.

12                  And yet when he met with the FBI, supposedly, when

13      he was trying to curry favor and get all this money and get

14      a reward, he never bothers to mention the thing that killed

15      two Americans and maimed two others?          It doesn't make any

16      senses.

17                  Remember what Agent O'Donnell told you:         The FBI

18      directs these interviews.       They directed the questions.

19      They decided what questions to ask.        And they wrote the

20      reports documenting it.

21                  So again, may he have omitted that?        He may have.

22      Does that mean it didn't happen?        No.

23                  The same is true when he's asked about what he

24      omitted from this November meeting in Tripoli.

25                  Again, I'll ask you to remember the context.         He



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 92 of 125    3958


 1      talked about that meeting that he didn't want to give up a

 2      lot of information.      Why?   He didn't know who these people

 3      were.    He was in Tripoli for a little bit of time.         He

 4      didn't know who these people were.        He didn't know if he

 5      could trust them.     He didn't have any permission to talk to

 6      the Americans at that point.

 7                  And so is it any wonder he didn't just sit down

 8      with a couple strangers in the middle of Tripoli and start

 9      telling them everything he knew?        There's nothing curious

10      about that whatsoever.

11                  And indeed, there are other stipulations and other

12      evidence you see that corroborate a lot of what Al-Ubaydi

13      has to say.

14                  First of all, again, keep in mind who he was.

15      This is somebody who headed up the 9,000 people at the

16      height of the revolution, somebody who after the revolution

17      is reporting directly to the highest leadership of the

18      then-existing civilian government.

19                  He's somebody who oversees not only police forces,

20      but people who break up protests, help keep areas safe and

21      somebody who is in a unique position to provide information

22      to the United States.

23                  Again, obviously, we can't simply just turn around

24      and abandon witnesses.

25                  Again, the defense makes a big deal about the



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 93 of 125          3959


 1      money that was provided to Al-Ubaydi.

 2                  He came to the country to testify.        They have an

 3      obligation to take care of him.        They can't simply say:

 4      Okay.    Thanks.    We're done with you.    Hop on a plane and go

 5      back to Benghazi, and good luck.

 6                  Again, that would offend your simple common

 7      decency, if nothing else.

 8                  In terms of his helping, again, I think it's very

 9      telling about the whole thing with the Al-Barghathi tribe.

10      Defense counsel tried to make this into some conspiracy now.

11      I guess that's the theory.        There's some conspiracy between

12      Al-Ubaydi and Khatallah, that they actually were in cahoots

13      the whole time.      All right?

14                  You have numerous information from Majrisi, from

15      the stipulations, that this kind of attack on Khatallah was

16      going to happen.      And it's undisputed -- and again, it's

17      corroborated by Majrisi; it's corroborated by

18      Mr. Al-Ubaydi -- that they got involved to mediate.              Why?

19                  I submit to you, ladies and gentlemen, why he was

20      in Libya:    Al-Ubaydi was a man of duty.       He's faced with a

21      potential explosion of violence in his city.          Why wouldn't

22      he act?    Is the right thing to do there to sit down and let

23      people mow each other down in the street outside of Abu

24      Khatallah's home?      No.   He followed a common practice in his

25      country and engaged with an elder to help resolve the



                           Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 94 of 125          3960


 1      dispute.

 2                  That is something positive about Al-Ubaydi.          It's

 3      not a negative about Mr. Al-Ubaydi and how he conducts

 4      himself.

 5                  I also want to talk about the other most -- one of

 6      the most important things about Mr. Al-Ubaydi.          That's the

 7      issue with the ambassador's body.

 8                  Again, Roy Edwards did not testify that the same

 9      white truck left and came back.        That simply was not his

10      testimony, ladies and gentlemen.        He said he didn't know if

11      it was the same truck or not.

12                  He said it was a white Toyota Hilux truck.           He

13      said somebody else had told him it had a Libyan marking on

14      it; but again, he didn't know that.

15                  What does Mr. Al-Ubaydi tell you?        He tells you

16      that again, given his position in the city, he's trying to

17      secure the ambassador's body.       Why?   Because he's worried

18      that people are going to try and get it.

19                  Who else is worried about that?       Roy Edwards.

20      Remember, because Roy Edwards said:        If we're going to a

21      hospital, we knew there was going to be contact, because bad

22      guys were trying to get to the hospital.

23                  That corroborates what Al-Ubaydi told you about

24      him sending his men to secure the ambassador's body and then

25      bringing the ambassador's body back to the tarmac.



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 95 of 125      3961


 1                   The defense wants to make him out to be just this

 2      greedy guy, somebody who's just out for himself.          That

 3      moment he had the Holy Grail, the thing everybody in

 4      Benghazi wanted.     He had the ambassador's body.

 5                   What did he do with it?     He gave it to the US.     He

 6      didn't ask for a dime for it.       He didn't make any demands

 7      for it.    He didn't ask for any rewards.       He did the right

 8      thing and he turned the ambassador's body over.

 9                   Mr. Majrisi:    Again, in terms of rewards, the

10      rewards were for capture.       The timing tells you that.

11                   And this whole issue about the garage and whether

12      he mentioned Al-Imam:       Keep in mind when you look at that

13      detailed stipulation that what his role is in 2013 -- what's

14      his focus in 2013?      He's going undercover with an incredibly

15      dangerous group, going to put himself at risk, jeopardize

16      his relationship with his family, targeting who?          Abu

17      Khatallah.    That's his focus.

18                   And there are a lot of things you saw on the

19      report during that period of time.        The fact that he didn't

20      mention somebody:     Again, look at the description of what he

21      talked about, about whether or not that kind of makes sense

22      in talking about the incident involving Al-Imam in a box

23      truck.

24                   Again, I submit to you that Al-Imam wasn't even a

25      focus back then.     Again, in terms of his reporting, why



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 96 of 125        3962


 1      would that have been a focus?

 2                  Again -- and there's plenty of cooperation for Ali

 3      Majrisi.    The IDs are -- again, if you look at the

 4      identifications that are done by Majrisi and Al-Ubaydi,

 5      they're corroborated with each other; they're corroborated

 6      with the phone contacts; they're corroborated with the phone

 7      calls.

 8                  They're also corroborated by who's showing up on

 9      that video armed with weapons at the same time Abu

10      Khatallah's there.

11                  I want to finish, I think -- I'll just review my

12      notes -- on this whole idea of intent.         Actually, before I

13      do that, let me just touch on one other thing.

14                  It's kind of fun with lines.       Like this isn't fun.

15      There are four people who are dead, two maimed.          This isn't

16      a game.    The Government didn't just draw some lines randomly

17      and say:    Oh, hey, this looks kind of cool.        Let's put it in

18      front of you.

19                  When you look and think about the exhibits,

20      Ms. Seifert showed you earlier an exhibit you saw in my

21      opening.    How are those lines connected?       What are we tying

22      together?    We're not just tying together friends.        We're

23      tying together people who are involved in the attack, who

24      are there based on the video, who are making phone calls

25      during critical moments during the attack.



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 97 of 125         3963


 1                  We're not saying:     Hey, here's a diagram of

 2      everybody in his phone who ever called him at some

 3      irrelevant time period who has nothing to do with this

 4      attack, who's not mentioned by anybody, who's not on video.

 5                  No.   The Government's use of that tool was to

 6      demonstrate to you relevant calls, relevant conduct,

 7      relevant to the time frame in this case.

 8                  This is not a game.

 9                  In terms of Mustafa Al-Imam and his relationship

10      with Abu Khatallah:      Again, he's a follower.      Abu Khatallah

11      is his leader.     And he wasn't just swept up in some melee.

12      Again, swept up in some melee is his walking down the

13      streets and he sees something and goes over.

14                  He made a decision that night.       He made a decision

15      to go with Abu Khatallah, somebody who he admits he knew was

16      a commander of Ubaydah Bin Jarrah, drove towards an area

17      where he knew there was going to be an attack, stayed in

18      that area, reported to Abu Khatallah.

19                  That's not simply merely being present.         That's

20      not simply being just along for the ride.         He made a

21      conscious decision to take an active role that night.            And

22      his active role, as I mentioned earlier, didn't stop when he

23      came out of the office.      He continued in his role as he

24      again assaulted somebody and went to the AAS camp

25      afterwards.



                          Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 98 of 125           3964


 1                  Counsel's point that, Well, you know, the

 2      Government is trying to have it both ways with the timeline:

 3      There is simply no evidence about when it is that Mustafa

 4      Al-Imam left the AAS camp that night.

 5                  He says it was during evening prayer.        As you

 6      know, that was about 8:00 or 9:00.        That can't be true,

 7      based on the evidence you have before you.

 8                  THE COURT:    Let's wrap it up.

 9                  MR. CUMMINGS:    If I could just review my notes and

10      I'll finish up.     Thank you, your Honor.

11                  I'll touch very briefly and then I will wrap it up

12      on his statements.      This is this whole thing about:          Can you

13      rely on the translation because it wasn't recorded?

14                  The Government elicited extensive information

15      about how Mustafa Al-Imam was treated.         First of all, yes,

16      when you capture, you grab somebody, you secure them and you

17      gag them.    As he explained, having a shootout in the middle

18      of Misrata with a bunch of American guys there and a guy in

19      handcuffs is not going to turn out well for anyone.              Those

20      actions were taken to protect him as well as the members of

21      the team.

22                  You look at his care throughout on his way to

23      being transferred to that Naval vessel.         He's given updates.

24      There's a medic there to check on him.         As soon as he gets

25      on the boat, he gets a medical examination.



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 99 of 125            3965


 1                  In terms -- again, this kind of notion that, Well,

 2      some military commander thought that he was mentally unfit,

 3      there is no indication that he was mentally compromised at

 4      all on that Naval vessel.

 5                  You remember the doctor talking about how he got a

 6      complete history, how he appropriately responded to all the

 7      questions, how the guard force felt -- the commander of the

 8      guard force felt comfortable pulling the translator 24 hours

 9      into this because the guard -- because he was compliant.             He

10      could understand.

11                  Remember Agent Marcano's testimony and

12      Mr. Babisha's testimony about how he acted during the

13      interviews, that he understood, he respond appropriately,

14      that they could have a conversation.

15                  There was no misquote here.       There was no

16      mistranslation.     That is again just defense asking you for

17      speculation.

18                  Ladies and gentlemen, when you go back and you

19      begin your deliberations, you have to find the Defendant

20      guilty beyond a reasonable doubt.        And we embrace that.       And

21      you'll get an instruction on reasonable doubt.          And the

22      effect of it is that you have to be firmly convinced.

23                  And when you go back in the jury room and you

24      start deliberating, I want you to trust yourselves.              I want

25      you to look at all the evidence.        And after you look at all



                         Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 100 of 125        3966


 1       that evidence, you say:      You know what?    I believe he's

 2       guilty.

 3                    But you can't stop there.     But ask yourself why.

 4       Why do I believe he's guilty?       Is it what I see in the

 5       video?    Is it what I see in the phone records?       What I see

 6       from his statement?       What I know about his relationship with

 7       Abu Khatallah?    What I know about the way this attack was

 8       conducted?    What I can understand and my common sense tells

 9       me about why it would be important to get reporting from the

10       scene?

11                    Most importantly, why is he on a phone for 18

12       minutes with Abu Khatallah at the most critical moment of

13       battle that night?

14                    Ladies and gentlemen, the Government submits to

15       you that when all is said and done, you will be firmly

16       convinced of the Defendant's guilt.        We ask that you do what

17       the evidence supports in this case, which is to hold Mustafa

18       Al-Imam responsible for the decisions he made that night and

19       find him guilty on all counts.

20                    Thank you for your time, ladies and gentlemen.

21                    THE COURT:    All right, ladies and gentlemen.      It

22       is late in the day.       The parties' closing arguments have

23       concluded.

24                    This is a good time to remind you that arguments

25       of counsel for both sides are not evidence in the case.          If



                          Closing Argument By Mr. Cummings
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 101 of 125     3967


 1       counsel has described any evidence differently from how you

 2       recall it, your recollection should control.         And if counsel

 3       has stated a principle of law any differently than it is

 4       stated in my instructions, my instructions control.

 5                   At this point, I will apologize again for

 6       something that I apologized in advance for at the beginning

 7       of the trial, which is that I must excuse the alternate

 8       jurors before I let you go today.

 9                   As I told you, the selection of alternates was an

10       entirely random process.      It's not personal.     We selected

11       three seats to be the alternate seats before any of you

12       entered the courtroom and excused one juror during trial.

13                   Since the rest of you have remained healthy and

14       attentive, I can now excuse the jurors in Seat 14 and Seat

15       8.

16                   Before you guys leave, I'm going to ask you to

17       make sure that Ms. Jenkins has all of your contact

18       information.    And I do this because it is possible that we

19       will need your services in the event that something happens

20       to one of the other jurors in the case.

21                   So for that reason, I will instruct you to

22       continue to adhere to my instructions not to discuss the

23       case with anyone, not to do any research about the case, not

24       to blog about the case, not to talk to the media about the

25       case, because it may be that we may need to re-call you
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 102 of 125       3968


 1       before deliberations are complete.

 2                   If it winds up that you will not be needed, we

 3       will call you and let you know what the verdict is and that

 4       you are now then free to discuss the case.

 5                   So thank you very much for your service.        And

 6       please leave your juror badges in the jury room when you

 7       leave today.

 8                   As for the rest of you, there are a few concluding

 9       instructions that I will wait until tomorrow to give to you,

10       given the lateness of the day.

11                   I understand that one of you has a doctor's

12       appointment tomorrow morning.       And so -- 11:00?     Is that

13       safe?    Or before?   When can we start?

14                   UNIDENTIFIED JUROR:     11:00.

15                   THE COURT:   So we'll have the rest of you report

16       to the jury room -- actually, report to the jury room at

17       11:00.   Please do not begin your deliberations.         Please do

18       not discuss the case with anyone until your deliberations

19       begin.

20                   We'll call you into the courtroom.       I will give

21       you a few instructions as to how you might structure your

22       deliberations, the selection of a foreperson, how you might

23       communicate with the Court as your deliberations proceed.

24       We will also make sure that all of the evidence is ready and

25       available in the jury room and that the jury instructions
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 103 of 125      3969


 1       and the jury form are also available.        So the instructions

 2       should only take a few minutes and we should be able to get

 3       you started around 11:00.

 4                   So thank you again, Juror Nos. 8 and 14.

 5                   Everyone have a good night, and we'll see you at

 6       11:00 in the morning.

 7                   (Whereupon, the jury exited the courtroom at 5:28

 8       p.m. and the following proceedings were had:)

 9                   THE COURT:   Congratulations.     Well tried on both

10       sides.

11                   We'll see you back at 11:00.      It shouldn't take

12       long.

13                   MS. SEIFERT:    Your Honor, I was going to suggest

14       that counsel should show up at 10:30 to look at the exhibit

15       list.

16                   THE COURT:   Please.    Let's not have any delays.

17       However early you all need to do that.        Ms. Jenkins will be

18       available, if necessary.

19                   MS. SEIFERT:    And I do have a copy of the verdict

20       form from the last case, which I'll send around to chambers

21       and counsel this evening.

22                   THE COURT:   Terrific.    Thank you.

23                   MS. SEIFERT:    Thank you.

24                   (Proceedings concluded.)

25
     Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 104 of 125   3970


 1                                    CERTIFICATE

 2

 3                             I, LISA EDWARDS, RDR, CRR, do hereby

 4       certify that the foregoing constitutes a true and accurate

 5       transcript of my stenographic notes, and is a full, true,

 6       and complete transcript of the proceedings produced to the

 7       best of my ability.

 8

 9

10                             Dated this 5th day of June, 2019.

11

12                       /s/ Lisa Edwards, RDR, CRR
                         Official Court Reporter
13                       United States District Court for the
                           District of Columbia
14                       333 Constitution Avenue, NW, Room 6706
                         Washington, DC 20001
15                       (202) 354-3269

16

17

18

19

20

21

22

23

24

25
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 105 of 125                                                   3971



           $             1:17-cr-00213 [1] -    3970:14                   9:00 [2] - 3896:15,     3933:17, 3933:22,
                        3867:4                   354-3269 [2] -          3964:6                   3936:17, 3936:20,
                                                3868:4, 3970:15           9:42 [2] - 3910:10,     3936:24, 3938:19,
 $10 [2] - 3888:12,
                                   2             36-second [2] -         3915:14                  3939:19, 3940:13,
3899:11                                         3906:11, 3906:12                                  3941:2, 3942:11,
 $16,000 [1] - 3900:5                                                                             3943:7, 3946:19,
                         20 [3] - 3911:10,
                                                 3871 [1] - 3869:3                  A
 $20 [1] - 3877:10                               3930 [1] - 3869:4                                3948:1, 3948:3,
 $300,000 [1] -         3922:9, 3939:1                                                            3948:20, 3949:11,
                                                 3:00 [1] - 3918:21
3900:19                  200 [1] - 3916:24                                a-ha [1] - 3953:13      3949:18, 3951:1,
                                                 3:25 [1] - 3918:22
 $40,000 [1] - 3900:9    20001 [3] - 3867:22,                             a.m [2] - 3910:13,      3951:20, 3952:3,
                        3868:4, 3970:14                                  3944:7                   3953:14, 3953:19,
                         2011 [1] - 3913:19
                                                           4              AAS [6] - 3941:11,
            /                                                                                     3954:6, 3959:23,
                         2012 [7] - 3882:23,                             3947:25, 3949:4,         3961:16, 3962:9,
                        3883:18, 3907:6,         4 [1] - 3867:7          3963:24, 3964:4          3963:10, 3963:15,
 /s [1] - 3970:12       3917:17, 3950:11,        4:25 [1] - 3929:10       abandon [1] -           3963:18, 3966:7,
                        3950:12, 3950:23         4:38 [1] - 3930:8       3958:24                  3966:12
           1             2013 [9] - 3897:22,                              abducted [1] -           accept [1] - 3885:3
                        3898:9, 3898:16,                   5             3918:10                   access [1] - 3941:5
                        3925:5, 3925:9,                                   Abedi [4] - 3889:6,      according [4] -
 1 [5] - 3884:10,
                        3925:14, 3925:17,                                3903:1, 3903:6           3878:15, 3907:15,
3884:17, 3901:15,                                555 [1] - 3867:17
                        3961:13, 3961:14                                  ability [3] - 3907:5,   3916:11, 3954:23
3903:2, 3903:3                                   5:00 [11] - 3878:10,
                         2014 [2] - 3919:21,                             3934:16, 3970:7           account [7] -
 10 [1] - 3939:1                                3884:7, 3917:8,
                        3950:20                                           able [8] - 3875:24,     3897:14, 3897:22,
 10:00 [1] - 3878:18                            3917:11, 3917:24,
                         2015 [4] - 3898:8,                              3878:5, 3891:15,         3900:3, 3917:23,
 10:20 [1] - 3897:4                             3918:8, 3918:23,
                        3944:24, 3945:4,                                 3905:13, 3926:9,         3919:19, 3925:25,
 10:23 [1] - 3878:13                            3920:7, 3929:23,
                        3955:17                                          3945:15, 3946:9,         3940:4
 10:30 [1] - 3969:14                            3932:6, 3944:7
                         2017 [1] - 3945:1                               3969:2                    accountable [1] -
 11:00 [7] - 3918:10,                            5:00-p.m.-to-
                         2018 [1] - 3926:5                                absent [1] - 3908:16    3891:3
3968:12, 3968:14,                               midnight [1] - 3917:22
                         2019 [2] - 3867:7,                               absolutely [1] -         accurate [4] -
3968:17, 3969:3,                                 5:28 [1] - 3969:7
                        3970:10                                          3876:19                  3882:4, 3907:16,
3969:6, 3969:11                                  5:30 [1] - 3917:25
                         202 [2] - 3868:4,                                Abu [93] - 3872:25,     3946:1, 3970:4
 11:18 [1] - 3908:13                             5th [1] - 3970:10
                        3970:15                                          3874:18, 3878:8,          acknowledged [2] -
 11:24 [1] - 3910:11
                         20530 [1] - 3867:18                             3878:21, 3883:14,        3951:15, 3954:2
 11:30 [1] - 3918:5
                         21st [1] - 3950:11                6             3884:8, 3885:4,           act [3] - 3920:8,
 11:45 [1] - 3886:4
                         22,000 [1] - 3899:13                            3885:22, 3887:22,        3948:6, 3959:22
 11:53 [1] - 3911:3                                                      3890:14, 3890:23,
                         22nd [1] - 3950:12      6706 [2] - 3868:3,                                acted [1] - 3965:12
 11th [3] - 3908:8,                                                      3891:6, 3891:23,
                         24 [2] - 3950:13,      3970:14                                            acting [6] - 3888:14,
3916:11, 3956:3                                                          3892:18, 3897:6,
                        3965:8                   6:30 [1] - 3919:3                                3888:15, 3888:16,
 12:03 [2] - 3910:20,                                                    3897:11, 3897:13,
                         27 [1] - 3956:18        6th [1] - 3867:21                                3891:20, 3892:17,
3911:4                                                                   3897:23, 3898:10,
                         27th [3] - 3916:11,                                                      3896:25
 12:07 [1] - 3910:21                                                     3898:18, 3898:21,
                        3956:1, 3956:4                                                             Action [1] - 3867:3
 12:10 [5] - 3910:7,
                         2:00 [1] - 3878:17
                                                           7             3899:2, 3899:5,           action [2] - 3890:4,
3910:13, 3910:17,                                                        3899:21, 3899:25,
                         2:33 [1] - 3867:8                                                        3890:8
3910:19, 3910:21                                                         3900:6, 3900:15,
                         2:35 [1] - 3878:13      7 [2] - 3888:11,                                  actions [7] -
 12th [2] - 3899:16,                                                     3904:9, 3904:22,
                         2:38 [1] - 3871:9      3926:4                                            3947:23, 3947:24,
3956:3                                                                   3906:5, 3906:6,
                                                 777 [1] - 3867:21                                3948:19, 3948:21,
 14 [2] - 3967:14,                                                       3908:7, 3908:19,
                                   3             7th [1] - 3925:17                                3949:7, 3952:5,
3969:4                                                                   3908:20, 3909:8,         3964:20
 143-76 [1] - 3936:12                                                    3909:10, 3912:18,
 15 [1] - 3911:9         3 [3] - 3880:21,
                                                           8             3913:1, 3913:2,
                                                                                                   active [3] - 3941:17,
                                                                                                  3963:21, 3963:22
 16-day [1] - 3956:20   3881:13, 3935:20                                 3913:11, 3913:20,         actively [2] - 3939:4,
 17 [4] - 3893:13,       30 [4] - 3929:22,       8 [2] - 3967:15,        3914:5, 3914:14,
                                                                                                  3941:9
3911:7, 3913:23,        3931:24, 3941:1,        3969:4                   3915:2, 3916:10,
                                                                                                   activity [1] - 3878:17
3915:20                 3943:7                   8:00 [2] - 3919:4,      3916:19, 3916:21,
                                                                                                   actual [7] - 3877:3,
 17th [3] - 3899:22,     301-5 [2] - 3933:8,    3964:6                   3916:23, 3916:25,
                                                                                                  3890:12, 3907:5,
3909:11, 3919:23        3952:22                  8:30 [1] - 3896:15      3920:16, 3921:22,
                                                                                                  3915:13, 3917:18,
 18 [3] - 3906:21,       301-6 [1] - 3933:21                             3924:24, 3926:23,
                                                                                                  3931:20
3940:10, 3966:11         304 [1] - 3935:19                 9             3926:24, 3927:2,
                                                                                                   adding [1] - 3922:20
 18-minute [4] -         305-14 [1] - 3935:19                            3927:3, 3927:13,
                                                                                                   addition [1] - 3950:8
3906:16, 3940:3,         333 [2] - 3868:3,                               3927:25, 3931:9,
                                                 9,000 [1] - 3958:15                               additional [2] -
3949:20, 3950:22                                                         3933:12, 3933:16,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 106 of 125                                             3972



3945:2, 3946:11          3913:20, 3914:5,          3916:14, 3916:15,    Al-Bakoush [4] -     3882:15, 3884:25,
 additions [1] -         3914:14, 3915:12,         3917:1, 3917:20,    3889:10, 3914:22,     3911:24, 3914:16,
3870:12                  3916:9, 3916:14,          3919:13, 3919:21,   3915:2, 3916:15       3937:5, 3939:16,
 adds [1] - 3884:3       3916:19, 3916:25,         3919:24, 3920:14,    Al-Barghathi [2] -   3941:8, 3947:19,
 adhere [1] - 3967:22    3927:25                   3920:20, 3921:14,   3951:11, 3959:9       3949:19, 3952:5
 administer [1] -         Ahmed's [1] - 3874:3     3922:11, 3922:16,    Al-Dijawi [1] -       Al-Laythi [1] -
3944:19                   aide [2] - 3938:19,      3922:25, 3923:4,    3920:20               3932:20
 admits [1] - 3963:15    3949:11                   3923:13, 3924:11,    Al-Fitori [6] -       Al-Qaeda [1] -
 admitted [4] -           air [2] - 3878:18,       3924:20, 3924:24,   3889:14, 3891:9,      3928:3
3870:10, 3923:4,         3940:11                   3925:10, 3925:23,   3915:12, 3916:14,      Al-Sharia [12] -
3924:20, 3951:12          airport [2] - 3888:24,   3926:2, 3926:16,    3933:2, 3933:11       3889:22, 3896:17,
 advance [2] -           3902:22                   3926:21, 3927:17,    Al-Fitori's [1] -    3896:22, 3896:23,
3897:8, 3967:6            airs [1] - 3920:14       3928:3, 3931:11,    3892:18               3897:3, 3912:13,
 advancing [1] -          AK-47 [3] - 3926:17,     3931:12, 3931:25,    Al-Imam [86] -       3912:17, 3915:6,
3889:23                  3948:2, 3949:17           3932:3, 3932:13,    3872:11, 3876:7,      3921:14, 3922:25,
 afternoon [2] -          AK-47s [4] - 3900:12,    3932:17, 3932:20,   3876:15, 3878:8,      3928:3
3871:13, 3878:6          3926:17, 3952:19,         3933:2, 3933:11,    3878:25, 3880:11,      Al-Sharif [1] -
 AFTERNOON [1] -         3952:20                   3933:15, 3936:18,   3884:8, 3885:20,      3904:12
3867:10                   Al [194] - 3872:11,      3936:25, 3937:5,    3885:23, 3886:13,      Al-Sudani [1] -
 afterwards [4] -        3873:5, 3874:23,          3937:21, 3937:25,   3887:4, 3893:4,       3912:11
3937:23, 3943:22,        3876:7, 3876:15,          3938:4, 3939:1,     3893:18, 3894:22,      Al-Ubaydi [55] -
3948:21, 3963:25         3878:8, 3878:25,          3939:16, 3940:20,   3900:15, 3903:14,     3873:5, 3874:23,
 age [2] - 3922:9        3880:11, 3882:15,         3941:2, 3941:8,     3903:18, 3903:24,     3887:25, 3897:5,
 agenda [1] - 3905:24    3884:8, 3884:25,          3941:17, 3942:1,    3904:17, 3906:20,     3897:10, 3897:22,
                         3885:20, 3885:23,         3942:13, 3943:8,    3907:22, 3908:20,     3898:5, 3898:22,
 Agent [20] - 3876:10,
                         3886:13, 3887:4,          3943:12, 3945:3,    3910:4, 3910:14,      3902:9, 3903:9,
3881:9, 3890:20,
                         3887:25, 3889:6,          3946:15, 3947:4,    3911:9, 3911:16,      3903:13, 3904:8,
3895:6, 3895:17,
                         3889:10, 3889:14,         3947:14, 3947:19,   3911:20, 3912:6,      3905:1, 3906:3,
3906:7, 3906:17,
                         3889:22, 3891:9,          3947:22, 3948:14,   3912:14, 3912:22,     3907:15, 3909:4,
3906:24, 3910:8,
                         3892:18, 3893:4,          3948:16, 3949:16,   3914:13, 3915:24,     3912:12, 3912:18,
3917:16, 3920:10,
                         3893:18, 3894:22,         3949:19, 3950:19,   3917:1, 3917:20,      3916:4, 3916:9,
3922:10, 3934:11,
                         3896:17, 3896:22,         3950:23, 3951:7,    3919:13, 3919:21,     3916:14, 3933:15,
3935:8, 3937:9,
                         3896:23, 3897:3,          3951:8, 3951:11,    3919:24, 3920:14,     3943:12, 3945:3,
3938:3, 3939:3,
                         3897:5, 3897:10,          3951:18, 3951:21,   3922:11, 3922:16,     3948:14, 3951:7,
3957:17, 3965:11
                         3897:22, 3898:5,          3952:5, 3952:23,    3922:25, 3923:4,      3951:8, 3951:18,
 agent [5] - 3924:19,
                         3898:22, 3900:15,         3952:25, 3953:1,    3923:13, 3924:11,     3952:23, 3952:25,
3925:16, 3926:7,
                         3902:9, 3903:1,           3953:4, 3953:22,    3924:20, 3924:24,     3953:1, 3953:4,
3931:20, 3939:2
                         3903:6, 3903:9,           3953:23, 3954:6,    3925:10, 3925:23,     3953:22, 3953:23,
 agents [4] - 3882:18,
                         3903:13, 3903:14,         3954:10, 3954:12,   3926:2, 3926:16,      3954:6, 3954:12,
3883:17, 3901:8,
                         3903:18, 3903:24,         3954:16, 3954:22,   3926:21, 3927:17,     3954:16, 3954:22,
3919:7
                         3904:8, 3904:10,          3955:10, 3955:24,   3931:11, 3931:12,     3955:10, 3955:24,
 ago [1] - 3876:3
                         3904:12, 3904:15,         3956:2, 3956:4,     3931:25, 3932:3,      3956:2, 3956:4,
 agree [6] - 3891:24,
                         3904:17, 3905:1,          3956:19, 3957:6,    3932:13, 3932:17,     3956:19, 3957:6,
3894:24, 3895:5,
                         3906:3, 3906:20,          3958:12, 3959:1,    3936:18, 3936:25,     3958:12, 3959:1,
3937:1, 3952:8,
                         3907:15, 3907:22,         3959:9, 3959:12,    3937:21, 3937:25,     3959:12, 3959:18,
3953:10
                         3908:20, 3909:4,          3959:18, 3959:20,   3938:4, 3939:1,       3959:20, 3960:2,
 agreed [6] - 3872:8,
                         3910:4, 3910:14,          3960:2, 3960:3,     3940:20, 3941:2,      3960:3, 3960:6,
3872:21, 3893:20,
                         3911:9, 3911:16,          3960:6, 3960:15,    3941:17, 3942:1,      3960:15, 3960:23,
3894:14, 3895:17,
                         3911:20, 3911:24,         3960:23, 3961:12,   3942:13, 3943:8,      3962:4
3952:6
                         3912:6, 3912:11,          3961:22, 3961:24,   3946:15, 3947:4,       Al-Ubaydi's [2] -
 agreeing [2] -
                         3912:12, 3912:13,         3962:4, 3963:9,     3947:14, 3947:22,     3951:18, 3954:10
3887:8, 3917:3
                         3912:14, 3912:17,         3964:4, 3964:15,    3948:16, 3949:16,      Al-Zway [1] -
 ahead [2] - 3902:24,
                         3912:18, 3912:22,         3966:18             3950:19, 3950:23,     3904:10
3930:2
                         3913:3, 3913:11,           AL [1] - 3867:7    3951:21, 3961:12,      Ali [7] - 3873:19,
 Ahmed [21] -
                         3913:19, 3914:4,           Al-Abedi [4] -     3961:22, 3961:24,     3887:24, 3912:25,
3872:25, 3874:4,
                         3914:13, 3914:15,         3889:6, 3903:1,     3963:9, 3964:4,       3916:15, 3924:23,
3885:4, 3889:14,
                         3914:16, 3914:22,         3903:6              3964:15, 3966:18      3941:10, 3962:2
3891:23, 3897:6,
                         3915:2, 3915:6,            Al-Amari [6] -      AL-IMAM [1] -         aligned [1] - 3937:21
3898:18, 3904:9,
                         3915:12, 3915:24,         3904:15, 3913:3,    3867:7                 alive [1] - 3939:7
3905:4, 3905:6,
                         3916:4, 3916:9,           3913:11, 3913:19,    Al-Imam's [10] -      allow [1] - 3946:6
3912:2, 3913:11,
                                                   3914:4, 3914:15
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 107 of 125                                                     3973



 almost [2] - 3872:17,   3942:7, 3942:22,          3938:1                    3952:18, 3953:15,         bank [1] - 3900:3
3916:24                  3942:24, 3943:14,          arriving [1] - 3942:7    3959:15, 3962:23,         bar [2] - 3901:4,
 alternate [2] -         3944:3, 3944:12,           arson [1] - 3952:16      3962:25, 3963:4,         3943:11
3967:7, 3967:11          3946:5, 3946:9,            article [1] - 3954:3     3963:17, 3966:7           Barghathi [2] -
 alternates [3] -        3957:10                    asleep [1] - 3884:9       attacked [3] -          3951:11, 3959:9
3930:3, 3930:4,           Ansar [12] - 3889:22,     assault [4] -            3922:11, 3922:24,         base [6] - 3936:22,
3967:9                   3896:17, 3896:22,         3941:19, 3941:23,         3943:1                   3942:15, 3942:16,
 Amari [6] - 3904:15,    3896:23, 3897:3,          3942:9, 3948:24            attackers [1] -         3942:19, 3942:21,
3913:3, 3913:11,         3912:13, 3912:17,          assaulted [1] -          3896:24                  3952:3
3913:19, 3914:4,         3915:5, 3915:6,           3963:24                    attacking [1] -          based [9] - 3906:17,
3914:15                  3921:14, 3922:25,          assaulting [1] -         3872:8                   3909:16, 3917:22,
 amassed [1] -           3928:3                    3923:4                     attacks [3] - 3925:5,   3917:24, 3928:25,
3898:12                   answer [5] - 3905:9,      assembling [1] -         3940:1, 3944:10          3939:15, 3952:4,
 Ambassador [2] -        3928:7, 3932:19,          3886:20                    attempt [3] -           3962:24, 3964:7
3900:22, 3928:24         3934:10, 3936:22           assessing [1] -          3918:17, 3932:10,         bases [3] - 3936:23,
 ambassador [4] -         answered [1] -           3954:10                   3956:24                  3937:3, 3942:14
3877:23, 3892:22,        3909:18                    assistance [1] -          attention [1] -          basis [1] - 3948:23
3894:19, 3939:5           apologize [2] -          3900:4                    3954:25                   battle [4] - 3891:3,
 ambassador's [8] -      3949:23, 3967:5            associated [1] -          attentive [2] -         3891:14, 3892:11,
3903:6, 3903:10,          apologized [1] -         3928:2                    3928:11, 3967:14         3966:13
3960:7, 3960:17,         3967:6                     assuming [1] -            ATTIEH [1] - 3867:24     bear [1] - 3896:5
3960:24, 3960:25,         aPPEARANCES [1] -        3889:19                    attorney [1] - 3928:4    beards [1] - 3913:16
3961:4, 3961:8           3867:14                    attack [88] - 3872:21,    ATTORNEY'S [1] -         beat [1] - 3923:16
 ambassadors [1] -        applies [3] -            3875:2, 3878:9,           3867:16                   beating [3] -
3877:24                  3884:10, 3932:11,         3878:10, 3878:20,          August [2] -            3922:12, 3923:11,
 ambushed [1] -          3939:22                   3882:19, 3883:16,         3909:14, 3916:11         3923:14
3942:5                    apply [1] - 3924:8       3883:22, 3884:15,          author [1] - 3905:20     became [2] -
 America [3] - 3885:5,    appointment [1] -        3884:16, 3885:5,           authority [1] -         3913:18, 3957:11
3892:21, 3937:16         3968:12                   3885:11, 3885:12,         3889:7                    become [2] -
 AMERICA [1] -            appreciate [1] -         3885:25, 3886:1,           available [4] -         3919:22, 3951:24
3867:3                   3954:20                   3886:14, 3889:23,         3886:4, 3968:25,          becomes [1] -
 American [4] -           approach [2] -           3890:16, 3890:23,         3969:1, 3969:18          3952:5
3937:13, 3943:2,         3901:2, 3943:9            3891:24, 3891:25,          Avenue [2] - 3868:3,     bedding [1] -
3943:13, 3964:18          appropriately [2] -      3892:19, 3892:21,         3970:14                  3943:16
 Americans [13] -        3965:6, 3965:13           3893:14, 3893:18,          awake [1] - 3919:3       bedroom [1] -
3885:13, 3894:4,          approved [1] -           3893:19, 3893:24,          Awards [1] - 3876:18    3943:15
3894:20, 3936:21,        3892:14                   3894:5, 3894:6,            aware [2] - 3883:18,     BEFORE [1] -
3937:14, 3937:15,         Arabic [3] - 3889:7,     3894:11, 3894:14,         3943:13                  3867:11
3938:10, 3941:5,         3889:11, 3919:16          3894:20, 3894:25,          Aymen [1] - 3920:20      began [1] - 3910:10
3945:18, 3952:14,         area [13] - 3881:15,     3896:9, 3896:10,           AZIZ [1] - 3867:23       begin [4] - 3940:25,
3957:15, 3958:6          3904:25, 3932:4,          3896:19, 3897:24,                                  3965:19, 3968:17,
 ammunition [1] -        3935:12, 3939:19,         3898:6, 3898:11,
                                                                                       B              3968:19
3952:20                  3939:21, 3943:15,         3899:11, 3899:21,                                   beginning [2] -
 ample [1] - 3940:19     3943:16, 3943:18,         3900:16, 3903:14,                                  3933:9, 3967:6
 analyze [1] - 3947:16   3945:25, 3955:24,         3908:10, 3908:14,          Babisha's [1] -          begins [2] - 3941:1,
 animus [2] -            3963:16, 3963:18          3908:15, 3908:21,         3965:12                  3942:9
3894:16, 3937:6           areas [1] - 3958:20      3909:9, 3909:14,           bad [3] - 3909:1,        Ben [2] - 3932:19,
 Annex [35] - 3878:7,     argue [2] - 3884:6,      3910:5, 3910:7,           3960:21                  3932:23
3878:9, 3878:20,         3902:12                   3910:10, 3910:13,          badges [1] - 3968:6      bench [1] - 3943:19
3879:1, 3879:10,          argument [4] -           3910:15, 3910:16,          bag [2] - 3912:1,        benefit [1] - 3885:1
3879:25, 3880:2,         3929:6, 3939:15,          3911:17, 3913:23,         3945:18                   Benghazi [10] -
3880:6, 3880:7,          3947:6, 3948:22           3914:8, 3915:14,           Bakoush [12] -          3873:8, 3886:16,
3881:11, 3882:16,         Argument [2] -           3924:1, 3927:13,          3885:11, 3889:10,        3888:6, 3894:2,
3883:21, 3884:5,         3869:3, 3869:4            3933:10, 3935:12,         3890:2, 3891:8,          3894:3, 3894:20,
3884:12, 3884:16,         arguments [3] -          3936:10, 3936:15,         3892:4, 3896:21,         3915:17, 3938:21,
3888:24, 3900:16,        3871:16, 3966:22,         3939:9, 3940:20,          3908:17, 3914:22,        3959:5, 3961:4
3934:18, 3934:22,        3966:24                   3940:25, 3941:1,          3915:2, 3916:15,          best [6] - 3871:25,
3934:25, 3935:1,          armed [1] - 3962:9       3942:4, 3943:13,          3933:2, 3933:11
                                                                                                      3908:8, 3922:2,
3936:14, 3940:21,         arrest [1] - 3950:20     3944:3, 3944:5,            Bakoush's [1] -         3929:12, 3929:24,
3941:1, 3942:3,           arrived [2] - 3931:25,   3946:13, 3952:14,         3892:17                  3970:7
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 108 of 125                                                        3974



 between [10] -          3903:6, 3903:10,          3887:24, 3893:4,          3883:3, 3934:15            chairs [1] - 3911:23
3878:13, 3894:17,        3960:7, 3960:17,          3932:25, 3937:8,           capability [1] -          Chalabi [1] - 3898:18
3899:20, 3910:21,        3960:24, 3960:25,         3948:13, 3956:15          3883:15                    chambers [1] -
3916:17, 3936:17,        3961:4, 3961:8             Bruyzayza [1] -           caps [1] - 3940:18       3969:20
3944:8, 3956:20,          bond [1] - 3873:13       3899:23                    capture [2] -             chance [1] - 3892:20
3959:11                   boom [3] - 3880:22        buck [1] - 3876:17       3961:10, 3964:16           change [2] -
 beyond [11] - 3872:7,    bore [1] - 3911:6         building [5] -            capturing [1] -          3876:14, 3950:25
3884:13, 3886:9,          boss [5] - 3890:7,       3880:17, 3881:20,         3914:18                    changes [1] -
3887:16, 3890:25,        3900:24, 3902:9,          3881:23, 3936:14,          car [3] - 3879:16,       3870:12
3891:17, 3894:13,        3902:21, 3903:1           3947:20                   3899:13, 3939:24           changing [1] -
3905:10, 3908:1,          boss's [1] - 3900:25      Building [3] -            card [5] - 3879:23,      3876:15
3928:25, 3965:20          bothering [1] -          3880:21, 3881:13,         3880:19, 3881:3,           characterize [1] -
 bias [1] - 3937:23      3950:21                   3935:20                   3881:7, 3881:22           3937:2
 big [6] - 3894:1,        bothers [1] - 3957:14     buildings [2] -           care [4] - 3872:19,       charge [3] - 3872:5,
3894:17, 3907:21,         bottom [2] - 3882:7,     3879:17, 3949:2           3927:19, 3959:3,          3872:6, 3933:3
3908:10, 3920:15,        3944:17                    bunch [4] - 3893:9,      3964:22                    charged [8] - 3872:3,
3958:25                   box [1] - 3961:22        3909:7, 3952:22,           careful [2] - 3874:14,   3884:11, 3887:4,
 bigger [1] - 3900:9      Boy [1] - 3914:23        3964:18                   3910:25                   3887:7, 3887:8,
 biggest [1] - 3899:1     boy [2] - 3922:9,         burden [1] - 3928:6       carefully [2] -          3895:1, 3912:7
 Bilal [19] - 3873:5,    3922:11                    burdens [1] -            3873:16, 3896:11           charges [1] -
3874:23, 3887:24,         bracketing [1] -         3877:18                    carry [1] - 3885:23      3884:17
3897:5, 3898:5,          3936:4                     burglary [1] -            cars [1] - 3956:25        chased [1] - 3944:11
3898:21, 3898:25,         bragged [1] - 3896:9     3952:16                    case [39] - 3871:15,      check [3] - 3870:5,
3904:8, 3906:3,           brave [2] - 3879:9,       burning [2] -            3872:17, 3873:5,          3894:18, 3964:24
3912:16, 3916:4,         3928:17                   3942:18, 3949:2           3873:17, 3875:9,           checks [2] - 3918:16,
3916:9, 3927:10,          break [4] - 3911:25,      business [1] -           3875:12, 3875:19,         3918:25
3927:14, 3941:11,        3919:4, 3929:5,           3908:8                    3879:4, 3879:6,            cherry [1] - 3938:25
3943:12, 3948:14,        3958:20                    butt [2] - 3940:6,       3880:14, 3880:15,          cherry-picking [1] -
3953:16, 3955:10          breakfast [1] -          3940:9                    3887:7, 3887:19,          3938:25
 Bin [23] - 3873:6,      3919:5                     butt-dial [1] - 3940:9   3897:6, 3902:14,           child [1] - 3931:5
3873:21, 3885:6,          brief [1] - 3929:5        butt-dialing [1] -       3908:2, 3926:5,            chose [1] - 3947:8
3889:13, 3898:18,         briefly [2] - 3944:15,   3940:6                    3930:16, 3934:23,          CHRISTOPHER [1] -
3900:25, 3901:6,         3964:11                    BY [1] - 3868:1          3935:5, 3935:17,          3867:11
3901:14, 3901:15,         Brigade [5] - 3885:6,                              3937:4, 3937:11,           CIA [2] - 3942:24,
3902:21, 3903:4,                                                             3940:12, 3940:13,
                         3889:13, 3911:8,                     C                                        3943:13
3911:8, 3926:24,         3919:23, 3921:14                                    3944:21, 3956:17,          circulated [1] -
3933:3, 3933:14,          brigade [20] -                                     3963:7, 3966:17,          3870:21
3943:19, 3947:25,                                   C-1 [4] - 3933:9,        3966:25, 3967:20,
                         3873:21, 3874:17,                                                              city [3] - 3937:3,
3948:9, 3948:12,                                   3933:11, 3952:20,         3967:23, 3967:24,
                         3875:1, 3885:5,                                                               3959:21, 3960:16
3951:3, 3963:16                                    3955:14                   3967:25, 3968:4,
                         3885:6, 3885:8,                                                                civilian [1] - 3958:18
 binder [1] - 3870:4                                cahoots [1] -            3968:18, 3969:20
                         3888:16, 3888:21,                                                              claim [3] - 3930:21,
 binders [3] -                                     3959:12                    caught [1] - 3932:10
                         3888:25, 3889:1,                                                              3936:16, 3955:21
3911:21, 3912:1,                                    calculus [1] - 3883:6     cell [9] - 3883:2,
                         3889:9, 3889:11,                                                               claiming [1] - 3918:2
3912:2                   3889:15, 3889:17,          camera [3] -             3883:3, 3883:5,            claims [1] - 3949:1
 birds [1] - 3905:6      3891:21, 3891:22,         3911:25, 3932:10,         3883:12, 3883:14,          classes [1] - 3909:6
 Birnawi [2] -           3913:14, 3913:15,         3952:22                   3883:15, 3933:25,
                                                                                                        clean [1] - 3870:4
3886:23, 3904:12         3915:21                    camp [12] - 3917:10,     3934:4, 3934:7
                                                                                                        clear [12] - 3899:7,
 bit [7] - 3874:12,       brigades [8] -           3922:18, 3922:23,          cellphones [1] -
                                                                                                       3900:17, 3900:18,
3900:17, 3900:18,        3875:2, 3885:10,          3922:24, 3923:1,          3934:12
                                                                                                       3930:14, 3932:22,
3910:9, 3933:2,          3888:19, 3888:20,         3923:3, 3924:15,           Celsius [2] - 3882:4,    3944:13, 3944:19,
3954:21, 3958:3          3888:25, 3889:3,          3949:4, 3949:6,           3882:10                   3949:14, 3950:25,
 blindfolds [1] -        3891:21, 3927:1           3963:24, 3964:4            Center [1] - 3933:19     3951:22, 3952:6,
3918:12                   bring [2] - 3870:1,       campus [1] - 3938:5       CEO [1] - 3907:1         3954:13
 blinks [1] - 3942:24    3887:9                     candidly [1] -            certain [2] - 3875:21,    clearly [9] - 3876:19,
 blog [1] - 3967:24       bringing [3] -           3953:24                   3886:15                   3902:14, 3931:6,
 blow [1] - 3891:16      3930:4, 3937:10,           cannot [4] - 3872:2,      CERTIFICATE [1] -        3935:21, 3936:9,
 blue [3] - 3935:2,      3960:25                   3884:6, 3892:15,          3970:1                    3937:16, 3949:3,
3945:19, 3946:17          brother's [1] -          3906:25                    certification [1] -      3951:13, 3951:16
 boat [1] - 3964:25      3951:1                     cap [1] - 3891:15        3907:2                     clerk [5] - 3870:11,
 body [9] - 3900:21,      brought [6] -             capabilities [2] -        certify [1] - 3970:4     3872:15, 3886:2,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 109 of 125                                                       3975



3892:24, 3893:16          3890:24, 3899:23,         concerned [1] -         3908:10, 3909:3,          3933:20, 3943:23,
 clever [2] - 3944:16,    3900:24, 3901:15,        3883:1                   3909:12, 3909:16,         3967:2, 3967:4
3945:6                    3901:20, 3902:3,          concluded [2] -         3910:4, 3912:24,           convenience [5] -
 client [16] - 3871:19,   3902:8, 3903:3,          3966:23, 3969:24         3917:2, 3939:19,          3872:15, 3886:2,
3872:8, 3872:10,          3908:16, 3927:23,         concluding [1] -        3940:19, 3940:20,         3892:24, 3893:16,
3872:14, 3873:11,         3963:16, 3965:2,         3968:8                   3949:22, 3951:22,         3927:18
3873:19, 3873:20,         3965:7                    conditions [1] -        3951:23, 3951:24,          conveniently [1] -
3874:2, 3874:3,            Commander [2] -         3920:6                   3951:25, 3952:6,          3932:8
3874:21, 3875:7,          3891:8, 3891:9            conduct [1] - 3963:6    3952:8, 3959:10,           conversation [6] -
3878:21, 3909:1,           commanders [7] -         conducted [1] -         3959:11                   3914:19, 3953:1,
3911:3, 3912:10           3889:9, 3889:17,         3966:8                    conspirator [10] -       3953:7, 3955:6,
 client's [4] - 3872:2,   3889:21, 3891:3,          conducts [1] -          3908:1, 3908:22,          3956:22, 3965:14
3873:14, 3917:4,          3891:6, 3892:11,         3960:3                   3911:16, 3913:22,          conversations [2] -
3920:3                    3915:13                   confronted [4] -        3913:25, 3915:16,         3937:9, 3956:20
 climbing [2] -            commanding [5] -        3924:19, 3953:2,         3922:3, 3922:20,           convict [2] - 3894:8,
3925:25, 3926:1           3889:7, 3889:18,         3954:3, 3954:14          3923:19, 3923:21          3928:24
 CLINTON [4] -            3890:3, 3908:15,          congratulations [1] -    conspiratorial [2] -      conviction [3] -
3867:20, 3867:20,         3908:16                  3969:9                   3878:17, 3925:7           3876:24, 3877:11
3870:14, 3870:20           commit [2] - 3952:8,     connect [1] -            conspirators [1] -        convinced [2] -
 Clinton [2] -            3952:16                  3882:16                  3923:5                    3965:22, 3966:16
3870:13, 3908:24           committed [1] -          connected [6] -          conspired [1] -           convoy [1] - 3957:2
 clip [2] - 3933:8,       3920:21                  3873:3, 3873:4,          3884:16                    cool [2] - 3947:5,
3935:20                    common [11] -           3873:5, 3886:17,          constitutes [1] -        3962:17
 close [10] - 3870:8,     3890:21, 3920:9,         3906:24, 3962:21         3970:4                     COOPER [1] -
3872:25, 3893:1,          3939:21, 3940:2,          connection [1] -         Constitution [4] -       3867:11
3927:25, 3928:1,          3940:16, 3941:21,        3874:16                  3868:3, 3878:1,            cooperating [1] -
3928:2, 3929:24,          3946:24, 3957:11,         connections [1] -       3928:17, 3970:14          3926:9
3936:13, 3940:24          3959:6, 3959:24,         3873:7                    constitutional [1] -      cooperation [6] -
 closing [12] -           3966:8                    connects [1] -          3877:19                   3876:21, 3876:25,
3871:16, 3879:3,           communicate [1] -       3940:19                   consulate [4] -          3877:4, 3877:7,
3879:8, 3882:17,          3968:23                   conscious [1] -         3914:2, 3914:3,           3877:8, 3962:2
3882:19, 3891:5,           companies [1] -         3963:21                  3914:14, 3916:22           coordinate [8] -
3910:5, 3915:1,           3906:1                    consciousness [2] -      contact [4] -            3878:16, 3879:25,
3917:5, 3939:14,           company [1] -           3921:11, 3942:2          3907:25, 3916:6,          3882:5, 3882:6,
3943:18, 3966:22          3907:2                    consequence [1] -       3960:21, 3967:17          3945:16, 3945:21,
 Closing [2] - 3869:3,     compare [2] -           3952:13                   contacted [1] -          3946:8, 3946:11
3869:4                    3907:6, 3907:9            consider [3] -          3907:22                    coordinates [11] -
 cluster [1] - 3904:6      compiling [1] -         3882:20, 3897:19,         contacts [2] -           3880:7, 3880:15,
 code [2] - 3935:2,       3870:2                   3919:19                  3875:16, 3962:6           3880:18, 3880:25,
3945:19                    complete [6] -           considerate [1] -        contain [1] - 3950:4     3881:4, 3881:7,
 codes [1] - 3946:18      3880:10, 3886:10,        3911:1                    content [1] - 3893:12    3934:18, 3934:25,
 colleague [1] -          3933:20, 3965:6,          consideration [2] -      contest [1] - 3927:2     3935:1, 3946:1,
3895:24                   3968:1, 3970:6           3897:16, 3898:9           context [12] - 3874:8,   3946:2
 collectively [1] -        completely [3] -         considered [2] -        3874:10, 3874:11,          copied [3] - 3905:15,
3896:12                   3890:24, 3905:13,        3915:6, 3921:18          3875:6, 3886:7,           3905:16, 3909:20
 colored [3] -            3911:6                    consistent [3] -        3910:22, 3911:1,           copy [2] - 3870:11,
3875:10, 3877:6,           compliant [1] -         3887:12, 3893:3,         3911:13, 3926:19,         3969:19
3909:6                    3965:9                   3907:17                  3937:4, 3954:9,            core [3] - 3886:23,
 Columbia [2] -            complies [2] -           consistently [1] -      3957:25                   3890:6, 3920:19
3868:2, 3970:13           3872:13, 3872:24         3956:4                    continue [1] -            correct [4] - 3870:10,
 COLUMBIA [2] -            compound [2] -           conspiracies [1] -      3967:22                   3892:14, 3902:15,
3867:1, 3867:16           3932:1, 3939:7           3884:14                   continued [1] -          3934:6
 comfortable [1] -         Compound [2] -           conspiracy [34] -       3963:23                    corrected [1] -
3965:8                    3899:22, 3909:11         3875:15, 3877:15,         continuing [2] -         3877:1
 coming [5] -              comprised [1] -         3878:25, 3880:12,        3942:4, 3944:10            corrections [1] -
3879:10, 3888:23,         3896:18                  3884:11, 3884:12,         contrary [1] -           3881:20
3894:4, 3894:5,            compromised [1] -       3884:14, 3884:15,        3894:22                    corroborate [1] -
3952:23                   3965:3                   3884:21, 3885:18,         contributing [1] -       3958:12
 commander [15] -          concept [2] - 3886:7,   3893:8, 3893:9,          3949:21                    corroborated [7] -
3889:13, 3889:15,         3888:22                  3894:19, 3895:2,          control [5] - 3892:7,    3955:13, 3959:17,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 110 of 125                                                         3976



3962:5, 3962:6,          3901:22, 3902:4,                                     3948:17, 3950:2,          died [1] - 3928:18
                                                               D
3962:8                   3902:6, 3902:16,                                     3950:14, 3954:23,         difference [2] -
 corroborates [1] -      3902:20, 3904:20,                                    3955:24, 3958:25,        3894:17, 3914:16
3960:23                  3926:13, 3929:3,             dangerous [1] -         3959:10, 3961:1,          differences [1] -
 corrupted [1] -         3929:13, 3929:16,           3961:15                  3965:16                  3915:18
3907:5                   3929:20, 3929:23,            Dar [1] - 3901:15        defense's [1] -          different [10] -
 counsel [32] -          3930:1, 3930:7,              dark [1] - 3920:2       3932:12                  3879:6, 3888:16,
3882:20, 3895:23,        3930:10, 3937:19,            data [1] - 3885:18       definitely [1] -        3890:24, 3891:21,
3901:2, 3902:11,         3943:6, 3943:17,             Dated [1] - 3970:10     3919:3                   3899:4, 3900:1,
3902:12, 3913:4,         3954:18, 3964:8,             Dave [1] - 3936:6        degree [1] - 3876:25    3916:5, 3916:6,
3913:5, 3930:1,          3966:21, 3968:15,            days [4] - 3899:20,      delays [1] - 3969:16    3945:12, 3949:19
3931:17, 3932:13,        3969:9, 3969:16,            3955:6, 3956:18           deliberating [2] -       differently [2] -
3932:25, 3934:2,         3969:22                      DC [5] - 3867:6,        3870:17, 3965:24         3967:1, 3967:3
3934:20, 3938:24,          courtroom [6] -           3867:18, 3867:22,         deliberations [6] -      differs [1] - 3943:22
3940:5, 3943:23,         3871:9, 3929:10,            3868:4, 3970:14          3965:19, 3968:1,          difficult [1] - 3873:18
3944:3, 3944:8,          3930:8, 3967:12,             dead [2] - 3878:18,     3968:17, 3968:18,         Dijawi [2] - 3886:22,
3944:15, 3945:12,        3968:20, 3969:7             3962:15                  3968:22, 3968:23         3920:20
3945:24, 3946:22,          courtyard [3] -            deadly [1] - 3918:18     demands [1] -            dime [1] - 3961:6
3948:13, 3950:2,         3880:17, 3881:5,             deal [5] - 3894:1,      3961:6                    directed [1] -
3950:14, 3952:7,         3946:5                      3898:1, 3907:21,          demonstrate [2] -       3957:18
3959:10, 3966:25,          cover [1] - 3876:8        3920:15, 3958:25         3896:12, 3963:6           directly [1] - 3958:17
3967:1, 3967:2,            covering [1] - 3954:6      dealing [1] - 3940:3     demonstration [2] -      directs [1] - 3957:18
3969:14, 3969:21           covert [1] - 3942:24       debate [7] - 3889:22,   3890:15, 3921:23          discredited [1] -
 counsel's [3] -           created [2] -             3890:1, 3890:4,           deposition [1] -        3883:23
3902:20, 3944:16,        3905:22, 3940:11            3890:7, 3897:3,          3926:5                    discuss [3] -
3964:1                     credibility [2] -         3915:5                    depth [1] - 3926:15     3967:22, 3968:4,
 Count [2] - 3884:10,    3888:10, 3954:10             debates [1] -            describe [2] -          3968:18
3884:17                    credit [4] - 3900:21,     3889:21                  3903:18, 3917:17          discussed [1] -
 count [1] - 3871:8      3903:9, 3948:11              decency [1] - 3959:7     described [7] -         3927:22
 counting [1] -            crimes [2] - 3920:21,      decide [1] - 3878:3     3898:20, 3925:21,         discussion [1] -
3906:14                  3922:20                      decided [1] -           3926:15, 3933:18,        3915:24
 country [3] -             Criminal [1] - 3867:3     3957:19                  3934:2, 3952:23,          discussions [2] -
3877:24, 3959:2,           critical [2] - 3962:25,    decimals [3] -          3967:1                   3936:17, 3955:5
3959:25                  3966:12                     3882:8, 3882:9            describes [1] -          disorganized [1] -
 counts [1] - 3966:19      cross [4] - 3953:4,        decision [3] -          3939:17                  3896:18
 couple [6] - 3898:17,   3955:18, 3955:22,           3963:14, 3963:21          describing [1] -         dispute [1] - 3960:1
3899:19, 3899:20,        3956:5                       decisions [1] -         3895:6                    disputes [1] - 3871:1
3940:17, 3952:25,          cross-examination         3966:18                   description [2] -        distance [1] - 3935:7
3958:8                   [4] - 3953:4, 3955:18,       defend [2] - 3926:16,   3893:1, 3961:20           distinct [1] - 3942:23
 course [10] -           3955:22, 3956:5             3927:12                   deserve [1] -            distinctive [1] -
3878:24, 3887:15,          crowd [1] - 3942:6         defendant [1] -         3928:21                  3881:10
3892:13, 3900:1,           CRR [3] - 3868:1,         3877:13                   desire [1] - 3894:16     distinguish [1] -
3900:13, 3926:3,         3970:3, 3970:12              Defendant [6] -          despite [2] -           3956:19
3940:1, 3952:15,           Cummings [1] -            3867:8, 3931:19,         3899:24, 3956:4           distract [1] - 3940:11
3956:8, 3956:13          3929:17                     3932:8, 3932:22,          detail [5] - 3924:3,     District [3] - 3868:2,
 court [3] - 3902:19,      CUMMINGS [14] -           3948:8, 3965:19          3925:19, 3925:24,        3868:2, 3970:13
3929:21, 3944:1          3867:15, 3901:25,            DEFENDANT [3] -         3926:7, 3946:11           DISTRICT [4] -
 Court [8] - 3868:1,     3929:12, 3929:18,           3867:19, 3872:13,         detailed [2] -          3867:1, 3867:1,
3868:2, 3870:21,         3929:22, 3929:24,           3872:24                  3925:25, 3961:13         3867:11, 3867:16
3871:24, 3902:20,        3930:5, 3930:11,             Defendant's [2] -        details [1] - 3886:15    district [1] - 3970:13
3968:23, 3970:12,        3937:20, 3943:7,            3948:11, 3966:16          detained [2] -           doctor [1] - 3965:5
3970:13                  3943:15, 3944:2,             defending [1] -         3897:14, 3898:7           doctor's [1] -
 COURT [40] - 3867:1,    3954:19, 3964:9             3927:11                   device [1] - 3945:14    3968:11
3870:1, 3870:7,            cummings [1] -             defense [21] -           diagram [1] - 3963:1     documenting [1] -
3870:13, 3870:16,        3869:4                      3870:9, 3913:5,           dial [2] - 3881:1,      3957:20
3870:23, 3871:1,           curious [2] -             3928:4, 3934:2,          3940:9                    done [11] - 3878:19,
3871:5, 3871:7,          3911:19, 3958:9             3936:7, 3939:12,          dialed [3] - 3880:21,   3882:19, 3917:25,
3871:11, 3890:19,          curry [1] - 3957:13       3944:3, 3944:15,         3880:23, 3881:4          3921:8, 3928:9,
3898:1, 3901:2,                                      3945:11, 3945:24,         dialing [1] - 3940:6    3930:1, 3942:20,
3901:5, 3901:11,                                     3946:22, 3948:13,         die [1] - 3952:17       3959:4, 3962:4,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 111 of 125                                                          3977



3966:15                    3967:12                    ends [1] - 3908:21       3902:16, 3904:19,         3962:20, 3969:14
  door [1] - 3926:25        duty [1] - 3959:20        engaged [1] -            3905:18, 3906:23,          exhibits [6] - 3870:2,
  dots [1] - 3946:17                                 3959:25                   3909:20, 3909:21,         3870:3, 3870:5,
  doubt [14] - 3872:8,                E               engaging [1] -           3910:9, 3910:18,          3870:10, 3870:17,
3884:13, 3885:1,                                     3940:8                    3917:1, 3917:2,           3962:19
3887:17, 3890:25,                                     English [1] - 3919:12    3919:10, 3921:2,           existence [1] -
3891:1, 3891:17,            ear [2] - 3914:18,                                 3921:3, 3922:3,           3893:10
                                                      enter [1] - 3933:19
3894:14, 3905:10,          3918:12                                             3923:6, 3923:14,           existing [1] -
                                                      entered [6] - 3871:9,
3908:1, 3928:25,            early [1] - 3969:17                                3930:18, 3933:5,          3958:18
                                                     3930:8, 3932:1,
3956:13, 3965:20,           earplugs [1] -                                     3934:15, 3934:17,          exited [2] - 3929:10,
                                                     3932:4, 3938:4,
3965:21                    3918:12                                             3935:4, 3935:11,          3969:7
                                                     3967:12
  down [18] - 3871:22,      ears [1] - 3949:20                                 3937:11, 3940:9,           expect [2] - 3876:4,
                                                      enters [1] - 3933:23
3872:18, 3872:23,           easier [1] - 3945:22                               3940:12, 3940:13,         3917:6
                                                      entire [3] - 3922:7,
3880:21, 3884:7,            easily [1] - 3946:6      3924:10, 3949:8           3940:19, 3943:5,           experience [3] -
3911:18, 3918:6,            East [3] - 3931:14,       entirely [2] - 3893:3,   3943:21, 3943:22,         3882:21, 3882:23,
3918:7, 3928:5,            3931:16, 3938:21          3967:10                   3945:14, 3950:16,         3946:8
3939:10, 3941:21,           east [1] - 3931:15        entry [1] - 3933:8       3951:5, 3952:1,            expert [1] - 3945:25
3944:11, 3945:6,            Ed [2] - 3936:5,          environment [4] -        3952:2, 3952:5,            explained [2] -
3951:14, 3958:7,           3945:22                   3873:8, 3882:24,          3958:12, 3964:3,          3938:10, 3964:17
3959:22, 3959:23,           Edwards [13] -           3882:25, 3886:19          3964:7, 3965:25,           explanation [1] -
3963:12                    3888:23, 3889:5,           era [1] - 3873:12        3966:1, 3966:17,          3890:22
  dragging [2] -           3900:23, 3901:12,                                   3966:25, 3967:1,           exploitation [8] -
                                                      ERRAZIQI [1] -
3890:8, 3892:4             3902:22, 3902:25,                                   3968:24                   3885:12, 3885:17,
                                                     3867:23
  dragging-your-feet       3903:5, 3931:13,                                     exact [2] - 3912:22,     3910:14, 3910:15,
                                                      escape [2] - 3880:4,
[1] - 3890:8               3938:20, 3960:8,                                    3956:16                   3911:15, 3956:9,
                                                     3918:17
  dramatic [2] -           3960:19, 3960:20,                                    exactly [6] - 3883:9,    3956:10, 3956:14
                                                      especially [1] -
3897:10, 3899:2            3970:12                                             3919:18, 3920:25,          exploited [1] -
                                                     3874:17
  draw [12] - 3878:6,       EDWARDS [2] -                                      3931:6, 3953:24,          3941:6
                                                      ESQ [4] - 3867:15,
3884:4, 3916:8,            3868:1, 3970:3                                      3956:21                    exploiting [1] -
                                                     3867:15, 3867:19,
3916:9, 3916:13,            effect [2] - 3923:12,                               examination [5] -        3911:19
                                                     3867:20
3916:16, 3916:17,          3965:22                                             3953:4, 3955:18,           explosion [1] -
                                                      euros [1] - 3899:13
3916:18, 3916:21,           egregious [1] -                                    3955:22, 3956:5,          3959:21
                                                      evacuation [2] -
3916:23, 3916:25,          3935:6                                              3964:25                    expressed [1] -
                                                     3880:1, 3945:17
3962:16                     eight [5] - 3878:13,                                example [3] -            3927:24
                                                      evening [4] -
  drawing [1] - 3893:9     3900:8, 3944:4,                                     3875:21, 3879:5,           extended [1] -
                                                     3912:19, 3949:8,
  drawings [1] -           3944:5, 3944:12                                     3950:15                   3933:8
                                                     3964:5, 3969:21
3946:18                     eight-hour [3] -                                    examples [2] -            extensive [2] -
                                                      event [5] - 3897:7,
  drive [3] - 3885:13,     3878:13, 3944:4,                                    3930:20, 3946:25          3956:5, 3964:14
                                                     3897:8, 3898:17,
3894:19, 3952:14           3944:12                                              Excel [3] - 3905:13,      exterior [1] - 3935:20
                                                     3918:10, 3967:19
  driven [1] - 3941:4       either [2] - 3948:10,                              3905:16, 3907:11           extra [2] - 3885:23,
                                                      events [11] -
  driving [3] - 3925:21,   3948:11                                              except [4] - 3871:8,     3952:20
                                                     3875:23, 3876:3,
3935:3, 3948:3              elder [1] - 3959:25                                3900:5, 3908:13,           extreme [1] -
                                                     3917:15, 3919:8,
  drop [2] - 3946:4         Eleventh [2] -                                     3910:13                   3927:24
                                                     3925:6, 3938:24,
  dropping [1] -           3867:17, 3867:21                                     exchange [3] -            extremist [4] -
                                                     3939:15, 3939:17,
3882:21                     elicited [1] - 3964:14   3942:23, 3944:5,          3899:11, 3905:25,         3913:15, 3921:19,
  drove [2] - 3885:13,      elite [2] - 3885:14,     3951:10                   3945:7                    3937:12, 3948:1
3963:16                    3923:25                    everywhere [2] -          exchanged [1] -           extremists [1] -
  DSS [1] - 3939:8          embassy [1] - 3886:2     3916:3, 3926:18           3907:14                   3885:7
  due [1] - 3873:13         embrace [1] -             evidence [68] -           excited [2] -             eye [12] - 3875:12,
  duplicates [1] -         3965:20                   3873:16, 3874:9,          3897:17, 3897:18          3875:13, 3875:14,
3907:8                      emphasis [1] -           3874:14, 3877:14,          excuse [4] - 3889:10,    3875:20, 3877:20,
  during [19] - 3895:5,    3905:11                   3877:21, 3878:4,          3902:6, 3967:7,           3910:2, 3914:18,
3913:13, 3932:9,            emphasizing [1] -        3878:8, 3878:22,          3967:14                   3915:4, 3916:2,
3937:9, 3939:9,            3906:17                   3883:21, 3886:12,          excused [1] -            3918:11, 3924:6,
3940:1, 3950:19,            end [6] - 3898:1,        3887:3, 3887:10,          3967:12                   3928:25
3955:11, 3955:19,          3908:14, 3909:14,         3890:17, 3893:4,           executive [1] -           eyes [3] - 3871:19,
3955:21, 3956:8,           3947:17, 3951:12,         3894:21, 3894:22,         3950:8                    3891:2, 3949:20
3956:13, 3956:15,          3952:21                   3895:23, 3897:5,           Exhibit [3] - 3933:8,
3961:19, 3962:25,           ended [2] - 3910:10,     3901:5, 3901:14,          3935:18, 3936:12
3964:5, 3965:12,           3918:23                   3902:7, 3902:13,           exhibit [3] - 3952:21,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 112 of 125                                                         3978



                           3899:22, 3909:11,          Fitori [10] - 3885:11,   3940:22                    full [3] - 3885:6,
           F
                           3919:23                   3889:14, 3890:2,           foreperson [1] -         3886:3, 3970:5
                            feet [2] - 3890:8,       3891:9, 3908:17,          3968:22                    fun [4] - 3916:4,
 faced [1] - 3959:20       3892:5                    3912:3, 3915:12,           foreseeable [2] -        3917:1, 3962:14
 facility [3] - 3894:20,    felonies [1] -           3916:14, 3933:2,          3952:13, 3952:15           funny [1] - 3910:17
3945:16, 3952:14           3952:16                   3933:11                    form [5] - 3870:22,       future [1] - 3871:19
 fact [14] - 3893:3,        felt [2] - 3965:7,        Fitori's [1] - 3892:18   3871:3, 3951:6,
3894:7, 3899:8,            3965:8                     fits [1] - 3895:20       3969:1, 3969:20                     G
3902:2, 3902:13,            fence [2] - 3925:25,      five [11] - 3886:21,      formed [1] - 3873:13
3909:17, 3909:20,          3926:1                    3890:6, 3906:4,            former [2] - 3913:24,
3940:22, 3945:21,           few [5] - 3876:12,       3918:9, 3920:12,          3914:3                     Gaddafi [2] -
3950:18, 3954:16,          3930:20, 3968:8,          3926:6, 3929:5,            fought [1] - 3872:18     3873:12, 3904:25
3955:4, 3955:12,           3968:21, 3969:2           3929:8, 3939:3,            four [6] - 3890:5,        gag [1] - 3964:17
3961:19                     field [1] - 3940:15      3939:11                   3911:9, 3916:5,            gain [2] - 3933:20,
 factions [2] -             fight [3] - 3872:16,      fixation [2] -           3916:6, 3919:21,          3947:11
3896:19, 3906:1            3892:25, 3938:12          3937:16, 3942:13          3962:15                    gained [1] - 3941:5
 factor [3] - 3876:25,      fighter [9] - 3894:23,    flag [2] - 3933:14,       Fourth [1] - 3867:17      game [2] - 3962:16,
3907:16, 3908:19           3903:22, 3914:3,          3948:15                    frame [3] - 3875:3,      3963:8
 facts [4] - 3873:19,      3916:20, 3920:19,          flames [1] - 3948:4      3956:21, 3963:7            gap [4] - 3878:13,
3895:21, 3944:9,           3949:14                    flat [1] - 3879:11        freak [1] - 3941:23      3910:19, 3944:4,
3956:2                      fighters [6] -            flaws [1] - 3928:10       free [1] - 3968:4        3944:12
 Fahrenheit [2] -          3873:24, 3885:15,          flew [1] - 3935:7         frequent [3] -            garage [7] - 3925:4,
3882:4, 3882:11            3886:22, 3889:18,          flight [1] - 3913:6      3907:25, 3908:18,         3925:9, 3925:12,
 fair [2] - 3902:2,        3890:6, 3940:15            Floor [2] - 3867:17,     3947:25                   3925:17, 3926:6,
3902:10                     fighting [1] - 3937:12   3867:21                                             3931:11, 3961:11
                                                                                friend [32] - 3872:25,
 fairly [3] - 3878:5,       figure [3] - 3897:12,     fluid [1] - 3888:20      3873:23, 3874:3,           gate [3] - 3926:1,
3878:6, 3920:23            3920:18, 3946:9                                     3874:4, 3893:1,           3933:13, 3949:17
                                                      focus [4] - 3961:14,
 fall [1] - 3944:6          figured [1] - 3879:14    3961:17, 3961:25,         3894:10, 3903:25,          Gate [4] - 3933:9,
 falsify [1] - 3950:24      final [2] - 3918:15,     3962:1                    3905:6, 3913:1,           3933:12, 3952:20,
 family [3] - 3872:19,     3930:2                                              3913:2, 3913:9,           3955:14
                                                      follow [3] - 3895:25,
3888:13, 3961:16            finally [1] - 3893:23    3931:16, 3938:22          3913:10, 3913:13,          gathering [2] -
 far [6] - 3874:16,         fine [1] - 3876:13                                 3913:18, 3913:22,         3889:17, 3947:14
                                                      followed [9] -
3881:11, 3881:17,           finish [3] - 3870:18,    3875:6, 3875:7,           3914:1, 3914:7,            Geist [6] - 3883:4,
3881:18, 3935:7,           3962:11, 3964:10          3879:16, 3937:22,         3914:11, 3914:13,         3933:25, 3934:11,
3946:9                                               3938:23, 3940:23,         3914:20, 3914:23,         3935:8, 3936:6,
                            finished [3] -
 Faraj [1] - 3904:11                                 3941:18, 3942:6,          3914:25, 3915:11,         3948:4
                           3918:20, 3942:18,
 Farsi [1] - 3904:11       3942:20                   3959:24                   3915:12, 3916:17,          Geist's [2] - 3934:3,
 fascinating [1] -                                    follower [1] -           3916:20, 3916:22,         3935:25
                            finishing [2] -
3950:2                     3942:8, 3943:8            3963:10                   3926:17, 3938:19,          General [2] -
 fast [3] - 3886:20,                                  following [15] -         3941:9, 3946:19           3937:10
                            fire [3] - 3927:10,
3896:14, 3930:13           3941:16                   3871:10, 3901:3,           friend's [1] - 3914:9     gentlemen [21] -
 fate [1] - 3878:3                                   3902:18, 3929:11,          friends [14] -           3871:13, 3929:4,
                            firmly [2] - 3965:22,
 Fati [4] - 3889:5,                                  3929:15, 3930:9,          3873:10, 3896:3,          3930:13, 3930:19,
                           3966:15
3903:1, 3903:6                                       3933:4, 3943:10,          3906:23, 3908:8,          3930:23, 3932:17,
                            first [31] - 3881:12,
 faulty [1] - 3950:1                                 3943:25, 3944:7,          3912:25, 3913:24,         3933:5, 3934:14,
                           3896:4, 3898:7,
 favor [2] - 3914:16,                                3947:15, 3948:3,          3914:21, 3915:9,          3935:15, 3938:12,
                           3899:15, 3900:2,
3957:13                                              3950:12, 3969:8           3915:14, 3915:22,         3942:17, 3947:18,
                           3906:14, 3911:5,
 FBI [20] - 3919:16,                                  follows [1] - 3935:23    3916:15, 3916:18,         3955:9, 3956:8,
                           3917:7, 3917:23,
3921:4, 3921:5,                                                                3928:1, 3962:22           3957:1, 3959:19,
                           3918:20, 3922:10,          footage [2] -
3921:7, 3922:5,                                                                 friendship [3] -         3960:10, 3965:18,
                           3923:2, 3926:11,          3952:20, 3955:14
3922:19, 3923:13,                                                              3873:15, 3874:5,          3966:14, 3966:20,
                           3927:9, 3930:21,           FOR [4] - 3867:1,
3924:2, 3924:14,                                                               3910:3                    3966:21
                           3934:1, 3935:15,          3867:15, 3867:16,
3924:16, 3945:3,                                                                friendships [3] -         GHADA [1] - 3867:24
                           3938:1, 3940:18,          3867:19
3947:4, 3950:11,           3940:22, 3944:14,                                   3915:16, 3915:17,          give-man [1] -
                                                      force [3] - 3918:18,
3950:12, 3955:17,          3945:1, 3945:4,                                     3915:18                   3903:16
                                                     3965:7, 3965:8
3955:20, 3956:3,           3945:10, 3953:9,                                     front [5] - 3933:13,      given [12] - 3883:24,
                                                      forces [3] - 3885:14,
3957:9, 3957:12,           3955:16, 3955:19,                                   3948:14, 3948:15,         3902:7, 3905:24,
                                                     3908:16, 3958:19
3957:17                    3955:23, 3956:10,                                   3949:17, 3962:18          3907:13, 3910:1,
                                                      foregoing [1] -
 feather [1] - 3891:15     3958:14, 3964:15                                     frontline [1] -          3915:22, 3916:1,
                                                     3970:4
 February [3] -             fish [1] - 3953:6                                  3949:14                   3918:16, 3921:9,
                                                      foremost [1] -
      Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 113 of 125                                                     3979



3960:16, 3964:23,       3911:20, 3920:21,        3960:22, 3964:18,         heard [69] - 3872:17,     Hilux [1] - 3960:12
3968:10                 3920:25                  3967:16                  3873:1, 3873:4,            himself [7] - 3876:8,
 glad [2] - 3928:19,     grabbing [3] -                                   3873:5, 3873:6,           3877:1, 3937:22,
3928:20                 3911:20, 3911:21,                  H              3873:17, 3874:3,          3938:11, 3960:4,
 glasses [12] -         3911:22                                           3874:19, 3874:20,         3961:2, 3961:15
3875:11, 3875:18,        Grail [1] - 3961:3                               3875:2, 3879:4,            hindsight [1] -
3877:6, 3877:12,                                  Haftar [3] - 3937:10,   3881:10, 3881:12,
                         gray [1] - 3946:17                                                         3883:8
3880:11, 3910:1,                                 3937:11, 3937:13         3881:14, 3881:15,
                         great [4] - 3870:7,                                                         history [1] - 3965:6
3912:17, 3916:2,                                  half [11] - 3893:14,    3881:17, 3884:19,
                        3914:12, 3914:17,                                                            hit [7] - 3881:5,
3924:7, 3928:14,                                 3911:5, 3917:7,          3886:6, 3886:16,
                        3914:19                                                                     3881:12, 3935:16,
3928:15, 3930:15                                 3917:8, 3917:9,          3886:17, 3888:19,
                         greedy [1] - 3961:2                                                        3936:1, 3936:11,
 go-tag [1] - 3945:18                            3917:10, 3917:24,        3888:20, 3888:22,
                         ground [5] -                                                               3945:22, 3957:11
                                                 3918:4, 3932:7,          3889:5, 3889:21,
 goal [1] - 3889:23     3873:19, 3882:18,                                                            hits [1] - 3881:19
                                                 3932:8, 3942:8           3896:6, 3897:4,
 Google [1] - 3882:21   3882:23, 3883:11,                                                            hitting [1] - 3935:24
                                                  half-hour [4] -         3897:21, 3898:12,
 GOVERNMENT [1] -       3883:17                                                                      hold [3] - 3891:3,
                                                 3917:9, 3917:10,         3900:23, 3902:14,
3867:15                  group [19] - 3885:15,                                                      3906:21, 3966:17
                                                 3917:24, 3918:4          3902:25, 3903:3,
 Government [50] -      3886:21, 3886:24,                                                            holding [2] -
                                                  halfway [1] - 3883:25   3903:5, 3904:6,
3870:15, 3872:1,        3890:5, 3892:11,                                                            3871:19, 3934:7
                                                  Halt [1] - 3918:18      3904:7, 3904:8,
3872:6, 3874:7,         3892:18, 3903:2,                                                             Holy [1] - 3961:3
3875:9, 3875:23,        3903:23, 3904:4,          Hamid [14] - 3873:6,    3904:16, 3904:24,          home [6] - 3886:25,
3879:8, 3879:21,        3913:23, 3913:24,        3898:18, 3900:25,        3905:12, 3905:15,         3913:10, 3932:18,
3879:22, 3882:20,       3915:21, 3923:1,         3901:6, 3901:14,         3914:22, 3915:20,         3947:5, 3954:8,
3883:13, 3884:10,       3925:10, 3942:12,        3901:16, 3902:21,        3917:4, 3919:7,           3959:24
3885:1, 3890:11,        3947:9, 3955:12,         3903:4, 3926:24,         3919:21, 3920:13,          honest [1] - 3888:17
3890:24, 3891:5,        3961:15                  3943:19, 3948:9,         3921:5, 3926:17,           honor [2] - 3928:21,
3894:1, 3895:4,                                  3948:10, 3948:12         3926:23, 3927:8,
                         groups [4] - 3907:13,                                                      3928:23
3898:8, 3899:9,         3921:18, 3937:12,         Hamza [1] - 3955:1      3927:18, 3927:21,          Honor [15] - 3870:20,
3899:24, 3905:22,       3948:1                    hand [3] - 3879:6,      3927:23, 3928:22,         3870:21, 3871:3,
3906:2, 3907:18,         grow [1] - 3904:23      3882:16, 3883:5          3930:19, 3936:5,          3890:18, 3897:25,
3907:19, 3910:24,        growing [2] -            handcuffs [1] -         3936:6, 3938:5,           3901:1, 3902:1,
3911:14, 3913:4,        3903:12, 3904:24         3964:19                  3938:9, 3938:16,          3929:19, 3930:6,
3914:1, 3914:10,         guard [3] - 3965:7,      handicapped [1] -       3941:9, 3944:25,          3937:18, 3943:4,
3915:1, 3917:21,        3965:8, 3965:9           3919:25                  3950:19, 3956:9,          3943:9, 3954:19,
3919:7, 3920:7,          guess [3] - 3883:8,      hands [3] - 3871:19,    3956:14                   3964:10, 3969:13
3920:14, 3921:16,       3942:17, 3959:11         3885:23, 3934:6           hears [1] - 3949:3        HONORABLE [1] -
3924:11, 3924:23,        guilt [3] - 3928:15,     hanging [4] - 3893:7,    hearts [1] - 3889:24     3867:11
3925:7, 3926:15,        3942:2, 3966:16          3921:13, 3921:17,         heat [1] - 3891:13        honored [2] -
3926:20, 3928:5,                                 3921:21                   height [1] - 3958:16
                         guilty [9] - 3884:17,                                                      3877:25, 3878:1
3930:15, 3955:1,        3912:16, 3912:23,         hangs [3] - 3914:4,      held [1] - 3956:2         hop [1] - 3959:4
3955:25, 3962:16,       3921:2, 3924:7,          3914:14, 3921:14          help [11] - 3877:11,      hope [1] - 3956:15
3964:2, 3964:14,        3965:20, 3966:2,          hard [3] - 3886:23,     3879:22, 3881:16,          hopes [1] - 3914:10
3966:14                 3966:4, 3966:19          3890:6, 3920:19          3884:24, 3891:24,          hoping [1] - 3874:11
 government [3] -        gun [1] - 3941:15        hard-core [3] -         3894:11, 3898:22,
                                                                                                     hospital [2] -
3887:5, 3891:14,         gunfire [4] - 3894:2,   3886:23, 3890:6,         3919:10, 3939:6,
                                                                                                    3960:21, 3960:22
3958:18                 3935:9, 3949:3           3920:19                  3958:20, 3959:25
                                                                                                     hot [1] - 3879:10
 Government's [15] -     guns [1] - 3955:13       hardened [2] -           helped [2] - 3925:11,
                                                                                                     hotbed [1] - 3904:25
3870:3, 3871:15,                                 3885:15, 3886:21         3927:19
                         guy [20] - 3885:4,                                                          hour [12] - 3878:13,
3880:20, 3887:18,       3893:6, 3912:18,          hazard [1] - 3929:17     helpfully [1] -
                                                                                                    3917:9, 3917:10,
3892:14, 3910:5,        3912:21, 3915:9,          head [3] - 3872:2,      3883:13
                                                                                                    3917:22, 3917:24,
3916:1, 3917:5,         3920:23, 3920:24,        3872:18, 3898:15          helping [4] -
                                                                                                    3918:4, 3932:7,
3923:3, 3929:1,         3922:6, 3923:17,          head-scratcher [1] -    3884:22, 3899:5,
                                                                                                    3932:8, 3942:7,
3929:6, 3933:7,         3924:4, 3925:24,         3898:15                  3909:13, 3959:8
                                                                                                    3942:8, 3944:4,
3935:18, 3936:12,       3927:18, 3928:1,          headed [1] - 3958:15     helps [1] - 3917:12      3944:12
3963:5                  3948:2, 3949:10,          healthy [1] - 3967:13    hereby [1] - 3970:3       hours [7] - 3900:16,
 GPS [4] - 3934:16,     3949:15, 3953:9,          hear [12] - 3873:20,     heroism [1] -            3939:3, 3939:11,
3934:17, 3934:20,       3961:2, 3964:18          3884:1, 3894:2,          3928:21                   3944:5, 3950:13,
3946:1                   guys [10] - 3890:3,     3897:20, 3912:5,          hide [3] - 3932:10,      3965:8
 grab [2] - 3896:3,     3892:12, 3933:3,         3913:7, 3919:17,         3941:21, 3942:1            human [1] - 3873:10
3964:16                 3943:20, 3949:2,         3924:13, 3924:14,         highest [1] - 3958:17     hung [3] - 3906:23,
 grabbed [3] -          3952:19, 3952:23,        3935:9                    highlight [1] - 3908:5   3913:2, 3947:5
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 114 of 125                                                        3980



 Hussein [1] - 3955:2     3924:24, 3925:10,          incriminating [4] -        instructions [15] -      issues [3] - 3877:14,
                          3925:23, 3926:2,          3876:7, 3915:5,           3884:20, 3893:17,         3888:10, 3952:25
           I              3926:16, 3926:21,         3916:3, 3920:19           3930:2, 3940:7,            item [1] - 3957:5
                          3927:17, 3931:11,          indeed [1] - 3958:11     3951:22, 3952:10,          itself [2] - 3883:24,
                          3931:12, 3931:25,          indicates [1] -          3952:11, 3967:4,          3942:3
 Ibrahim [1] - 3904:11    3932:3, 3932:13,          3937:23                   3967:22, 3968:9,
 idea [9] - 3882:2,       3932:17, 3936:18,                                   3968:21, 3968:25,
3890:11, 3890:21,
                                                     indication [2] -                                              J
                          3936:25, 3937:21,         3907:12, 3965:3           3969:1
3892:2, 3906:8,           3937:25, 3938:4,                                      insult [1] - 3882:3
                                                     indirect [2] -
3940:5, 3946:22,          3939:1, 3940:20,                                      intelligence [2] -       Jafar [1] - 3904:13
                                                    3951:25, 3952:4
3948:6, 3962:12           3941:2, 3941:17,                                    3882:3, 3917:6             Jalal [1] - 3912:11
                                                     individual [1] -
 idealogical [2] -        3942:1, 3942:13,                                      intent [3] - 3947:19,    jam [1] - 3898:23
                                                    3886:5
3915:18, 3915:19          3943:8, 3946:15,                                    3949:7, 3962:12            Jamaica [2] -
                                                     individuals [1] -
 identifications [7] -    3947:4, 3947:14,                                      intention [1] -         3886:23, 3904:13
                                                    3944:19
3887:23, 3887:25,         3947:22, 3948:16,                                   3884:23                    Jarrah [8] - 3873:21,
                                                     infer [2] - 3902:12,
3888:1, 3888:7,           3949:16, 3950:19,                                     interactions [1] -      3885:6, 3911:8,
                                                    3925:7
3911:10, 3962:4           3950:23, 3951:21,                                   3903:19                   3933:4, 3933:14,
                                                     inference [6] -
 identified [10] -        3961:12, 3961:22,                                     interesting [2] -       3947:25, 3951:3,
                                                    3878:15, 3902:2,
3883:9, 3896:25,          3961:24, 3963:9,                                    3946:3, 3950:18           3963:16
                                                    3902:5, 3902:10,
3901:8, 3901:13,          3964:4, 3964:15,                                                               Jenkins [2] -
                                                    3902:17, 3909:24            interests [1] -
3902:3, 3911:8,           3966:18                                                                       3967:17, 3969:17
                                                     infiltrating [3] -       3889:24
3933:14, 3941:10,          Imam's [10] -                                                                 jeopardize [1] -
                                                    3913:23, 3915:21            internationally [1] -
3950:20, 3950:23          3882:15, 3884:25,                                                             3961:15
                                                     inform [1] - 3949:7      3887:9
 identifies [1] -         3911:24, 3914:16,                                                              job [6] - 3882:24,
                                                     information [18] -         Internet [1] - 3921:6
3900:11                   3937:5, 3939:16,                                                              3882:25, 3888:13,
                                                    3876:23, 3896:7,            interpreter [3] -
 identify [2] - 3911:7,   3941:8, 3947:19,                                                              3942:20, 3946:20,
                                                    3899:10, 3912:2,          3919:15, 3924:20,
3930:22                   3949:19, 3952:5                                                               3947:14
                                                    3914:9, 3921:17,          3957:4
 ideology [1] -            impact [1] - 3936:13                                                          jobs [2] - 3872:15,
                                                    3924:17, 3934:23,           INTERPRETERS [1]
3927:24                    impeached [1] -                                                              3927:18
                                                    3934:24, 3935:2,          - 3867:23
 IDs [4] - 3888:19,       3954:13                                                                        jockey [1] - 3889:4
                                                    3947:15, 3950:8,            interview [5] -
3891:19, 3892:14,          impeaches [1] -                                                               jockeying [1] -
                                                    3950:25, 3958:2,          3918:20, 3920:5,
3962:3                    3957:6                                                                        3891:12
                                                    3958:21, 3959:14,         3920:6, 3937:21
 ignore [3] - 3917:13,     important [8] -          3964:14, 3967:18                                     John [2] - 3935:21,
                                                                                interviews [4] -
3920:8, 3944:9            3886:7, 3900:14,                                                              3936:7
                                                     initial [1] - 3944:5     3895:17, 3920:4,
 ignored [1] - 3945:25    3906:20, 3937:25,                                                              JOHN [1] - 3867:15
                                                     initiative [1] -         3957:18, 3965:13
 ignoring [1] - 3917:8    3946:15, 3946:18,         3888:15                                              join [2] - 3884:24,
                                                                                introduced [1] -
 imagine [1] - 3909:6     3960:6, 3966:9             injured [1] - 3928:18    3913:1                    3894:19
 IMAM [1] - 3867:7         importantly [2] -         Inman [1] - 3883:15        introduces [1] -         Joint [4] - 3874:22,
 Imam [86] - 3872:11,     3934:19, 3966:11           innocence [5] -          3950:3                    3912:15, 3912:23,
3876:7, 3876:15,           impression [3] -         3877:20, 3878:2,            invent [1] - 3917:21    3941:12
3878:8, 3878:25,          3954:4, 3954:5,           3921:11, 3924:9,                                     jointly [1] - 3870:23
                                                                                investigation [1] -
3880:11, 3884:8,          3954:6                    3928:16                                              JUDGE [1] - 3867:11
                                                                              3908:5
3885:20, 3885:23,          improvement [2] -                                                             Judge [2] - 3872:5,
                                                     innocent [2] -             involved [6] -
3886:13, 3887:4,          3915:8, 3921:20                                                               3924:10
                                                    3924:12, 3924:15          3881:21, 3896:20,
3893:4, 3893:18,           incident [7] - 3925:4,                                                        jumped [1] - 3924:15
                                                     inside [10] - 3874:21,   3914:7, 3915:7,
3894:22, 3900:15,         3925:9, 3926:6,                                                                jumping [3] - 3923:1,
                                                    3931:19, 3931:22,         3959:18, 3962:23
3903:14, 3903:18,         3926:14, 3927:12,                                                             3923:11, 3949:24
                                                    3934:21, 3934:25,           involving [6] -
3903:24, 3904:17,         3931:21, 3961:22                                                               June [2] - 3867:7,
                                                    3935:1, 3938:1,           3874:18, 3884:12,
3906:20, 3907:22,          included [1] -                                                               3970:10
                                                    3938:2, 3938:11,          3896:13, 3898:17,
3908:20, 3910:4,          3925:22                                                                        JUROR [1] - 3968:14
                                                    3946:5                    3940:20, 3961:22
3910:14, 3911:9,           includes [1] - 3878:1                                                         juror [2] - 3967:12,
                                                     insisted [1] - 3920:1      irrelevant [2] -
3911:16, 3911:20,          including [6] -                                                              3968:6
                                                     instead [3] -            3916:24, 3963:3
3912:6, 3912:14,          3911:9, 3925:22,                                                               Juror [1] - 3969:4
                                                    3914:17, 3920:9,            ISIS [2] - 3948:15
3912:22, 3914:13,         3931:11, 3936:2,                                                               jurors [3] - 3967:8,
                                                    3930:3                      Ismail [1] - 3898:18
3915:24, 3917:1,          3942:13, 3952:16                                                              3967:14, 3967:20
                                                     instruct [2] -             isolation [1] -
3917:20, 3919:13,          inconsistent [4] -                                                            JURY [1] - 3867:10
                                                    3943:21, 3967:21          3945:11
3919:21, 3919:24,         3951:17, 3951:19,          instructed [2] -           issue [7] - 3876:17,     jury [18] - 3870:1,
3920:14, 3922:11,         3955:8, 3957:2            3871:24, 3924:10          3895:5, 3931:8,           3870:5, 3871:9,
3922:16, 3922:25,          incredibly [1] -          instruction [1] -        3938:15, 3954:24,         3871:18, 3897:19,
3923:4, 3923:13,          3961:14                   3965:21                   3960:7, 3961:11           3901:4, 3902:12,
3924:11, 3924:20,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 115 of 125                                                     3981



3929:10, 3930:8,        3922:22, 3922:23,        knowledge [2] -          3939:3                   3893:9, 3905:15,
3943:11, 3965:23,       3924:21, 3924:24,       3893:10, 3957:11           Laythi [15] - 3904:9,   3906:8, 3916:4,
3968:6, 3968:16,        3925:11, 3926:24,        known [8] - 3879:14,     3904:10, 3904:11,        3916:16, 3917:1,
3968:25, 3969:1,        3927:2, 3927:3,         3883:2, 3883:3,           3904:12, 3904:13,        3962:14, 3962:16,
3969:7                  3927:13, 3927:25,       3894:7, 3918:12,          3904:14, 3904:15,        3962:21
 Justice [2] -          3928:2, 3931:9,         3931:4, 3931:5            3904:16, 3904:21,         LISA [2] - 3868:1,
3876:18, 3899:12        3931:10, 3932:14,        knows [6] - 3886:18,     3932:20                  3970:3
 Justin [1] - 3955:3    3933:17, 3933:18,       3893:6, 3893:7,            lead [1] - 3877:11       Lisa [1] - 3970:12
 Jutuf [3] - 3886:23,   3933:22, 3936:17,       3923:9, 3949:3,            leader [2] - 3919:24,    list [4] - 3870:11,
3904:10, 3916:6         3936:20, 3936:24,       3957:10                   3963:11                  3896:6, 3920:20,
                        3938:14, 3938:19,        Krueger [4] -             leadership [1] -        3969:15
           K            3939:19, 3940:13,       3890:20, 3906:7,          3958:17                   listen [3] - 3873:16,
                        3941:2, 3942:11,        3906:17, 3906:25           leading [3] -           3928:13, 3928:14
                        3943:7, 3946:20,                                  3876:23, 3920:6,          listened [2] -
 KAREN [1] - 3867:15    3948:1, 3948:3,
 keep [11] - 3906:16,
                                                           L              3933:2                   3928:20, 3928:22
                        3948:20, 3949:11,                                  learned [8] -            literally [4] - 3884:2,
3911:22, 3913:6,        3949:18, 3951:20,                                 3891:25, 3892:18,        3916:20, 3919:8
3923:16, 3940:18,       3952:3, 3953:14,         ladies [21] - 3871:13,   3893:18, 3893:19,         live [2] - 3931:3,
3944:23, 3947:11,       3953:19, 3954:7,        3929:4, 3930:13,          3893:22, 3893:23,        3932:20
3956:16, 3958:14,       3959:12, 3959:15,       3930:19, 3930:23,         3894:6, 3901:6            lived [4] - 3873:14,
3958:20, 3961:12        3961:17, 3963:10,       3932:16, 3933:5,           learns [1] - 3892:6     3882:24, 3931:3,
 keeping [1] -          3963:15, 3963:18,       3934:13, 3935:14,
                                                                           leave [6] - 3924:3,     3932:23
3872:18                 3966:7, 3966:12         3938:12, 3942:17,
                                                                          3954:8, 3967:16,          lives [2] - 3905:3,
 keeps [2] - 3937:10,    Khatallah's [14] -     3947:18, 3955:8,
                                                                          3968:6, 3968:7           3932:19
3948:8                  3883:14, 3885:14,       3956:8, 3957:1,
                                                                           leaving [3] - 3894:5,    locate [2] - 3883:12,
 kept [2] - 3896:14,    3887:22, 3888:14,       3959:19, 3960:10,
                                                                          3941:20, 3942:4          3883:18
3913:16                 3889:8, 3889:19,        3965:18, 3966:14,
                                                                           left [7] - 3879:9,       located [2] -
 key [1] - 3913:21      3891:18, 3892:16,       3966:20, 3966:21
                                                                          3903:7, 3932:8,          3883:14, 3945:16
 Khalid [8] - 3888:3,   3915:2, 3933:13,         laid [1] - 3905:9
                                                                          3942:5, 3946:5,           location [4] -
3923:22, 3923:24,       3950:20, 3951:1,         laminated [5] -
                                                                          3960:9, 3964:4           3879:13, 3881:22,
3924:4, 3931:1,         3959:24, 3962:10        3879:23, 3880:19,
                                                                           length [1] - 3906:14    3884:3, 3942:24
3933:17, 3947:10         kid [1] - 3922:24      3881:3, 3881:7,
                                                                           lens [2] - 3875:14,      lock [1] - 3951:14
 Khatallah [104] -       kidnapping [2] -       3881:22
                                                                          3930:14                   locking [1] - 3911:18
3873:1, 3874:18,        3922:20, 3923:15         landed [1] - 3936:3
                                                                           less [3] - 3873:21,      longitude [5] -
3878:9, 3878:21,         kids [1] - 3896:2       language [1] -
                                                                          3882:9, 3893:15          3882:3, 3882:6,
3884:8, 3885:4,          kill [1] - 3939:5      3879:6
                                                                           Libya [16] - 3877:25,   3882:10, 3883:25,
3885:22, 3890:14,        killed [2] - 3927:5,    laptop [1] - 3870:4
                                                                          3878:1, 3883:18,         3884:2
3890:15, 3890:23,       3957:14                  large [1] - 3930:19
                                                                          3901:15, 3902:8,          look [49] - 3871:18,
3891:6, 3891:23,         kind [22] - 3876:4,     lark [1] - 3948:18
                                                                          3903:2, 3903:3,          3874:8, 3874:9,
3892:18, 3893:5,        3877:13, 3886:19,        Larkin [1] - 3895:17     3907:1, 3907:8,          3874:24, 3874:25,
3893:23, 3895:7,        3887:11, 3894:16,        last [7] - 3871:7,       3913:6, 3923:9,          3875:3, 3875:9,
3895:22, 3897:6,        3912:1, 3933:18,        3871:8, 3887:3,           3923:10, 3926:17,        3877:21, 3886:25,
3897:11, 3897:23,       3944:14, 3945:24,       3887:13, 3928:6,          3937:17, 3954:8,         3894:12, 3909:2,
3898:10, 3898:18,       3947:5, 3953:12,        3928:7, 3969:20           3959:20                  3909:12, 3910:3,
3898:21, 3899:2,        3953:13, 3954:4,         lasted [1] - 3910:13      Libyan [2] - 3878:2,    3911:1, 3911:12,
3899:5, 3899:21,        3954:21, 3954:22,        lastly [1] - 3895:1      3960:13                  3924:7, 3924:12,
3899:25, 3900:7,        3959:15, 3961:21,        late [3] - 3930:12,       Libyana [1] - 3907:2    3928:16, 3930:15,
3900:15, 3904:9,        3962:14, 3962:17,       3949:24, 3966:22           lie [1] - 3935:15       3930:17, 3933:7,
3904:22, 3906:5,        3965:1                   lateness [1] -            lieutenant [1] -        3933:20, 3934:1,
3906:6, 3906:20,         kinds [1] - 3883:1     3968:10                   3900:24                  3935:18, 3936:9,
3908:7, 3908:19,         Kirkpatrick [1] -       latitude [5] - 3882:3,    life [3] - 3898:24,     3936:10, 3936:11,
3908:20, 3909:8,        3897:21                 3882:6, 3882:10,          3899:1, 3899:6           3936:12, 3937:21,
3909:10, 3912:18,        Knapp [4] - 3910:8,    3883:25, 3884:2            lights [1] - 3920:1     3944:9, 3945:11,
3913:2, 3913:3,         3910:9, 3910:16,         latrine [1] - 3919:4      line [11] - 3878:7,     3945:18, 3947:21,
3913:11, 3913:20,       3936:5                   launch [1] - 3894:25     3884:5, 3916:8,          3947:22, 3952:19,
3914:5, 3914:14,         Knapp's [1] -           launched [1] -           3916:9, 3916:13,         3952:21, 3954:4,
3915:22, 3916:10,       3945:23                 3946:12                   3916:17, 3916:18,        3957:3, 3961:12,
3916:19, 3916:21,        knowing [3] -           law [3] - 3889:23,       3916:21, 3916:23,        3961:20, 3962:3,
3916:23, 3916:25,       3875:15, 3884:23,       3920:23, 3967:3           3916:25, 3944:18         3962:19, 3964:22,
3920:17, 3921:22,       3887:8                   lay [2] - 3902:11,        lines [11] - 3875:20,   3965:25, 3969:14
3921:24, 3922:17,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 116 of 125                                                      3982



 looked [2] - 3874:21,    3920:3, 3922:3,         3927:14                  3900:2, 3955:16,           militias [4] -
3919:1                    3922:4, 3922:8,          medic [1] - 3964:24     3955:19, 3956:25,         3931:14, 3931:15,
 looking [5] -            3923:1, 3939:7,          medical [2] -           3957:14, 3961:20          3931:16, 3938:21
3877:12, 3928:15,         3959:20                 3918:16, 3964:25          mentioned [9] -           million [5] - 3877:10,
3941:8, 3942:11,           manipulate [2] -        meet [4] - 3948:7,      3900:3, 3926:2,           3888:11, 3888:12,
3942:21                   3907:12, 3950:21        3948:12, 3953:9,         3956:10, 3956:22,         3899:11, 3926:4
 looks [4] - 3875:18,      manipulated [3] -      3953:10                  3956:23, 3956:25,          mind [7] - 3872:3,
3912:1, 3962:17           3905:14, 3950:17,        meeting [11] -          3961:12, 3963:4,          3872:4, 3921:2,
 loot [1] - 3947:10       3951:6                  3899:16, 3900:2,         3963:22                   3944:23, 3956:16,
 looters [1] - 3912:6      manipulation [2] -     3900:5, 3951:12,          mentioning [2] -         3958:14, 3961:12
 looting [6] - 3912:7,    3950:13, 3950:15        3953:5, 3955:17,         3955:22, 3957:8            minding [1] -
3946:23, 3946:25,          manner [1] - 3897:18   3955:19, 3955:23,         mentions [1] -           3872:19
3947:1, 3947:10            map [29] - 3879:2,     3956:7, 3957:24,         3955:15                    minds [1] - 3889:24
 loyal [2] - 3927:2,      3879:18, 3879:21,       3958:1                    mere [1] - 3884:20        mindset [1] - 3925:8
3927:4                    3880:3, 3880:8,          meetings [1] -           merely [2] - 3947:22,     minute [7] - 3890:13,
 loyalty [3] - 3926:16,   3880:13, 3882:15,       3956:3                   3963:19                   3911:4, 3929:5,
3927:2, 3948:20           3883:22, 3883:24,        meets [1] - 3900:8       messages [1] -           3939:4, 3939:10,
 luck [1] - 3959:5        3883:25, 3884:2,         melee [5] - 3875:6,     3950:4                    3939:11
                          3911:21, 3921:4,        3875:7, 3912:6,           met [11] - 3873:11,       minutes [18] -
           M              3923:20, 3935:2,        3963:11, 3963:12         3873:25, 3888:2,          3874:21, 3879:11,
                          3941:18, 3945:9,         member [17] -           3888:3, 3913:17,          3906:21, 3908:14,
                          3945:10, 3945:20,       3873:21, 3873:22,        3914:23, 3930:22,         3908:21, 3911:24,
 maimed [2] -             3946:14, 3946:16,       3904:4, 3912:12,         3948:12, 3953:8,          3912:9, 3912:10,
3957:15, 3962:15          3947:3, 3947:8,         3913:19, 3913:24,        3955:7, 3957:12           3912:13, 3929:9,
 Majrisi [49] -           3947:20                 3914:3, 3919:22,          metadata [1] -           3931:24, 3939:1,
3873:19, 3886:22,          Marcano [5] -          3939:9, 3941:11,         3905:19                   3940:10, 3941:1,
3887:24, 3888:2,          3876:10, 3895:6,        3947:9, 3947:12,          meter [3] - 3881:1,      3943:7, 3966:12,
3888:10, 3888:11,         3922:10, 3937:10,       3948:15, 3948:21,        3881:5, 3881:22           3969:2
3889:25, 3893:1,          3938:3                  3951:24, 3957:10          meters [1] - 3882:12      misquote [1] -
3893:13, 3897:2,           Marcano's [2] -         members [14] -           MGRS [19] - 3879:2,      3965:15
3903:18, 3911:5,          3931:20, 3965:11        3873:24, 3898:19,        3879:25, 3880:9,           Misrata [1] - 3964:18
3911:6, 3912:25,           March [6] - 3898:8,    3919:25, 3922:25,        3880:15, 3880:18,          missed [2] - 3881:8
3913:14, 3913:21,         3899:16, 3956:1,        3933:16, 3938:21,        3880:25, 3881:4,           mission [2] - 3886:8,
3914:6, 3914:7,           3956:3                  3942:12, 3947:15,        3881:6, 3881:25,          3886:10
3914:9, 3914:20,           Mark [4] - 3933:25,    3947:25, 3951:2,         3882:2, 3882:5,            Mission [48] -
3914:21, 3915:10,         3935:25, 3936:5,        3951:3, 3955:12,         3882:9, 3884:1,           3874:6, 3879:1,
3915:12, 3915:15,         3948:4                  3964:20                  3935:1, 3945:15,          3879:9, 3884:12,
3915:20, 3916:15,          marking [1] -           membership [1] -        3945:21, 3946:1,          3884:15, 3884:19,
3916:18, 3916:19,         3960:13                 3951:25                  3946:8, 3946:11           3885:11, 3885:12,
3924:23, 3925:4,           masks [3] - 3952:21,    memorable [1] -          microphone [2] -         3889:17, 3889:18,
3925:10, 3926:20,         3952:23, 3955:13        3953:7                   3930:6, 3930:7            3896:15, 3896:20,
3927:3, 3927:14,           matter [3] - 3945:1,    memory [2] -             microwaves [1] -         3899:14, 3908:14,
3930:21, 3930:24,         3947:18, 3949:15        3943:22, 3943:23         3947:1                    3908:15, 3915:14,
3931:6, 3931:9,            MATTHEW [1] -           men [25] - 3879:9,       middle [2] - 3958:8,     3921:23, 3923:5,
3936:19, 3941:10,
                          3867:19                 3887:22, 3888:14,        3964:17                   3924:2, 3927:9,
3944:23, 3949:9,
                           mean [5] - 3875:1,     3889:8, 3889:19,          midnight [2] - 3918:3    3927:11, 3931:19,
3959:14, 3959:17,
                          3893:20, 3927:4,        3890:8, 3890:13,          might [8] - 3908:6,      3931:23, 3932:1,
3961:9, 3962:3,
                          3927:6, 3957:22         3890:23, 3891:18,        3920:11, 3920:12,         3932:4, 3932:7,
3962:4
                           meaning [3] -          3891:24, 3892:2,         3921:9, 3924:16,          3932:8, 3935:10,
 Majrisi's [6] -                                  3892:7, 3892:9,                                    3938:2, 3938:3,
                          3900:3, 3918:13,                                 3926:9, 3968:21,
3912:25, 3915:3,                                  3892:16, 3897:12,                                  3938:5, 3938:11,
                          3957:5                                           3968:22
3915:14, 3916:17,                                 3897:14, 3897:16,                                  3939:9, 3939:20,
                           means [2] - 3874:5,                              mile [2] - 3935:9,
3916:20, 3916:22                                  3898:7, 3898:13,                                   3940:2, 3941:3,
                          3895:25                                          3948:5
 man [22] - 3872:11,                              3928:17, 3933:12,                                  3941:4, 3941:20,
                           meant [1] - 3895:18                              military [4] - 3886:7,
3872:14, 3872:16,                                 3933:13, 3955:12,                                  3942:4, 3942:5,
                           media [5] - 3874:23,                            3946:7, 3948:3,
3873:2, 3873:6,                                   3960:24                                            3942:8, 3942:16,
                          3912:20, 3951:12,                                3965:2
3874:5, 3874:19,                                   mentally [3] -                                    3944:6, 3944:11,
                          3953:19, 3967:24                                  militia [7] - 3903:2,
3889:10, 3892:24,                                 3919:25, 3965:2,                                   3948:2, 3948:5,
                           mediate [2] -                                   3919:22, 3919:24,
3892:25, 3903:4,                                  3965:3                                             3948:12, 3948:17
                          3898:23, 3959:18                                 3919:25, 3927:23,
3903:16, 3909:15,                                                                                     misstatements [1] -
                           mediated [1] -          mention [7] - 3879:3,   3947:13, 3949:6
3913:23, 3915:25,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 117 of 125                                                   3983



3930:18                  3907:22, 3908:18,       3912:7, 3952:8           3879:20, 3880:3,         3916:10, 3916:22,
 misstates [3] -         3917:5, 3919:24,         must [8] - 3891:9,      3880:9, 3882:22,         3918:1, 3918:25,
3890:17, 3904:19,        3928:2, 3953:7,         3895:12, 3909:3,         3883:22, 3884:25,        3920:24, 3921:13,
3943:4                   3960:5, 3960:6,         3912:3, 3932:15,         3885:20, 3886:2,         3922:7, 3925:6,
 mistake [3] -           3966:11, 3966:12        3933:25, 3944:4,         3886:4, 3886:7,          3927:9, 3934:18,
3876:13, 3876:14,         mother [1] - 3932:21   3967:7                   3886:14, 3886:15,        3938:23, 3938:24,
3899:1                    motivation [1] -        Mustafa [44] -          3886:25, 3887:13,        3941:17, 3942:2,
 mistaken [1] -          3957:9                  3872:11, 3872:12,        3887:20, 3900:3,         3942:11, 3952:4,
3877:2                    mouth [2] - 3873:20,   3872:23, 3874:6,         3903:15, 3910:3,         3953:15, 3955:11,
 mistakes [3] -          3918:14                 3892:19, 3892:20,        3921:16, 3922:5,         3963:14, 3963:21,
3877:6, 3877:7,           move [5] - 3891:21,    3893:7, 3893:18,         3923:19, 3930:5,         3964:4, 3966:13,
3919:11                  3894:11, 3901:24,       3895:7, 3903:14,         3948:23, 3949:17,        3966:18, 3969:5
 mistaking [1] -         3901:25, 3925:11        3903:16, 3910:4,         3967:19, 3967:25,         nobody [5] -
3936:8                    movement [3] -         3916:25, 3917:20,        3969:17                  3893:14, 3901:18,
 mistook [1] -           3925:16, 3939:19,       3924:24, 3926:11,         need-to-know [1] -      3934:21, 3944:18,
3935:22                  3948:21                 3927:17, 3931:11,        3948:23                  3944:21
 mistranslation [1] -     mover [1] - 3873:3     3932:19, 3936:17,         needed [3] -             none [4] - 3881:21,
3965:16                   mow [1] - 3959:23      3936:25, 3937:21,        3879:18, 3880:12,        3934:17, 3934:19,
 mistreated [1] -         MR [35] - 3870:14,     3937:25, 3939:1,         3968:2                   3940:10
3904:25                  3870:20, 3871:13,       3940:20, 3941:2,          negative [1] - 3960:3    nonpolitical [1] -
 mob [3] - 3898:20,      3872:14, 3872:25,       3941:8, 3942:13,          negotiations [1] -      3892:24
3926:23, 3927:4          3890:18, 3890:20,       3946:15, 3947:4,         3951:11                   north [4] - 3879:17,
 mobs [1] - 3927:6       3898:2, 3901:8,         3947:14, 3947:19,         neighbor [1] -          3881:11, 3881:18,
 moment [9] -            3901:17, 3901:21,       3947:22, 3948:16,        3926:25                  3935:22
3879:14, 3889:16,        3901:25, 3902:2,        3949:19, 3950:19,         neighborhood [6] -       Nos [1] - 3969:4
3928:4, 3928:5,          3902:5, 3902:7,         3950:23, 3951:21,        3904:9, 3904:17,          notes [14] - 3871:21,
3933:19, 3953:12,        3902:15, 3902:24,       3952:5, 3963:9,          3926:25, 3927:7,         3876:10, 3895:9,
3953:13, 3961:3,         3904:21, 3926:14,       3964:3, 3964:15,         3931:3, 3932:23          3895:13, 3919:16,
3966:12                  3929:12, 3929:18,       3966:17                   neighbors [1] -         3922:14, 3922:15,
 moments [2] -           3929:22, 3929:24,        MUSTAFA [1] -           3904:22                  3923:7, 3924:19,
3939:25, 3962:25         3930:5, 3930:11,        3867:6                    nervous [1] -           3924:21, 3938:13,
 money [4] - 3905:25,    3937:18, 3937:20,        Mustafa's [1] -         3871:17                  3962:12, 3964:9,
3907:14, 3957:13,        3943:4, 3943:7,         3915:2                    never [16] - 3873:22,   3970:5
3959:1                   3943:9, 3943:12,         mutating [1] -          3880:14, 3888:2,          nothing [12] -
 month [4] - 3871:14,    3943:15, 3944:2,        3903:12                  3888:3, 3901:13,         3878:21, 3884:3,
3906:6, 3909:22,         3954:19, 3964:9                                  3915:23, 3915:25,        3894:23, 3901:11,
3925:18                   MS [18] - 3870:3,                N              3921:23, 3926:2,         3914:6, 3925:5,
 months [7] -            3870:8, 3870:21,                                 3927:22, 3927:24,        3941:14, 3941:22,
3893:13, 3900:8,         3870:25, 3871:2,                                 3930:22, 3953:22,        3957:6, 3958:9,
                                                  nail [1] - 3939:10                               3959:7, 3963:3
3907:23, 3911:8,         3871:6, 3890:17,                                 3954:14, 3955:25,
                                                  nailed [1] - 3936:1                               notice [1] - 3933:21
3913:23, 3915:20,        3897:25, 3901:1,                                 3957:14
                         3901:10, 3901:12,        name [4] - 3873:1,                                notion [6] - 3933:1,
3919:22                                                                    New [5] - 3897:22,
                         3901:18, 3901:24,       3889:11, 3900:25,                                 3933:25, 3935:6,
 morning [9] -                                                            3897:23, 3898:10,
                         3902:11, 3904:19,       3901:8                                            3947:21, 3949:25,
3878:10, 3878:13,                                                         3899:4, 3900:1
                         3969:13, 3969:19,        named [10] -                                     3965:1
3878:14, 3878:18,                                                          new [1] - 3875:11
                         3969:23                 3872:25, 3873:6,                                   November [4] -
3884:7, 3910:7,                                                            news [1] - 3896:14
                          MUFTAH [1] - 3867:6    3885:4, 3889:10,                                  3925:4, 3925:14,
3944:7, 3968:12,                                                           next [7] - 3873:14,
                                                 3899:23, 3900:11,                                 3925:17, 3957:24
3969:6                    Muhammad [1] -                                  3881:19, 3885:16,
                                                 3901:15, 3903:4,
 mortar [7] - 3881:11,   3904:13                                          3895:12, 3900:5,          nowhere [1] -
                                                 3912:11, 3925:20
3935:7, 3935:11,          MUHAMMAD [1] -                                  3926:25, 3939:23         3933:11
                                                  names [1] - 3925:20
3935:23, 3935:24,        3867:6                                            next-door [1] -          number [8] - 3900:3,
                                                  Nasiral [1] - 3904:14                            3907:24, 3908:2,
3936:8, 3946:12           Mukhatar [1] -                                  3926:25
                         3899:23                  Naval [2] - 3964:23,                             3908:5, 3926:19,
 mortars [11] -                                                            night [39] - 3874:6,
                                                 3965:4                                            3940:23, 3944:16,
3880:21, 3881:15,         multiple [2] -                                  3878:19, 3879:24,
                         3880:24, 3956:25         Nayum [3] - 3933:17,                             3945:10
3884:6, 3900:13,                                                          3891:16, 3891:20,
                                                 3933:22                                            numbers [3] -
3900:14, 3900:18,         multiplied [1] -                                3892:17, 3893:7,
                         3909:25                  near [2] - 3875:15,     3893:15, 3893:16,        3879:24, 3916:5,
3900:19, 3936:2,
                                                 3933:11                  3898:6, 3899:25,         3916:7
3944:6, 3957:8,           murder [8] - 3887:7,
                         3887:9, 3892:22,         necessary [2] -         3908:21, 3909:8,          numerous [2] -
3957:11
                         3894:9, 3894:19,        3886:9, 3969:18          3909:15, 3914:2,         3937:9, 3959:14
 most [11] - 3891:13,
                                                  need [28] - 3878:24,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 118 of 125                                                      3984



 NW [4] - 3867:17,        3904:4, 3905:7,          3931:8, 3931:9,          3922:11, 3923:24,         3896:8, 3896:13,
3867:21, 3868:3,          3906:5, 3907:24,         3931:13, 3931:16,        3930:19, 3933:21,         3896:22, 3898:17,
3970:14                   3908:3, 3912:21,         3937:22, 3938:15,        3934:3                    3900:10, 3904:6,
                          3915:18, 3915:23,        3938:22, 3938:23,         participate [1] -        3904:24, 3905:1,
          O               3915:24, 3918:17,        3941:18, 3947:15         3927:19                   3907:13, 3909:2,
                          3920:24, 3921:3,          organization [2] -       participated [3] -       3911:9, 3911:10,
                          3925:10, 3925:24,        3896:18, 3915:7          3896:8, 3896:19,          3911:19, 3911:20,
 O'Donnell [2] -          3926:19, 3940:23,         organizations [1] -     3941:9                    3911:21, 3911:22,
3955:3, 3957:17           3944:16, 3951:8,         3921:20                   participating [1] -      3915:7, 3915:16,
 obeys [1] - 3920:23      3951:13, 3951:14,         orient [1] - 3919:10    3896:10                   3915:17, 3921:19,
 obfuscate [1] -          3951:15, 3953:6,          orienting [1] -          particularly [2] -       3923:12, 3923:15,
3931:18                   3955:5, 3957:5,          3919:18                  3940:3, 3953:1            3925:11, 3925:20,
 objection [9] -          3960:5, 3962:13,          originally [1] -         parties' [1] - 3966:22   3925:21, 3939:4,
3890:17, 3897:25,         3967:12, 3967:20,        3951:8                    partners [1] - 3908:8    3948:16, 3949:18,
3898:3, 3901:1,           3968:11                   originals [2] -                                   3952:15, 3952:16,
                                                                             party [1] - 3915:19
3901:7, 3904:19,           one-meter [1] -         3907:8, 3907:9                                     3958:2, 3958:4,
                                                                             past [1] - 3921:9
3937:18, 3943:4,          3881:22                                                                     3958:15, 3958:20,
                                                    otherwise [1] -          pasted [3] - 3905:15,
3943:18                    ongoing [2] - 3890:1,                                                      3959:23, 3960:18,
                                                   3924:12                  3905:16, 3909:20
 objects [1] - 3949:21    3944:12                                                                     3962:15, 3962:23
                                                    outside [10] -           patient [1] - 3871:21
 obligation [1] -          open [3] - 3872:2,      3885:10, 3889:17,                                   perceived [1] -
                                                                             PATRICIA [1] -
3959:3                    3902:19, 3944:1          3891:7, 3901:4,                                    3883:7
                                                                            3867:15
 observation [1] -         opening [10] -          3908:15, 3932:4,                                    perfect [1] - 3939:18
                                                                             patriotism [1] -
3936:1                    3872:2, 3872:7,          3938:9, 3943:11,                                    period [9] - 3873:8,
                                                                            3928:21
 obvious [2] -            3874:8, 3875:10,         3949:20, 3959:23                                   3908:19, 3909:22,
                                                                             pay [4] - 3876:19,
3878:15, 3910:1           3877:23, 3878:5,          overall [1] - 3949:21                             3911:4, 3911:5,
                                                                            3876:21, 3876:23,
 obviously [2] -          3910:6, 3920:18,          overlapping [1] -                                 3917:22, 3932:9,
                                                                            3877:4
3871:3, 3958:23           3945:17, 3962:21         3888:1                                             3961:19, 3963:3
                                                                             paying [2] - 3877:7
 occurred [2] -            operate [1] - 3877:19    overruled [4] -                                    permission [1] -
                                                                             peaceful [1] - 3915:7
3955:6, 3956:20            operating [1] -         3890:19, 3904:20,                                  3958:5
                                                                             PEED [22] - 3867:19,
 October [3] -            3873:7                   3937:19, 3943:6                                     person [34] -
                                                                            3867:20, 3871:13,
3898:16, 3950:11,          operation [2] -          oversees [1] -                                    3872:17, 3873:18,
                                                                            3872:14, 3872:25,
3950:12                   3887:2, 3896:13          3958:19                                            3887:10, 3887:11,
                                                                            3890:18, 3890:20,
 OF [4] - 3867:1,          Operations [3] -         own [7] - 3877:17,                                3893:2, 3894:24,
                                                                            3898:2, 3901:8,
3867:3, 3867:10,          3874:22, 3933:19,        3888:15, 3892:17,                                  3901:12, 3902:8,
                                                                            3901:17, 3901:21,
3867:16                   3941:12                  3917:25, 3932:12,                                  3902:22, 3903:20,
                                                                            3902:2, 3902:5,
 offend [1] - 3959:6       operations [9] -        3939:16, 3946:16                                   3904:2, 3904:3,
                                                                            3902:7, 3902:15,
 office [8] - 3879:24,    3885:7, 3885:9,                                   3902:24, 3904:21,         3905:18, 3905:21,
3885:17, 3911:23,         3885:15, 3886:1,                                                            3905:22, 3905:23,
3912:22, 3941:5,
                                                              P             3926:14, 3937:18,
                                                                                                      3905:24, 3907:13,
                          3886:21, 3886:24,                                 3943:4, 3943:9,
3941:6, 3942:19,          3892:12, 3923:25,                                 3943:12                   3907:22, 3908:4,
3963:23                   3924:1                    p.m [9] - 3867:8,                                 3908:7, 3908:11,
                                                                             Peed [5] - 3869:3,
 OFFICE [1] - 3867:16      opinions [1] - 3873:2   3871:10, 3910:10,                                  3908:12, 3908:18,
                                                                            3870:13, 3871:12,
 official [1] - 3970:12    opportunity [1] -       3910:11, 3917:24,                                  3909:11, 3909:13,
                                                                            3926:13, 3929:3
 Official [1] - 3868:1    3871:18                  3918:10, 3929:11,                                  3912:12, 3916:24,
                                                                             pen [1] - 3878:6
 omitted [2] -             opposite [3] -          3930:9, 3969:8                                     3927:5, 3927:9,
                                                                             pens [1] - 3940:18
3957:21, 3957:24          3885:2, 3921:3,           Page [2] - 3869:3,                                3927:21, 3941:15,
                                                                             people [69] -
 once [2] - 3892:6,       3924:8                   3869:4                                             3955:7
                                                                            3873:12, 3873:25,
3948:19                    order [11] - 3895:8,     paid [2] - 3877:9,                                 personal [5] -
                                                                            3874:7, 3874:16,
 one [52] - 3871:7,       3895:24, 3896:2,         3900:5                                             3882:20, 3882:22,
                                                                            3874:25, 3875:4,
3873:11, 3873:18,         3896:3, 3924:25,          pair [1] - 3885:23                                3900:21, 3947:11,
                                                                            3879:10, 3879:12,
3873:20, 3878:25,         3931:10, 3931:12,         pantyhose [1] -                                   3967:10
                                                                            3881:14, 3881:15,
3880:22, 3881:12,         3936:2, 3938:17,         3918:13                                             personnel [4] -
                                                                            3882:23, 3883:11,
3881:17, 3881:19,         3951:24                   paper [3] - 3880:1,     3884:16, 3886:8,          3893:21, 3895:1,
3881:22, 3884:11,          ordered [1] - 3895:7    3889:12, 3907:7          3886:17, 3887:21,         3895:3, 3944:11
3884:12, 3884:14,          ordering [1] -           paranoia [1] - 3937:6   3887:23, 3887:24,          persons [2] -
3884:18, 3888:21,         3895:25                   part [14] - 3891:20,    3888:19, 3888:20,         3905:18, 3905:23
3892:16, 3894:4,           orders [17] -           3892:17, 3894:5,         3889:4, 3889:6,            perspective [1] -
3896:15, 3896:22,         3888:15, 3895:4,         3896:21, 3897:7,         3890:3, 3891:11,          3922:7
3896:23, 3896:25,         3895:5, 3895:18,         3903:1, 3910:15,         3891:19, 3891:20,          philanthropy [1] -
3898:3, 3901:19,          3895:25, 3924:19,        3911:17, 3912:24,        3891:21, 3896:1,          3889:25
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 119 of 125                                                        3985



 phone [67] -             3945:17                   3959:21                   3902:18, 3929:11,         3899:10, 3958:21
3875:15, 3878:11,          plane [1] - 3959:4        power [5] - 3889:2,      3929:15, 3930:9,           provided [1] - 3959:1
3878:12, 3883:5,           planned [2] - 3896:9,    3889:3, 3889:20,          3943:10, 3943:25,          providing [1] -
3883:12, 3891:16,         3949:6                    3891:12, 3891:13          3969:8, 3970:6            3895:1
3891:25, 3892:1,           planning [3] -            PowerPoint [1] -           process [2] -            proving [1] - 3925:6
3892:10, 3893:10,         3896:9, 3897:7,           3896:5                    3873:13, 3967:10           public [1] - 3899:5
3893:11, 3895:7,          3908:9                     practice [1] -             produced [1] -           pull [2] - 3897:11,
3895:11, 3895:15,          plausible [1] -          3959:24                   3970:6                    3945:6
3895:22, 3897:4,          3890:22                    practiced [1] -            Program [1] -            pulled [1] - 3879:15
3897:11, 3899:3,           play [6] - 3889:20,      3919:11                   3876:18                    pulling [1] - 3965:8
3901:13, 3905:8,          3910:23, 3933:6,           prayer [1] - 3964:5        program [3] -            pulls [1] - 3950:12
3905:11, 3905:12,         3949:16, 3952:6            precise [10] -           3877:3, 3899:12,           puppet [1] - 3937:14
3906:12, 3907:1,           playing [1] - 3935:13    3875:22, 3881:1,          3944:19                    push [1] - 3923:10
3907:25, 3911:21,          plays [1] - 3945:9       3881:22, 3882:1,            programs [1] -           pushed [4] - 3922:4,
3914:25, 3915:2,           plenty [3] - 3952:2,     3882:2, 3882:9,           3889:25                   3922:6, 3922:17,
3915:3, 3915:11,          3952:12, 3962:2           3882:10, 3882:11            prohibited [1] -        3923:8
3916:5, 3916:11,           plot [1] - 3881:24        precisely [1] -          3940:8                     put [22] - 3873:12,
3923:21, 3924:21,          plotted [2] - 3880:16,   3939:3                      project [1] - 3889:3    3875:12, 3875:13,
3933:25, 3934:8,          3883:24                    precision [3] -            projection [1] -        3877:12, 3877:22,
3934:20, 3935:4,           pod [1] - 3918:24        3936:10, 3936:15,         3889:2                    3880:5, 3880:15,
3938:14, 3938:16,          point [12] - 3892:16,    3946:13                     pronounced [1] -        3891:15, 3905:10,
3938:17, 3939:23,         3893:25, 3901:23,          prep [1] - 3876:12       3904:18                   3909:6, 3910:2,
3941:19, 3947:7,          3906:22, 3935:14,          prepared [1] -             proof [2] - 3928:6,     3918:24, 3920:14,
3949:25, 3950:1,          3941:7, 3942:6,           3910:22                   3928:25                   3921:6, 3926:19,
3950:3, 3950:7,           3944:3, 3956:18,           presence [5] -             property [2] -          3928:14, 3929:1,
3950:22, 3951:1,          3958:6, 3964:1,           3884:20, 3901:4,          3887:5, 3941:15           3945:13, 3950:22,
3951:3, 3951:5,           3967:5                    3943:2, 3943:11,            prosecutor [7] -        3954:2, 3961:15,
3951:19, 3954:24,          pointed [3] -            3943:13                   3875:10, 3877:6,          3962:17
3954:25, 3962:6,          3934:14, 3938:14,          present [4] - 3896:7,    3877:12, 3909:6,           putting [1] - 3938:11
3962:24, 3963:2,          3939:14                   3931:12, 3947:22,         3909:7, 3916:2,            puzzle [2] - 3880:4,
3966:5, 3966:11            points [4] - 3936:13,    3963:19                   3924:7                    3880:10
 phones [8] -             3940:17, 3944:15,          presented [1] -            prosecutor-colored
3878:16, 3883:2,
3883:3, 3883:14,
                          3950:3                    3898:3                    [3] - 3875:10, 3877:6,              Q
                           police [1] - 3958:19      presumably [1] -         3909:6
3883:15, 3934:4,                                    3896:22                     protect [1] - 3964:20
                           political [8] -
3934:7, 3934:16                                      presume [1] -              protected [1] -          Qaeda [1] - 3928:3
                          3872:16, 3873:2,
 photos [2] - 3909:1                                3924:15                   3887:10                    quality [1] - 3954:5
                          3874:1, 3905:24,
 phrase [1] - 3953:22     3905:25, 3915:23,          presumed [1] -             protection [14] -        Quantico [1] -
 pick [3] - 3895:15,      3936:17, 3937:4           3924:12                   3875:12, 3875:13,         3888:13
3895:22, 3957:3            politics [3] -            presumption [5] -        3875:14, 3875:21,          questioned [1] -
 picked [1] - 3900:7      3915:25, 3927:22,         3877:20, 3878:2,          3877:21, 3910:2,          3920:12
 picking [1] - 3938:25    3937:6                    3924:9, 3924:13,          3914:18, 3915:4,           questioning [1] -
 pickup [3] - 3903:7,      poor [1] - 3904:25       3928:16                   3916:2, 3918:11,          3919:5
3903:8, 3925:22            pops [1] - 3926:11        pretense [1] -           3918:12, 3924:7,           questions [10] -
 picture [11] - 3909:7,    portions [1] - 3950:3    3923:18                   3929:1                    3887:18, 3890:18,
3921:5, 3921:6,            posed [2] - 3953:4,       pretty [1] - 3916:21       protests [1] -          3905:9, 3918:9,
3922:6, 3922:17,          3954:11                    principle [1] - 3967:3   3958:20                   3953:3, 3953:11,
3923:8, 3923:10,                                     prison [2] - 3873:11,      prove [12] - 3871:25,   3954:11, 3957:18,
                           position [8] - 3889:4,
3941:19, 3941:23,                                   3873:12                   3884:13, 3884:20,         3957:19, 3965:7
                          3891:12, 3891:13,
3948:13                   3892:8, 3926:8,            problem [1] -            3887:16, 3887:20,          quick [1] - 3925:3
 pictures [2] -           3935:22, 3958:21,         3910:23                   3893:8, 3893:9,            quickly [5] - 3871:4,
3874:20, 3922:4           3960:16                    problematic [1] -        3894:13, 3905:10,         3878:6, 3929:18,
 pin [3] - 3882:21,        positions [1] -          3888:18                   3907:20, 3935:14,         3929:20, 3936:11
3946:4                    3915:19                    proceed [3] -            3951:25                    quiet [2] - 3915:25,
 place [1] - 3896:15       positive [1] - 3960:2    3902:23, 3930:10,           proved [2] - 3890:25,   3927:21
 Plaintiff [1] - 3867:4    possible [2] -           3968:23                   3891:17                    quote [1] - 3953:23
 plan [8] - 3880:1,       3929:25, 3967:18           Proceedings [1] -          proven [1] - 3908:1      quotes [1] - 3905:12
3884:23, 3884:24,          postwar [1] -            3969:24                     proves [1] - 3924:11
3885:21, 3886:3,          3891:11                    proceedings [10] -         provide [4] -
3893:24, 3894:14,          potential [1] -          3871:10, 3901:3,          3882:25, 3895:2,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 120 of 125                                                      3986



                         3944:18, 3944:21,         regular [7] - 3875:3,     reporting [3] -           Rewards [1] -
          R
                         3944:23, 3944:24         3904:1, 3904:3,           3958:17, 3961:25,         3899:11
                          recess [1] - 3929:14    3913:12, 3920:23,         3966:9                     rewards [9] - 3926:3,
 radio [4] - 3921:13,     recognize [1] -         3927:21, 3949:10           reports [1] - 3957:20    3944:16, 3944:18,
3947:24, 3955:5,         3948:11                   relate [1] - 3931:18      represented [1] -        3944:20, 3945:6,
3955:11                   recognized [1] -         related [1] - 3945:1     3928:18                   3945:7, 3961:7,
 radioed [1] - 3927:9    3911:7                    relationship [4] -        requires [2] - 3872:7,   3961:9, 3961:10
 rained [1] - 3884:6      recollection [3] -      3932:15, 3961:16,         3928:17                    rich [1] - 3926:7
 raise [1] - 3940:5      3895:10, 3922:16,        3963:9, 3966:6             research [1] -            ride [1] - 3963:20
 raised [1] - 3887:18    3967:2                    relationships [3] -      3967:23                    risk [1] - 3961:15
 Raj [1] - 3927:8         record [11] - 3899:5,   3904:7, 3904:23,           resentments [1] -         role [13] - 3937:17,
 ran [1] - 3888:24       3901:11, 3901:14,        3913:17                   3905:1                    3938:18, 3939:18,
 random [1] - 3967:10    3902:7, 3906:15,          release [1] - 3930:2      resolve [1] - 3959:25    3941:8, 3941:17,
 randomly [1] -          3919:17, 3929:16,         relevant [5] - 3908:4,    respect [2] - 3889:7,    3949:16, 3949:19,
3962:16                  3930:18, 3931:18,        3908:11, 3963:6,          3949:23                   3952:6, 3961:13,
 RDR [3] - 3868:1,       3934:17, 3942:25         3963:7                     respected [1] -          3963:21, 3963:22,
3970:3, 3970:12           recorded [1] -           reliable [1] - 3950:6    3889:6                    3963:23
 re [1] - 3967:25        3964:13                   rely [4] - 3878:12,       respond [2] -             roles [1] - 3945:10
 re-call [1] - 3967:25    recordings [1] -        3882:22, 3950:2,          3936:25, 3965:13           roof [3] - 3935:20,
 reacted [1] - 3935:16   3919:16                  3964:13                    responded [1] -          3936:13, 3946:10
 read [9] - 3872:5,       records [27] -           remain [1] - 3920:4      3965:6                     Room [6] - 3868:3,
3877:16, 3889:11,        3878:11, 3878:12,         remained [1] -            responsibilities [1] -   3874:22, 3912:16,
3896:7, 3896:11,         3890:12, 3905:8,         3967:13                   3872:20                   3912:23, 3941:13,
3906:25, 3940:7,         3905:11, 3905:12,         remember [26] -           responsible [5] -        3970:14
3952:10, 3952:12         3906:8, 3907:5,          3874:15, 3875:22,         3883:16, 3899:3,           room [8] - 3880:4,
 ready [3] - 3876:11,    3907:6, 3907:21,         3875:23, 3876:4,          3924:1, 3954:7,           3909:15, 3919:5,
3896:16, 3968:24         3907:23, 3908:25,        3918:7, 3931:14,          3966:18                   3965:23, 3968:6,
 real [1] - 3898:15      3910:3, 3916:12,         3932:13, 3935:8,           rest [4] - 3920:8,       3968:16, 3968:25
 reality [1] - 3942:24   3924:13, 3949:25,        3937:8, 3938:18,          3967:13, 3968:8,           rope [1] - 3910:13
 realize [1] - 3948:24   3950:1, 3950:3,          3938:20, 3942:10,         3968:15                    roughly [1] - 3941:1
 realized [1] -          3950:7, 3950:16,         3951:9, 3953:5,            restaurant [1] -          rounds [1] - 3936:11
3946:18                  3950:22, 3950:24,        3953:23, 3953:24,         3953:6                     roundtable [1] -
 really [6] - 3881:17,   3951:4, 3951:5,          3956:2, 3956:6,            restraint [1] -          3899:2
3909:2, 3934:6,          3951:19, 3966:5          3956:11, 3956:21,         3918:13                    route [1] - 3898:13
3946:8, 3947:6,           recounting [1] -        3957:17, 3957:25,          retelling [1] -           Roy [9] - 3888:22,
3953:25                  3922:7                   3960:20, 3965:5,          3900:10                   3900:23, 3902:22,
 reason [20] -            recovered [1] -         3965:11                    revenge [1] -            3902:25, 3931:13,
3873:13, 3879:18,        3903:11                   remembers [2] -          3898:20                   3938:20, 3960:8,
3891:1, 3892:13,          recovering [1] -        3900:6                     revenging [1] -          3960:19, 3960:20
3897:15, 3899:7,         3900:21                   remind [1] - 3966:24     3927:4                     RPG [4] - 3935:16,
3905:4, 3905:5,           red [2] - 3878:6,        repeat [1] - 3938:15      review [3] - 3874:14,    3935:22, 3936:1,
3910:12, 3913:22,        3940:18                   repeatedly [1] -         3962:11, 3964:9           3936:8
3913:25, 3914:7,          redirect [2] -          3923:3                     reviewed [2] -            RPGs [3] - 3900:12,
3915:9, 3921:9,          3895:23, 3951:9           report [5] - 3895:19,    3876:10, 3876:11          3949:2, 3952:20
3921:25, 3941:7,          referred [1] - 3950:9   3923:11, 3961:19,          reviewing [1] -           ruler [1] - 3946:6
3943:1, 3946:14,          reflect [1] - 3922:14   3968:15, 3968:16          3919:8                     rules [1] - 3918:16
3967:21                   refresh [1] - 3895:9     reported [1] -            revolution [14] -         rumbling [1] -
 reasonable [11] -        refreshed [1] -         3963:18                   3872:16, 3872:18,         3879:12
3872:7, 3884:13,         3922:15                   REPORTED [1] -           3873:9, 3885:16,           rummaging [1] -
3887:17, 3890:25,         refuse [1] - 3953:9     3868:1                    3892:12, 3892:25,         3942:18
3891:17, 3894:14,         regard [1] - 3883:20     reporter [8] -           3894:24, 3904:5,           rumors [2] -
3905:10, 3908:1,          regarded [1] -          3929:21, 3953:2,          3913:13, 3913:18,         3886:19, 3887:1
3928:25, 3965:20,        3919:24                  3953:6, 3953:14,          3914:4, 3927:20,           run [2] - 3950:10
3965:21                   regarding [5] -         3953:18, 3953:21,         3958:16                    running [2] - 3949:2,
 reassert [1] - 3892:8   3913:22, 3937:8,         3954:2, 3954:15            revolutionary [1] -      3952:19
 rebuttal [2] -          3943:19, 3944:2,          Reporter [2] -           3886:21                    RYAN [1] - 3867:20
3904:20, 3929:6          3957:6                   3868:1, 3970:12            reward [7] - 3877:10,
 receive [1] - 3929:6     registering [1] -        reporter's [3] -         3944:21, 3944:24,
 received [6] -          3906:11                  3954:4, 3954:5,           3945:2, 3945:5,
3888:11, 3940:14,         regret [1] - 3883:8     3954:11                   3957:14
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 121 of 125                                                         3987



           S               see [45] - 3870:19,       sent [6] - 3870:10,       shootout [1] -            sinister [1] - 3909:2
                          3874:24, 3875:6,          3870:12, 3897:12,         3964:17                    sit [6] - 3870:8,
                          3875:14, 3877:6,          3923:10, 3927:12,          short [1] - 3933:6       3871:22, 3872:23,
 sacrifices [2] -         3877:7, 3877:16,          3937:14                    shot [2] - 3879:12,      3928:5, 3958:7,
3928:23, 3928:24          3880:11, 3880:18,          separate [1] - 3944:4    3939:6                    3959:22
 safe [2] - 3958:20,      3882:5, 3888:9,            separated [1] -           shots [1] - 3891:7        site [9] - 3885:12,
3968:13                   3891:2, 3896:17,          3940:2                     shoulder [1] - 3949:3    3885:17, 3910:14,
 Saglusi [10] -           3898:12, 3903:12,          September [3] -           show [10] - 3872:3,      3910:15, 3911:14,
3886:22, 3888:3,          3905:4, 3905:5,           3906:6, 3908:7,           3874:11, 3875:17,         3911:18, 3956:9,
3923:22, 3923:24,         3905:11, 3910:6,          3916:10                   3877:5, 3881:24,          3956:10, 3956:14
3924:5, 3930:22,          3911:22, 3911:24,          sequence [13] -          3883:24, 3894:16,          sits [1] - 3924:11
3931:1, 3931:4,           3911:25, 3916:2,          3875:23, 3876:2,          3910:12, 3910:22,          sitting [2] - 3906:21,
3931:6, 3947:10           3916:4, 3924:24,          3876:4, 3917:15,          3969:14                   3939:23
 Salah [6] - 3904:15,     3927:2, 3929:8,           3917:18, 3917:21,          showed [11] -             situation [1] -
3913:3, 3913:11,          3933:16, 3934:4,          3920:10, 3920:11,         3877:3, 3880:16,          3891:11
3913:19, 3914:4,          3934:6, 3934:8,           3935:23, 3937:24,         3883:13, 3895:9,           six [3] - 3908:13,
3914:15                   3935:21, 3938:10,         3938:23, 3939:15,         3910:4, 3910:17,          3908:21, 3925:20
 Salami [1] - 3904:17     3939:25, 3941:22,         3939:17                   3910:24, 3911:5,           sleep [1] - 3878:19
 sanitized [2] -          3948:4, 3949:12,           series [3] - 3881:19,    3922:15, 3926:16,          sleeping [3] -
3905:19, 3905:20          3952:22, 3955:13,         3918:11, 3944:10          3962:20                   3919:1, 3919:2,
 sat [1] - 3904:5         3958:12, 3966:4,           servant [1] - 3946:19     showing [3] -            3920:1
 save [3] - 3898:23,      3966:5, 3969:5,            service [1] - 3968:5     3908:25, 3957:2,           sleight [1] - 3879:6
3939:5, 3939:6            3969:11                    services [1] -           3962:8                     slices [1] - 3910:25
 saw [17] - 3876:10,       seem [1] - 3883:16       3967:19                    shown [1] - 3946:4        slide [6] - 3908:24,
3879:10, 3887:21,          sees [2] - 3949:1,        SESSION [1] -             shows [6] - 3892:7,      3910:6, 3910:12,
3889:9, 3889:16,          3963:13                   3867:10                   3921:10, 3926:15,         3910:17, 3946:3,
3922:4, 3922:23,           SEIFERT [19] -            sessions [1] -           3936:13, 3942:1,          3946:6
3922:25, 3923:15,         3867:15, 3870:3,          3876:12                   3946:4                     slides [1] - 3908:25
3924:14, 3934:23,         3870:8, 3870:21,           setting [2] - 3941:15,    shred [3] - 3878:8,       small [3] - 3886:16,
3935:16, 3936:1,          3870:25, 3871:2,          3951:11                   3883:21, 3894:21          3896:14, 3915:16
3946:17, 3946:20,         3871:6, 3890:17,           seven [3] - 3917:22,      Shuku [1] - 3927:8        smartphone [1] -
3961:18, 3962:20          3897:25, 3901:1,          3929:5, 3929:8             sic [1] - 3897:13        3883:17
 scare [1] - 3881:18      3901:10, 3901:12,          seven-hour [1] -          side [7] - 3890:8,        smartphones [1] -
 scared [1] - 3955:11     3901:18, 3901:24,         3917:22                   3894:4, 3901:4,           3883:18
 scariest [1] - 3928:4    3902:11, 3904:19,          seven-minute [1] -       3935:19, 3935:22,          smiled [1] - 3874:3
 scene [2] - 3888:23,     3969:13, 3969:19,         3929:5                    3943:11                    Smith [1] - 3939:6
3966:10                   3969:23                    several [4] - 3884:14,    side-bar [2] - 3901:4,    so-called [1] -
 Scott [1] - 3875:21       Seifert [4] - 3934:14,   3911:24, 3918:15,         3943:11                   3926:6
 Scouts [2] - 3914:23,    3939:14, 3944:13,         3927:1                     side-by-side [1] -        social [3] - 3889:25,
3940:14                   3962:20                    shaker [1] - 3873:3      3935:19                   3915:7, 3921:20
 scratcher [1] -           selected [1] -            shape [1] - 3951:6        sides [2] - 3966:25,      someone [28] -
3898:15                   3967:10                    Shari [1] - 3904:14      3969:10                   3872:21, 3874:20,
 screeching [1] -          selection [2] -           Sharia [13] -             signing [1] - 3907:7     3875:16, 3876:4,
3935:9                    3967:9, 3968:22           3889:22, 3889:23,          silent [1] - 3920:4      3877:9, 3878:15,
 Sean [1] - 3939:6         send [2] - 3891:24,      3896:17, 3896:22,          similar [1] - 3891:23    3878:20, 3881:21,
 Seat [2] - 3967:14       3969:20                   3896:23, 3897:3,           simple [7] - 3872:11,    3883:16, 3885:20,
 seats [2] - 3967:11       sending [1] -            3912:13, 3912:17,         3872:14, 3874:4,          3886:24, 3887:13,
 second [7] -             3960:24                   3915:6, 3921:14,          3892:24, 3920:3,          3889:6, 3891:4,
3871:18, 3881:19,          senior [1] - 3957:10     3922:25, 3928:3           3935:17, 3959:6           3906:19, 3907:25,
3899:17, 3900:10,          sense [15] - 3876:3,      Sharif [1] - 3904:12      simply [13] -            3911:11, 3911:25,
3917:8, 3940:24           3890:21, 3908:6,           sheep [3] - 3881:18,     3930:23, 3934:2,          3912:11, 3913:17,
 secret [1] - 3879:13     3917:23, 3920:9,          3935:14, 3935:15          3934:11, 3935:4,          3914:4, 3920:10,
 secure [3] - 3960:17,    3939:15, 3939:18,          sheet [2] - 3880:1,      3936:6, 3945:7,           3922:6, 3922:17,
3960:24, 3964:16          3939:21, 3940:2,          3907:7                    3957:5, 3958:23,          3923:4, 3924:15,
 Security [2] -           3940:16, 3941:21,          shell [1] - 3935:7       3959:3, 3960:9,           3928:24
3912:15, 3912:23          3946:24, 3954:9,                                    3963:19, 3963:20,          sometimes [2] -
                                                     Shield [3] - 3902:8,
 security [6] - 3873:7,   3961:21, 3966:8                                     3964:3                    3897:18, 3914:15
                                                    3903:2, 3903:3
3882:25, 3883:1,           senses [1] - 3957:16                                single [3] - 3872:5,      somewhere [2] -
                                                     ship [2] - 3921:7,
3909:14, 3909:15,          sensitive [1] -                                    3872:6, 3872:17           3899:20, 3925:12
                                                    3924:2
3957:10                   3885:18                                              singular [1] - 3957:5     soon [3] - 3871:22,
                                                     shooting [1] - 3938:9
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 122 of 125                                                        3988



3931:25, 3964:24           spy [8] - 3936:22,        step [2] - 3887:3,       3916:21                   system [2] - 3877:19,
 sophisticated [1] -      3937:3, 3942:14,          3887:13                    struck [1] - 3943:17    3928:6
3896:13                   3942:15, 3942:16,          steps [1] - 3918:11       structure [1] -
 sorry [3] - 3918:22,     3942:19, 3942:21,          Stevens [2] -            3968:21                             T
3935:19, 3938:14          3952:3                    3900:22, 3928:24           studied [1] - 3910:9
 sound [2] - 3881:10       spying [1] - 3936:21      stick [1] - 3943:21       stuff [4] - 3885:24,
                           square [2] - 3881:1,                                                         table [1] - 3877:11
 sounds [1] - 3938:6                                 still [8] - 3874:12,     3894:11, 3912:3,
                          3881:4                                              3939:10                   Tactical [1] - 3933:19
 south [2] - 3880:17,                               3890:25, 3894:7,
3881:8                     stand [3] - 3872:12,     3913:19, 3914:24,          stupid [1] - 3892:2      tag [1] - 3945:18
 speaking [4] -           3925:13, 3927:17          3919:11, 3920:18,          subgroups [3] -          tail [1] - 3952:21
3902:9, 3902:10,           standing [2] -           3938:12                   3896:18, 3896:23,         talking-to [1] -
3902:22, 3902:25          3932:3, 3948:15            stipulation [8] -        3897:1                   3892:8
 spear [1] - 3949:16       standoff [2] -           3875:7, 3877:16,           submit [2] - 3959:19,    talks [2] - 3908:23,
 Special [4] -            3888:25, 3889:1           3907:4, 3912:5,           3961:24                  3953:12
3931:22, 3932:1,           start [6] - 3870:16,     3913:7, 3919:23,           submits [1] -            tampered [2] -
3932:4, 3938:5            3906:18, 3937:20,         3927:24, 3961:13          3966:14                  3950:17, 3951:6
 special [13] - 3885:7,   3958:8, 3965:24,           stipulations [6] -        submitted [1] -          target [3] - 3881:16,
3885:9, 3885:14,          3968:13                   3896:6, 3896:17,          3870:24                  3945:22
3886:1, 3886:21,           started [6] - 3907:3,    3925:19, 3926:2,           submitting [1] -         targeting [1] -
3886:24, 3892:12,         3917:16, 3918:22,         3958:11, 3959:15          3871:2                   3961:16
3903:16, 3903:23,         3942:21, 3969:3            stone [2] - 3905:7,       subscriber [1] -         Tariq [1] - 3889:12
3923:25, 3947:9            starts [1] - 3944:6      3920:8                    3950:25                   tarmac [1] - 3960:25
 specific [3] -            state [1] - 3902:16       stood [1] - 3877:24       Sudani [1] - 3912:11     team [3] - 3886:20,
3897:14, 3900:12,          statement [15] -          stop [3] - 3927:5,        sudden [1] - 3894:24    3946:12, 3964:21
3951:10                   3895:6, 3902:13,          3963:22, 3966:3            suggest [2] -            technological [1] -
 specifically [1] -       3902:21, 3917:4,           stopped [1] -            3934:21, 3969:13         3934:15
3938:13                   3917:8, 3917:20,          3913:18                    suggesting [1] -         technology [1] -
 spectacular [1] -        3917:25, 3919:17,          stopping [1] - 3927:4    3901:22                  3883:12
3894:25                   3919:20, 3920:13,          stops [1] - 3910:20       suggests [1] -           teenagers [1] -
 speculated [1] -         3922:10, 3923:18,          store [5] - 3872:15,     3946:23                  3914:23
3934:12                   3932:9, 3955:16,          3872:19, 3886:2,           summaries [1] -          telephone [1] -
 speculation [5] -        3966:6                    3892:24, 3893:16          3876:11                  3939:16
3930:18, 3934:3,           statements [5] -          stored [1] - 3907:8       super [2] - 3881:25      ten [4] - 3907:16,
3940:8, 3950:16,          3936:24, 3939:16,          stores [1] - 3927:18      superpower [1] -        3911:4, 3939:11
3965:17                   3948:11, 3954:12,          stories [4] - 3924:13,   3894:25                   ten-minute [2] -
 speeding [1] -           3964:12                   3928:19, 3928:20,          superpower's [1] -      3911:4
3879:11                    STATES [4] - 3867:1,     3928:21                   3886:2                    term [2] - 3875:11,
 spending [1] -           3867:3, 3867:11,           story [15] - 3876:14,     supports [1] -          3889:7
3911:7                    3867:16                   3876:16, 3898:7,          3966:17                   terminology [1] -
 spent [4] - 3893:13,      States [18] - 3868:2,    3899:7, 3899:15,           supposed [8] -          3875:20
3913:23, 3915:20,         3872:9, 3872:22,          3899:17, 3899:18,         3885:2, 3887:16,          terms [19] - 3873:19,
3919:8                    3891:14, 3892:20,         3899:19, 3900:6,          3894:13, 3897:17,        3903:21, 3931:13,
 sphere [1] - 3874:1      3892:21, 3893:24,         3921:13, 3922:1,          3907:20, 3928:15,        3937:4, 3937:24,
 spin [2] - 3895:21,      3894:15, 3898:8,          3923:3, 3925:23,          3953:13                  3939:18, 3942:3,
3909:16                   3899:10, 3908:11,         3926:11                    supposedly [4] -        3945:9, 3945:15,
 spliced [1] - 3874:12    3920:25, 3937:7,           story's [2] - 3900:9,    3897:17, 3908:15,        3949:9, 3951:20,
 spot [2] - 3882:7,       3938:1, 3938:2,           3903:12                   3909:10, 3957:12         3954:10, 3954:16,
3882:8                    3940:1, 3958:22,           straight [1] - 3912:15                            3957:8, 3959:8,
                                                                               surprised [6] -
 spotters [1] -           3970:13                    strangers [1] -                                   3961:9, 3961:25,
                                                                              3897:24, 3898:10,
3881:16                    station [2] - 3921:14,   3958:8                                             3963:9, 3965:1
                                                                              3910:5, 3953:15,
 spotting [1] -           3947:24                    street [3] - 3935:3,     3953:20, 3953:22          terrific [1] - 3969:22
3881:21                    statute [1] - 3876:23    3941:22, 3959:23           surprising [1] -         terrified [1] - 3920:2
 spouses [1] - 3896:2      stay [2] - 3888:12,       Street [2] - 3867:17,    3917:5                    testified [17] -
 spread [1] - 3887:1      3941:7                    3867:21                    sustain [1] - 3902:4    3876:18, 3880:20,
 spreadsheet [9] -         stayed [2] - 3873:14,     streets [1] - 3963:13                             3881:10, 3897:2,
                                                                               swept [3] - 3875:8,
3890:12, 3905:13,         3963:17                    strike [6] - 3901:24,                             3913:5, 3913:14,
                                                                              3963:11, 3963:12
3905:16, 3905:17,          steadfast [1] -          3901:25, 3902:20,                                  3931:10, 3932:16,
                                                                               switch [2] - 3888:19,
3905:19, 3905:21,         3956:22                   3935:22, 3935:23,                                  3936:2, 3944:25,
                                                                              3906:13
3905:22, 3907:11,          stenographic [1] -       3936:8                                             3946:1, 3946:7,
                                                                               switchover [1] -
3909:25                   3970:5                     strong [2] - 3873:2,                              3948:14, 3955:3,
                                                                              3906:19
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 123 of 125                                                        3989



3955:4, 3955:10,          3958:18                   3961:10                    treated [1] - 3964:15    3917:21, 3919:8,
3956:4                     theories [1] -            TIMOTHY [1] -             TRIAL [1] - 3867:10      3927:5, 3936:7,
 testify [5] - 3876:11,   3909:16                   3867:20                    trial [20] - 3871:8,     3939:5, 3939:6,
3913:8, 3926:5,            theory [10] -             tip [1] - 3949:15        3876:22, 3876:25,         3940:11, 3948:8,
3959:2, 3960:8            3878:24, 3879:1,           tired [3] - 3889:21,     3877:4, 3877:7,           3957:3, 3957:13,
 testifying [3] -         3882:14, 3883:23,         3890:4, 3906:22           3877:8, 3884:1,           3960:16, 3960:22,
3919:12, 3926:8,          3885:22, 3887:12,          tires [2] - 3879:11,     3900:15, 3901:13,         3964:2
3935:8                    3891:5, 3910:14,          3935:9                    3904:7, 3907:21,           Tuesday [1] - 3867:7
 testimony [41] -         3911:15, 3959:11           toasters [1] - 3947:1    3926:10, 3928:11,          turn [3] - 3942:19,
3874:15, 3876:20,          there'd [1] - 3943:18     today [3] - 3870:18,     3928:12, 3950:19,         3958:23, 3964:19
3876:22, 3877:9,           thereafter [1] -         3967:8, 3968:7            3956:9, 3956:14,           turned [1] - 3961:8
3877:10, 3881:14,         3939:18                    together [9] -           3956:15, 3967:7,           turns [1] - 3952:22
3895:6, 3896:21,           thereto [1] - 3929:24    3871:14, 3880:5,          3967:12                    TV [2] - 3946:25,
3897:8, 3918:25,           Thereupon [1] -          3885:16, 3901:19,          trials [1] - 3876:24     3947:1
3922:10, 3924:18,         3929:14                   3932:15, 3945:13,          tribal [1] - 3926:23      two [37] - 3872:15,
3930:23, 3930:24,          they've [6] - 3884:11,   3962:22, 3962:23           tribe [2] - 3898:19,     3874:21, 3880:4,
3931:20, 3932:6,          3887:3, 3905:10,           tomorrow [3] -           3959:9                    3881:20, 3883:20,
3932:24, 3934:1,          3908:25, 3920:15,         3930:3, 3968:9,            trick [1] - 3917:15      3887:23, 3887:24,
3934:5, 3934:11,          3940:2                    3968:12                    tried [7] - 3899:13,     3888:5, 3888:8,
3936:19, 3937:8,           thief [1] - 3923:23       tons [1] - 3925:19       3934:21, 3942:6,          3888:24, 3889:9,
3941:9, 3942:25,           thin [1] - 3940:11        took [12] - 3897:6,      3945:12, 3955:24,         3889:17, 3889:20,
3944:18, 3944:20,          thinking [1] - 3891:9    3898:13, 3921:4,          3959:10, 3969:9           3891:3, 3891:19,
3944:22, 3944:25,          thinks [2] - 3918:6,     3922:6, 3922:11,           tries [2] - 3892:7,      3892:11, 3898:9,
3945:6, 3945:8,           3918:8                    3922:16, 3923:8,          3944:3                    3899:21, 3900:17,
3945:23, 3945:24,          third [2] - 3880:3,      3941:17, 3941:18,          Tripoli [3] - 3957:24,   3901:18, 3905:6,
3946:2, 3949:9,           3907:22                   3946:16, 3946:21,         3958:3, 3958:8            3908:19, 3912:9,
3951:15, 3951:18,          third-most-              3947:5                     trouble [1] - 3921:4     3912:10, 3912:13,
3953:17, 3957:6,          contacted [1] -            tool [1] - 3963:5         troubles [1] -           3914:21, 3915:13,
3960:10, 3965:11,         3907:22                    top [4] - 3880:17,       3871:20                   3920:4, 3926:3,
3965:12                    threat [1] - 3883:7      3882:6, 3904:18,           truck [6] - 3903:7,      3927:12, 3927:18,
 text [1] - 3950:4         threaten [2] - 3886:8,   3916:5                    3903:8, 3960:9,           3930:4, 3955:4,
 THE [46] - 3867:1,       3887:2                     total [1] - 3926:4       3960:11, 3960:12,         3955:6, 3957:15,
3867:11, 3867:15,          threatened [3] -          touch [5] - 3873:14,     3961:23                   3962:15
3867:16, 3867:19,         3897:14, 3899:6,          3940:17, 3944:14,          truckload [4] -           tying [4] - 3883:22,
3870:1, 3870:7,           3926:23                   3962:13, 3964:11          3900:7, 3956:25,          3962:21, 3962:22,
3870:13, 3870:16,          threatening [1] -         touched [1] -            3957:1, 3957:4            3962:23
3870:23, 3871:1,          3898:6                    3944:15                    true [10] - 3902:13,      types [1] - 3936:21
3871:5, 3871:7,                                      towards [2] - 3937:6,    3907:10, 3917:13,
                           threats [2] - 3898:17,
3871:11, 3872:13,                                   3963:16                   3926:22, 3936:16,                   U
                          3898:19
3872:24, 3890:19,                                    town [3] - 3885:10,      3956:24, 3957:23,
                           three [7] - 3879:11,
3898:1, 3901:2,                                     3886:16, 3915:17          3964:6, 3970:4,
                          3881:13, 3907:22,                                                              Ubaydah [8] -
3901:5, 3901:11,                                     Toyota [1] - 3960:12     3970:5
                          3911:9, 3918:18,                                                              3873:21, 3885:6,
3901:22, 3902:4,                                                               trust [7] - 3888:7,
                          3956:2, 3967:11            track [1] - 3871:7
3902:6, 3902:16,                                                                                        3911:8, 3933:3,
                           threw [3] - 3872:6,       tracker [1] - 3934:20    3891:19, 3892:15,
3902:20, 3904:20,                                                                                       3933:14, 3947:25,
                          3918:19, 3918:20           transcript [2] -         3928:9, 3943:20,
3926:13, 3929:3,                                                                                        3951:2, 3963:16
                           throughout [2] -         3970:5, 3970:6            3958:5, 3965:24
3929:13, 3929:16,                                                                                        Ubaydi [58] - 3873:5,
                          3949:7, 3964:22            TRANSCRIPT [1] -          trusted [5] - 3926:16,
3929:20, 3929:23,                                                                                       3874:23, 3887:25,
                           throw [1] - 3890:14      3867:10                   3938:19, 3946:19,
3930:1, 3930:7,                                                                                         3888:10, 3888:12,
                           thump [1] - 3881:10       transfer [3] -           3949:11
3930:10, 3937:19,                                                                                       3897:5, 3897:10,
                           tie [3] - 3880:13,       3955:23, 3956:1,           truthful [1] - 3906:3
3943:6, 3943:17,                                                                                        3897:22, 3898:5,
                          3882:14, 3900:15          3957:7                     try [8] - 3897:12,
3954:18, 3964:8,                                                                                        3898:22, 3902:9,
                           tied [2] - 3880:12,       transferred [3] -        3903:6, 3910:13,
3966:21, 3968:15,                                                                                       3903:9, 3903:13,
                          3901:18                   3916:13, 3950:11,         3925:3, 3929:22,
3969:9, 3969:16,                                                                                        3904:8, 3904:14,
                           Tiegen [5] - 3881:9,     3964:23                   3930:12, 3945:11,
3969:22                                                                                                 3905:1, 3906:3,
                          3881:17, 3898:12,          translation [1] -        3960:18
 theme [1] - 3895:20                                                                                    3907:15, 3909:4,
                          3935:21, 3936:8           3964:13                    trying [24] - 3876:8,
 themselves [4] -                                                                                       3912:12, 3912:18,
                           timeline [4] - 3919:9,    translator [1] -         3888:24, 3889:3,
3895:23, 3913:16,                                                                                       3916:4, 3916:9,
                          3919:10, 3937:24,         3965:8                    3889:4, 3890:4,
3917:11, 3919:10                                                                                        3916:14, 3933:15,
                          3964:2                     traveling [1] - 3948:1   3895:20, 3903:9,
 then-existing [1] -                                                                                    3943:12, 3945:3,
                           timing [2] - 3936:11,     travels [1] - 3896:14    3905:9, 3916:1,
                                                                                                        3948:14, 3951:7,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 124 of 125                                                     3990



3951:8, 3951:18,         3924:1                    usefulness [1] -                                  wear [1] - 3910:2
                                                                                     W
3952:23, 3952:25,         UNITED [4] - 3867:1,    3900:18                                            wearing [1] -
3953:1, 3953:4,          3867:3, 3867:11,                                                           3928:15
                                                                             wait [2] - 3933:22,
3953:22, 3953:23,        3867:16                             V                                       web [1] - 3904:23
3954:6, 3954:12,          united [1] - 3868:2                               3968:9                   website [3] - 3877:4,
3954:16, 3954:22,         United [17] - 3872:8,                              waiting [3] -          3944:17, 3945:7
3955:10, 3955:24,        3872:21, 3891:14,         value [2] - 3947:2,      3899:24, 3906:13,        week [1] - 3899:20
3956:2, 3956:4,          3892:20, 3892:21,        3947:3                    3906:22                  weeks [1] - 3899:21
3956:19, 3957:6,         3893:24, 3894:15,         values [2] - 3877:24,     waived [1] - 3920:4     welcome [1] -
3958:12, 3959:1,         3898:8, 3899:10,         3877:25                    Walid [1] - 3904:12    3871:11
3959:12, 3959:18,        3908:10, 3920:25,         vehicle [1] - 3948:3      walk [1] - 3947:12      Western [1] -
3959:20, 3960:2,         3937:6, 3938:1,           vehicles [4] -            walked [1] - 3947:20   3889:24
3960:3, 3960:6,          3938:2, 3940:1,          3900:11, 3925:21,          walking [5] -           whatsoever [5] -
3960:15, 3960:23,        3958:22, 3970:13         3927:12, 3957:7           3874:25, 3935:3,        3878:22, 3893:12,
3962:4                    unknowingly [1] -        verbal [1] - 3918:13     3936:4, 3941:21,        3935:5, 3954:9,
 Ubaydi's [4] -          3884:22                   verdict [4] - 3870:22,   3963:12                 3958:10
3899:1, 3899:19,          unknown [1] -           3871:2, 3968:3,            wall [9] - 3881:13,     white [5] - 3903:7,
3951:18, 3954:10         3905:23                  3969:19                   3881:19, 3935:16,       3925:22, 3960:9,
 Ubben [1] - 3936:6       unless [2] - 3915:10,    version [1] - 3948:10    3935:20, 3935:23,       3960:12
 UBJ [10] - 3878:8,      3941:20                   versus [1] - 3886:14     3935:24, 3946:17,        whole [14] - 3895:5,
3891:20, 3903:21,         unlike [1] - 3908:16     vessel [2] - 3964:23,    3947:6, 3947:8          3909:7, 3911:13,
3913:13, 3914:3,          unlock [1] - 3926:1     3965:4                     walls [1] - 3934:21    3931:8, 3933:1,
3914:15, 3921:14,         unnamed [1] -            victory [1] - 3933:18     wants [12] - 3875:9,   3933:24, 3947:21,
3933:16, 3947:9,         3916:24                   video [24] - 3870:6,     3888:11, 3888:12,       3949:25, 3954:24,
3947:16                   untruthful [1] -        3871:21, 3874:24,         3906:3, 3920:7,         3959:9, 3959:13,
 ultimate [3] -          3906:3                   3875:5, 3889:9,           3925:7, 3930:15,        3961:11, 3962:12,
3881:16, 3889:23,         up [43] - 3870:18,      3889:16, 3892:9,          3940:5, 3948:17,        3964:12
3953:12                  3872:2, 3875:8,          3910:9, 3910:18,          3950:2, 3950:5,          wholesale [1] -
 ultimately [1] -        3877:22, 3892:7,         3910:19, 3910:22,         3961:1                  3885:3
3921:25                  3895:15, 3895:22,        3911:3, 3912:9,            war [1] - 3889:4        Wickland [5] -
 uncle [12] - 3873:14,   3899:8, 3900:7,          3918:2, 3918:3,            warriors [1] -         3875:22, 3917:16,
3898:23, 3904:21,        3904:17, 3904:23,        3919:9, 3933:20,          3886:23                 3920:11, 3939:2,
3904:22, 3905:3,         3904:24, 3906:23,        3935:14, 3936:11,          Washington [5] -       3939:3
3905:4, 3905:6,          3910:4, 3918:19,         3941:14, 3962:9,          3867:6, 3867:18,         willing [2] - 3883:24,
3926:25, 3927:1,         3918:20, 3920:6,         3962:24, 3963:4,          3867:22, 3868:4,        3899:9
3927:19, 3932:14,        3922:8, 3926:11,         3966:5                    3970:14                  win [1] - 3889:24
3932:16                  3926:16, 3927:16,         videos [2] - 3887:21,     wasta [3] - 3888:22,    winds [1] - 3968:2
 uncle's [1] - 3927:7    3929:21, 3932:25,        3910:24                   3889:6, 3890:9           wiped [1] - 3907:12
 under [8] - 3873:11,    3935:9, 3937:9,           view [1] - 3937:13        waste [1] - 3874:13     wiretaps [1] -
3877:19, 3888:16,        3937:10, 3941:3,          violence [1] -            watch [4] - 3875:5,    3893:11
3896:14, 3899:11,        3942:8, 3943:8,          3959:21                   3912:10                  wishing [1] - 3887:9
3910:14, 3954:5          3951:11, 3957:2,          visa [3] - 3888:11,       watching [1] -          Wissam [13] -
 undercover [1] -        3957:3, 3958:1,          3900:4, 3926:4            3911:22                 3873:6, 3898:18,
3961:14                  3958:15, 3958:20,         visit [5] - 3913:10,      water [1] - 3895:24    3900:25, 3901:6,
 underneath [1] -        3962:8, 3963:11,         3913:20, 3932:14,          watercraft [4] -       3901:13, 3901:15,
3933:13                  3963:12, 3964:8,         3932:17, 3932:20          3918:15, 3918:16,       3902:21, 3903:4,
 understood [1] -        3964:10, 3964:11,         visual [1] - 3892:11     3918:19, 3921:7         3926:24, 3948:9,
3965:13                  3968:2, 3969:14           voicemail [4] -           wave [1] - 3885:16     3948:12
 undisputed [1] -         updates [2] -           3906:10, 3906:11,          waving [1] - 3879:12    witness [6] - 3873:4,
3959:16                  3940:15, 3964:23         3940:6, 3940:10            ways [2] - 3882:19,    3877:11, 3897:6,
 unfit [1] - 3965:2       upset [1] - 3922:6       voicemails [1] -         3964:2                  3897:20, 3909:21,
 unidentified [1] -       US [16] - 3874:6,       3906:9                     weapons [16] -         3954:3
3905:24                  3899:9, 3914:1,           volumes [2] -            3899:18, 3899:19,        witnesses [15] -
 UNIDENTIFIED [1] -      3914:10, 3925:16,        3947:19, 3948:20          3899:22, 3900:7,        3873:17, 3874:17,
3968:14                  3926:7, 3926:20,          voluntarily [2] -        3900:12, 3909:10,       3875:21, 3880:20,
 unique [2] - 3877:18,   3931:22, 3932:1,         3920:5, 3922:21           3909:13, 3910:9,        3880:25, 3886:6,
3958:21                  3937:3, 3938:5,           vote [1] - 3884:17       3916:12, 3925:11,       3888:5, 3888:8,
 unit [6] - 3885:7,      3941:3, 3944:11,          vs [1] - 3867:5          3955:23, 3955:25,       3891:19, 3892:15,
3885:9, 3886:1,          3952:14, 3961:5                                    3957:2, 3957:3,         3893:12, 3896:8,
3903:16, 3923:25,         useful [1] - 3946:8                               3957:7, 3962:9          3901:15, 3932:12,
       Case 1:17-cr-00213-CRC Document 253 Filed 06/17/19 Page 125 of 125   3991



3958:24
                                   Z
 wonder [4] - 3921:9,
3942:10, 3956:21,
3958:7                    Zacharia [1] -
 wondered [1] -          3904:10
3935:13                   Zakaria [1] - 3904:10
 wondering [1] -          Ziyad [2] - 3889:13,
3939:7                   3904:14
 word [6] - 3877:14,      Zubayr [4] - 3889:10,
3900:14, 3900:18,        3914:21, 3915:1,
3900:19, 3928:6,         3916:15
3953:24                   Zulu [1] - 3919:3
 words [2] - 3877:3,      Zway [1] - 3904:10
3953:25
 works [1] - 3909:11
 worried [3] -
3942:11, 3960:17,
3960:19
 Wow [1] - 3949:5
 wrap [4] - 3927:16,
3929:21, 3964:8,
3964:11
 wrapped [2] -
3917:11, 3918:13
 wrapping [1] -
3941:3
 wraps [1] - 3896:14
 Wright [1] - 3946:7
 written [3] - 3918:6,
3918:7, 3920:8
 wrote [2] - 3895:19,
3957:19

           Y

 yards [1] - 3882:11
 year [3] - 3893:14,
3899:3, 3925:5
 years [7] - 3898:9,
3900:17, 3918:9,
3919:8, 3920:12,
3926:6
 yell [1] - 3918:17
 York [5] - 3897:22,
3897:23, 3898:10,
3899:4, 3900:1
 young [5] - 3874:19,
3922:4, 3922:8,
3922:9, 3923:1
 Younis [2] - 3932:19,
3932:23
 yourself [4] -
3874:25, 3898:5,
3947:11, 3966:3
 yourselves [1] -
3965:24
